



Exhibit 10.1






AMENDMENT AND WAIVER AGREEMENT


This Amendment and Waiver Agreement (“Amendment and Waiver Agreement”) is dated
as of September 30, 2016 (the “Effective Date”) by and between ALTISOURCE
SOLUTIONS S.À R.L., a Luxembourg private limited liability company
(“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation
(“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”).


Recitals


WHEREAS, Altisource’s parent, Altisource Portfolio Solutions S.A., distributed
one hundred percent (100%) of the shares of Residential to its shareholders
pursuant to which it provided Residential with a $100 million capital
contribution;


WHEREAS, Residential and Altisource entered into that certain Master Services
Agreement, dated as of December 21, 2012 (the “Agreement”);


WHEREAS, pursuant to the terms and conditions of the Collective Agreements
entered into between the Parties, Altisource provides or causes to be provided
to Residential and Residential’s Affiliates certain Services;


WHEREAS, pursuant to Section 8.1 of the Agreement, the Parties agreed that
Altisource is the exclusive provider of all Services to Residential and all of
Residential’s Affiliates;


WHEREAS, Residential desires to purchase the Seller Property Portfolio from
Sellers in one or more Transactions;


WHEREAS, Sellers have agreed to provide Residential with the Seller Property
Portfolio Financing for each such Transaction;


WHEREAS, as a condition to the provision of the Seller Property Portfolio
Financing for each Transaction, Sellers require that Residential enter into the
MSR Property Portfolio Services Agreement and that Main Street Renewal provide
the MSR Property Management Services for each property contained in the Seller
Property Portfolio until the end of the Waiver Term;


WHEREAS, subject to the terms and conditions of this Amendment and Waiver
Agreement (including without limitation, the addition of new Sections 20.13 and
20.14 of the Agreement and the contingent payments described therein) and based
on the conditions described in these recitals, Altisource is willing to grant
the Exclusivity Waiver; and









--------------------------------------------------------------------------------





Agreement


NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.Recitals. The recitals set forth above are hereby incorporated into and made
an essential part of this Amendment and Waiver Agreement.


2.Defined Terms. Capitalized terms that are used herein shall have the meanings
given such terms in this Amendment and Waiver Agreement or in the Collective
Agreements, as applicable.


3.Amendments to the Agreement.


3.1
The Agreement is hereby amended as set forth below:



(a)
Section 6.6.4 of the Agreement is hereby amended to add Sections 20.13 and 20.14
to the list of Sections that survive the termination of the Agreement.



(b)
To add a new Section 20.13:



“20.13    Change of Control. Notwithstanding anything to the contrary set forth
in the Collective Agreements, upon the occurrence of a Change of Control during
the Initial Term, any Renewal Term and any other extensions thereto, the
Surviving Entity, to the extent Residential is not the Surviving Entity, shall
assume (and Residential shall cause the Surviving Entity to assume) all rights
and obligations of Residential pursuant to the Collective Agreements.
Residential or the Surviving Entity, as applicable, shall provide written notice
to Altisource of the occurrence of a Change of Control immediately upon the
earlier of: (i) the occurrence of a Change of Control or (ii) in the case of the
occurrence of a series of events that results in a Change of Control, the date
on which the first of such series of events becomes or is reasonably likely to
become a Change of Control.”


(c)
To add a new Section 20.14:



“20.14    Liquidation.


(a)
Upon the occurrence of a Liquidation during the Initial Term, any Renewal Term,
and any other extensions of the Collective Agreements, Residential or any
Surviving Entity shall pay to Altisource, on the date on which such Liquidation
occurs a liquidation fee equal to sixty million dollars ($60,000,000) (the
“Liquidation Fee”).



Residential shall provide written notice to Altisource of the occurrence of a
Liquidation or breach of Section 20.13 immediately upon (i) the occurrence of
such Liquidation or breach (as applicable) or (ii) in the case of the occurrence
of a series of events that results in a Liquidation, the date on which the first
of such series of events becomes or is reasonably likely to become a
Liquidation.


(b) In the event of a breach of Section 20.13, Residential or the Surviving
Entity, as applicable, shall pay to Altisource an amount equal to sixty million
dollars ($60,000,000), which shall be Altisource’s sole and exclusive remedy.







--------------------------------------------------------------------------------





(c)
In the event (i) Residential or the Surviving Entity terminates Altisource
pursuant to Section 6.2.1.1 (Material Breach) or Section 6.2.2.4 (Performance
Standards) which Residential or the Surviving Entity may do without the payment
of a Liquidation Fee, subject to the additional rights of Altisource set forth
below in this Section 20.14(c) (each a “Performance Standard Termination
Event”), and (ii) such Performance Standard Termination Event occurs within
twelve (12) months before or after a Liquidation or Change of Control,
Altisource retains the right to challenge, in a court of competent jurisdiction,
such Performance Standard Termination Event as a termination in breach of the
Agreement and this Section 20.14. If, following any such proceeding, a final
non-appealable determination has been made that such Performance Standard
Termination Event was made by Residential or the Surviving Entity in breach of
the Agreement or this Section 20.14, then Residential or the Surviving Entity,
as applicable, shall pay to Altisource a fee equal to 1.3 times the Liquidation
Fee. Such fee shall be immediately due and payable following such final,
non-appealable determination, which shall be Altisource’s sole and exclusive
remedy.



(d) For the avoidance of doubt, any payments due and payable pursuant to this
Section 20.14 shall not be subject to Sections 12.3 or 12.5 of the Agreement,
but in no event shall any such payments made pursuant to this Section 20.14
adversely affect the limitations of liability under Sections 12.3 and 12.5 for
all other matters in the Agreement.


(e)
Upon the occurrence of a Liquidation pursuant to this Section 20.14 or a breach
of Section 20.13, Altisource shall have the right, in its sole and complete
discretion, to immediately provide notice of its intention to terminate and
shall thereby terminate any or all of the Collective Agreements in whole or in
part in accordance with Sections 6.4, 6.5 and 6.6 of the Agreement.



(f)
During the Initial Term, any Renewal Term, any other extensions thereto,
Residential or the Surviving Entity, as applicable, shall, within ten (10) days
after the filing of Residential’s quarterly report on Form 10-Q or annual report
on Form 10-K, as applicable, prepare a report which lists in detail all sales,
liquidations or dispositions of Single Family Residential Company Assets which
occurred during the previous quarter (the “Quarterly Single Family Residential
Company Asset Report”) including, without limitation, (i) the market value of
the Single Family Residential Company Assets sold, liquidated or disposed (ii)
the proceeds of the sale, liquidation or disposition of such Single Family
Residential Company Assets, (iii) the portion of such proceeds used to acquire
Single Family Rental Assets or to make payments under Residential’s financing
arrangements with respect to Single Family Residential Company Assets, (iv) the
portion of proceeds not used by the Company to acquire Single Family Residential
Company Assets or make payments under Residential’s financial arrangements with
respect to Single Family Residential Company Assets, (v) the portion of proceeds
not used to acquire Single Family Residential Company Assets as of the date of
the report but which are intended to be used to acquire the such assets and (vi)
any other information Altisource may reasonably request to assist with
calculations related to determining whether a Liquidation has occurred. Such
Quarterly Single Family Residential Asset Report shall be considered by
Altisource and Residential in determining whether a Liquidation has occurred
under this Section 20.14. The provision of this






--------------------------------------------------------------------------------





Quarterly Single Family Residential Company Asset Report may be subject to a
confidentiality and/or standstill agreement to the extent it provides Altisource
with material non-public information; provided, however, to the extent that
Residential believes that a Quarterly Single Family Residential Company Asset
Report contains material non-public information, Residential will inform
Altisource of this in writing prior to the submission of such Quarterly Single
Family Residential Company Asset Report to Altisource and to the extent that
Altisource confirms its desire to receive such material non-public information,
Residential and Altisource will agree to a confidentiality and/or standstill
agreement on such material non-public information.”


(g) From time to time and upon reasonable prior written notice, but no more than
once every twelve (12) months, Altisource may audit, or appoint an independent
auditor to audit, Residential’s or the Surviving Entity’s, as applicable,
compliance with the terms and conditions of the Collective Agreements,
including, but not limited to, payment terms. Any such audit will be conducted
during regular business hours at the facilities of Residential or the Surviving
Entity, as applicable, and Residential or the Surviving Entity, as applicable,
will identify and cooperate with Altisource (or its representatives) to provide
Altisource (or its representatives) with access to all relevant employees,
equipment, books and records. If such an audit shows an underpayment or lack of
payment of any of the fees due to Altisource, Residential or the Surviving
Entity, as applicable, shall immediately pay such underpayment or nonpayment
amount in accordance with the terms of this Agreement.


(d)
Section 2 of Exhibit 1 to the Agreement is hereby amended to add the following
definitions (in appropriate alphabetical order):



(i)
ADDITIONAL PROPERTIES. The term “Additional Properties” means the approximately
3,000 properties that Residential acquires from Sellers subsequent to the
Effective Date in one or more transactions prior to June 30, 2017.

 
(ii)
Amendment and Waiver Agreement. The term “Amendment and Waiver Agreement” means
that certain Amendment and Waiver Agreement dated September 30, 2016 by and
between Altisource and Residential.



(iii)
Change of Control. The term “Change of Control" means any of the following
circumstances: (a) the consummation of any sale, lease, transfer, conveyance or
other disposition by Residential, in a single transaction or series of related
transactions, within a twelve (12) month period, of all or substantially all of
the assets of Residential and its subsidiaries, taken as a whole, to any other
unaffiliated Person or Group and which is not, immediately after giving effect
thereto, a subsidiary of Residential, solely if such sale, lease, transfer or
other disposition is made within two (2) years after the occurrence of one of
the circumstances in (b) or (c) of this definition; (b) any Person or Group,
becoming, in a single transaction or in a related series of transactions,
whether by way of purchase, acquisition, tender, exchange or other similar offer
or recapitalization, reclassification, consolidation, merger, share exchange,
scheme of arrangement or other business combination transaction, the beneficial
owner of more than 50%






--------------------------------------------------------------------------------





of the combined voting power of the outstanding voting stock or equivalent
voting interest of Residential entitled to vote generally in the election of
directors (or Persons performing a similar function); or (c) the consummation of
any recapitalization, reclassification, consolidation, merger, share exchange,
scheme of arrangement or other business combination transaction immediately
following which the beneficial owners of the voting stock or equivalent voting
interest of Residential entitled to vote generally in the election of directors
(or Persons performing a similar function) immediately prior to the consummation
of such transaction do not beneficially own more than 50% of the combined voting
power of the outstanding voting stock or equivalent voting interest of
Residential entitled to vote generally in the election of directors (or Persons
performing a similar function) of the entity resulting from such transaction
(including an entity that, as a result of such transaction, owns Residential or
all or substantially all of the assets of Residential and its subsidiaries,
taken as a whole, either directly or indirectly through one or more subsidiaries
of such entity) in substantially the same proportion as their beneficial
ownership of the voting stock or equivalent voting interest of Residential
entitled to vote generally in the election of directors (or Persons performing a
similar function) immediately prior to such transaction.


(iv)
Collective Agreements. The term “Collective Agreements” means the Agreement, the
Services Letter, each SOW, the Fee Letter, Fee Schedules, the Amendment and
Waiver Agreement, the Memorandum of Understanding, dated August 7, 2014, between
Altisource and Residential and all other associated and related agreements and
commitments and any amendments thereto.



(v)
Exclusivity Waiver. The term “Exclusivity Waiver” means the limited waiver
granted pursuant to the Amendment and Waiver Agreement of the provisions of
Section 8.1 of the Agreement solely with respect to and for the limited purpose
of Residential entering into the MSR Property Portfolio Services Agreement and
the provision of the MSR Property Management Services to Residential directly by
Main Street Renewal for each property contained in the Seller Property Portfolio
until the end of the Waiver Term solely to the extent required as a necessary
condition to Residential obtaining the Seller Property Portfolio Financing as
more fully set forth in Section 4.1 of the Amendment and Waiver Agreement.



(vi)
Group. The term “Group” means a group of Persons within the meaning of Section
13(d)(3) of the Exchange Act.



(vii)
Liquidation. The term “Liquidation” means: (A) Residential’s or the Surviving
Entity’s sale, liquidation or other disposition of an aggregate of 50% or more
of the Single Family Residential Company Assets for which Altisource provides
Services, excluding non-performing mortgage loans (“NPLs”), sub-performing
mortgage loans (“SPLs”) and real estate owned properties (“REOs”),
(collectively, the “Class A Assets”) over any trailing 18-month period, the
proceeds of which Residential does not use to acquire additional Single Family
Residential Company Assets or to pay down, make waterfall payments or make other
required payments under Residential’s or the Surviving Entity’s financing or
securitization facilities that further






--------------------------------------------------------------------------------





enable Residential to acquire any Single Family Residential Company Assets with
funding available under such facilities (collectively, “Debt Payments”) or
(B) Residential’s or the Surviving Entity’s sale, liquidation or other
disposition of an aggregate of 50% or more of the Single Family Residential
Company Assets that are NPLs, SPLs and REOs (collectively, the “Class B Assets”)
over any trailing 18-month period, the proceeds of which Residential or the
Surviving Entity does not use to acquire additional Single Family Residential
Company Assets or to make Debt Payments, or (C) any transaction or series of
transactions following which Residential is no longer substantially a Single
Family Residential Company.


In determining the percentage of Class A Assets being sold, liquidated or
otherwise disposed in the case of subsection (A) above, and the Class B Assets
being sold, liquidated or otherwise disposed in the case of subsection (B)
above, the denominator of such Class A Assets or Class B Assets, as applicable,
(the “Base SFRCA Number”) shall be the aggregate market value of all such Class
A Assets or Class B Assets, respectively, as of the Effective Date of the
Amendment and Waiver Agreement; and provided further that the applicable Base
SFRCA Number for each of the Class A Assets and the Class B Assets, as
applicable, will be (i) reduced by the amount of proceeds from the sale of Class
A and Class B Assets, as applicable, that are used for Debt Payments in each
such class, and (ii) will be increased by the amount of new debt issued and that
is used  (I) in the case of the Base SFRCA Number for Class A Assets, to
purchase Class A Assets, and (II) in the case of the Base SFRCA Number for Class
B Assets, to purchase Class B Assets. In addition, the applicable Base SFRCA
Number for each of the Class A Assets and Class B Assets shall be reset to the
then-total market value of Single Family Residential Company Assets owned by
Residential or the Surviving Entity in each of the asset classes, as applicable,
on each 18-month anniversary of the Effective Date of the Amendment and Waiver
Agreement.


For purposes of the definition of Liquidation and the provisions of Section
20.14, but without limiting the provisions of or Altisource’s rights pursuant to
Section 20.14(c), Liquidation shall not include any termination of the Agreement
or any Service or SOW by Residential or the Surviving Entity in accordance with
the terms of Sections 6.2.1.1 (Material Breach), 6.2.1.2 (Altisource’s
Insolvency), 6.2.2.1 (Legal Prohibition), 6.2.2.2 (Legal Violation), 6.2.2.3
(Government Citation), or 6.2.2.4 (Performance Standards) (each an “Agreement
Termination Event”), in which case no Liquidation Fee shall be payable under
Section 20.14(a), except as provided in Section 20.14(c).


(viii)
Liquidation Fee. The term “Liquidation Fee” has the meaning set forth in Section
20.14(a) of the Agreement.



(ix)
Main Street Renewal. The term “Main Street Renewal” means Main Street Renewal,
LLC.



(x)
MSR Property Management Services. The term “MSR Property Management Services”
means the property management services provided by Main Street Renewal solely
with respect to the Seller Property






--------------------------------------------------------------------------------





Portfolio as a requirement of the Seller Property Portfolio Financing; provided,
however, the MSR Property Management Services expressly excludes the performance
of the Sales and Settlement Services that are performed by Altisource or its
Affiliates pursuant to the Amendment and Waiver Agreement.


(xi)
MSR Property Portfolio Services Agreement. The term “MSR Property Portfolio
Services Agreement” means each agreement by and between Residential and Main
Street Renewal entered into as of the Transaction Date for the applicable
properties in the Seller Property Portfolio as a requirement of the Seller
Property Portfolio Financing and the term of which shall not extend beyond
November 30, 2021 for the Transaction that closes on the Effective Date of the
Amendment and Waiver Agreement or with respect to the Additional Properties
exceed five (5) years following the additional Transaction Date, pursuant to
which Main Street Renewal provides any of the MSR Property Management Services
for any portion of the Seller Property Portfolio.



(xii)
Performance Standard Termination Event. The term “Performance Standard
Termination Event” has the meaning set forth in Section 20.14(c) of the
Agreement.



(xiii)
Person. The term “Person” means any natural person, corporation, partnership,
association, limited liability company, estate, trust, joint venture or
unincorporated association; any federal, state, county or municipal government
or any bureau, department or agency thereof; or any other legal entity and any
fiduciary acting in such capacity on behalf of any of the foregoing.



(xiv)
Sales and Settlement Services. The term “Sales and Settlement Services” means
the following Services provided by Altisource or its Affiliates with respect to
the properties contained in the Seller Property Portfolio: (i) brokerage
services on the sale of such properties contained in the Seller Property
Portfolio that are not sold or settled internally by Main Street Renewal
pursuant to the MSR Property Portfolio Services Agreement including but not
limited to: (A) preparation of closing documents; (B) the receipt of any
necessary termite or other inspections; (C) scheduling and handling closing
activities; (D) closing of escrow and disbursement of seller’s proceeds; (E)
verification that wired seller’s proceeds match the amounts shown on the closing
statement; (F) wiring of net sales proceeds to bank accounts designated by a
seller; and (G) following the sale, confirming that outstanding invoices have
been paid; (ii) Title Services in connection with the sale of properties
contained in the Seller Property Portfolio that are not provided internally by
Main Street Renewal pursuant to the MSR Property Portfolio Service Agreement;
and (iii) Title Services in connection with the purchase of the properties
contained in the Seller Property Portfolio.



(xv)
Seller Property Portfolio. The term “Seller Property Portfolio” means
collectively (a) those certain residential real estate properties as each
described and set forth on Exhibit A to the Amendment and Waiver Agreement and
(b) the Additional Properties.






--------------------------------------------------------------------------------







(xvi)
Seller Property Portfolio Financing. The term “Seller Property Portfolio
Financing” means (a) that initial loan agreement and other associated lending
documentation entered into contemporaneous with the initial loan agreement by
and between Residential and Sellers for the properties set forth on Exhibit A
and evidencing the initial seller financing by Sellers and utilized by
Residential to purchase all or any portion of the Seller Property Portfolio in
such Transaction and (b) any loan agreement and other associated lending
documentation entered into contemporaneous with such loan agreement by and
between Residential and Sellers for the Additional Properties.



(xvii)
Sellers. The term “Sellers” means MSR I, L.P., MSR II, L.P. or any other
property owner selling any Seller Property Portfolio assets to Residential
pursuant to a Transaction.



(xviii)
SFR Properties. The term “SFR Properties” means single family residential
properties, including properties purchased as unleased single family properties
that are not then-currently leased, in each case held for the purpose of leasing
and earning rental income from such single family residential properties.



(xix)
Single Family Residential Company. The term “Single Family Residential Company”
means a Person that has one hundred percent (100%) of its assets in one or more
of the following asset classes: (i) SFR Properties; (ii) in residential mortgage
loans (including NPLs, SPLs and re-performing loans) held for the purpose of
converting the assets securing such loans into SFR Properties available for
lease; (iii) in NPLs held for the purpose of converting the assets securing such
loans into cash that will be used to invest in SFR Properties available for
lease; (iv) in REO properties held for the purpose of converting such properties
into SFR Properties available for lease, (v) in REO properties that that will be
converted into cash that will be used to invest in SFR Properties available for
lease or (vi) cash or cash equivalents held for the purpose of investing the
same in the assets set forth in subsection (i), (ii), (iii), (iv) or (v) of this
definition.



(xx)
Single Family Residential Company Assets. The term “Single Family Residential
Company Assets” means the assets listed in subsections (i), (ii), (iii), (iv)
and (v) of the definition of Single Family Residential Company, each as owned by
Residential or any of its Affiliates or the Surviving Entity, as applicable.

    
(xxi)
Surviving Entity. The term “Surviving Entity” means any surviving entity or
successor in interest as a result of any Change of Control.

(xxii)
Title Services. The term “Title Services” means title services necessary or
incident to the purchase and sale of property including but not limited to: (a)
ordering and issuing preliminary title searches; (b) researching, negotiating
and clearing any defective title issues; and (c) ordering and issuing title
insurance policies.








--------------------------------------------------------------------------------





(xxiii)
Transaction. The term “Transaction” means the transaction or each transaction in
a series of transactions whereby Residential acquires all or any portion of the
Seller Property Portfolio assets from Sellers.



(xxiv)
Transaction Date. The term “Transaction Date” means the applicable closing date
for each Transaction, which (a) in the case of the real estate properties set
forth in Exhibit A shall be on or prior to the Effective Date of the Amendment
and Waiver Agreement and (b) in the case of the Additional Properties in the
Seller Property Portfolio, shall be on a date on or prior to June 30, 2017.



(xxv)
Waiver Term. The term “Waiver Term” means the period commencing with the date of
this Amendment and Waiver Agreement and ceasing on a case by case basis for each
MSR Property Portfolio Services Agreement applicable to the Property Portfolio
assets acquired in each Transaction, immediately upon the earlier of: (i) the
termination of the term of the Seller Property Portfolio Financing for the
relevant Transaction (which term is not to be later than November 30, 2021 for
the Transaction that closes on the Effective Date of the Amendment and Waiver
Agreement and with respect to the Additional Properties shall not exceed five
(5) years after the applicable Transaction Date; (ii) the occurrence of the
refinancing (by any means, form or vehicle), expiration or other termination of
the Seller Portfolio Financing in respect of the applicable Transaction; or
(iii) at such time as: (x) the relevant MSR Property Portfolio Services
Agreement is terminated or expires (but in no case shall the term of the MSR
Property Portfolio Services Agreement be renewed, extended or otherwise
continued by Residential or the Surviving Entity) or (y) any of the services
provided by Main Street Renewal pursuant to the MSR Property Portfolio Service
Agreement for any portion of the Seller Property Portfolio are terminated by
either party to the relevant MSR Property Portfolio Service Agreement.



3.2Statement of Work (Acquisition and Sales Support Services - Services Letter
Schedule A-5). Section 2.1 of Exhibit 1 of the Statement of Work (Acquisition
and Sales Support Services) is hereby deleted in its entirety and replaced with
the following:


“2.1    Acquisition Services. The term “Acquisition Services” means those
services provided by Altisource, Altisource’s Affiliates, or referral brokers
that facilitate Residential in the acquisition of REO properties or other real
estate, but excluding the properties that are part of the Seller Property
Portfolio during the Waiver Term.”


4.    Waiver.


4.1    Exclusivity Waiver. Provided each Transaction occurs prior to the
applicable Transaction Date then: (i) effective only upon the closing of the
initial Transaction by Residential of properties contained in the Seller
Property Portfolio, (ii) subject to the terms and conditions set forth in this
Amendment and Waiver Agreement, (iii) solely with respect to each property
contained in the Seller Property Portfolio, for each Transaction and (iv) solely
to the extent required as a condition to Residential obtaining the Seller
Property Portfolio Financing, Altisource hereby waives the provisions of Section
8.1 of the Agreement; provided, however, such waiver is expressly limited to:
(x) only the provision of the MSR Property Management Services solely on the
properties contained in the MSR Property Portfolio by Main Street Renewal for
the Transactions only pursuant to the applicable MSR Property Portfolio Services
Agreement and (y) only being effective during the Waiver Term (the "Exclusivity
Waiver"). Subject in each case to the terms and conditions of Section 4.2 below,
immediately following the end of the Waiver Term





--------------------------------------------------------------------------------





for the applicable portion of the Seller Property Portfolio, the Exclusivity
Waiver expires and is of no further force or effect and all MSR Property
Management Services provided by Main Street Renewal with respect to the relevant
Seller Property Portfolio assets shall immediately transfer to Altisource and
its Affiliates, as applicable, and such Services will then be provided by
Altisource pursuant to the terms and conditions of the Collective Agreements.
Notwithstanding the preceding sentence, during or at the end of the term of the
Seller Property Portfolio Financing, if Residential is able to refinance the
Seller Property Portfolio at a materially better interest rate only by and if
Residential agrees to retain a property manager other than Altisource as a
condition of the materially better interest rate, then the waiver provided by
this Section 4.1 may be extended at the election of Residential on a one-time
basis, on the same terms as set forth herein. At all times before and during the
refinancing, Residential will use its best efforts to assist Altisource in
becoming approved by the refinancing lender to become the exclusive property
manager of the Seller Property Portfolio. During the initial thirty six month
period of the refinancing that Altisource is not the exclusive property manager
of the Seller Property Portfolio, Residential will pay to Altisource a monthly
fee, no later than the fifth day of each month (in advance), in an amount equal
to one-twelfth (1/12) of fifty (50) basis points of the unpaid principle balance
of the refinancing loan as of the beginning of such applicable month. To the
extent the refinancing period extends beyond thirty six months and Altisource is
not the exclusive property manager of the Seller Property Portfolio, Residential
will pay to Altisource a monthly fee, no later than the fifth day of each month
(in advance), in an amount equal to one-twelfth (1/12) of one hundred (100)
basis points of the unpaid principle balance of the refinancing loan as of the
beginning of such applicable month. Such election must be made by Residential
not later than the termination of the Seller Property Portfolio Financing.


To the extent Main Street Renewal does not internally provide Sales and
Settlement Services for the Seller Portfolio Properties and instead outsources
to any third party that is not an Affiliate (including any third party
contractor) any such Sales and Settlement Services for properties in the Seller
Property Portfolio during the Waiver Term, Residential shall cause Main Street
Renewal to outsource such Sales and Settlement Services to Altisource or its
Affiliates on an exclusive basis.


4.2    Property Management Criteria. Upon the earlier of: (i) six months prior
to (A) November 30, 2021 for the Transaction that closes on the Effective Date
and (B) with respect to the Additional Properties the end of the five year
anniversary of the Transaction Date for the Additional Properties or (ii)
immediately upon the end of the Waiver Term with respect to such properties in
the Seller Property Portfolio as a result of the occurrence of either items (ii)
or (iii) of the definition of Waiver Term, if Residential has knowledge that any
future lender to Residential or a securitization underwriter or rating agency to
a subsequent securitization of the properties in the Seller Property Portfolio
will require that the property manager of the Seller Property Portfolio meet
certain criteria and obligations as a property manager under such financing
arrangements (the “Property Management Criteria”), Residential shall provide
such Property Management Criteria to Altisource and, if applicable, within five
(5) business days following any communication by lenders, securitization
underwriters, rating agencies or parties providing such financing, inform
Altisource in writing if it does not then-currently meet such Property
Management Criteria, setting forth in reasonable detail the reasons why
Altisource did not meet the Property Management Criteria. Subsequent to receipt
of the Property Management Criteria notice from Residential, upon the request of
Altisource, Residential shall use commercially reasonable efforts to assist
Altisource with its qualification with the Property Management Criteria, and if
Altisource is able to demonstrate to the reasonable satisfaction of such
lenders, securitization underwriters, rating agencies or parties providing such
financing that Altisource has met such Property Management Criteria, then upon
the end of the Waiver Term, or, if the Waiver Term has previously expired, all
MSR Property Management Services provided by Main Street Renewal with respect to
the Seller Property Portfolio shall then promptly and fully transfer to
Altisource and its Affiliates, as applicable, and such Services will be provided
exclusively by Altisource for the Seller Property Portfolio pursuant to the
terms and conditions of the Agreement and any applicable Collective Agreement.


Notwithstanding the foregoing, if at the end of the Waiver Term, Altisource does
not, in the commercially reasonable discretion of any future lender(s) to
Residential or a securitization underwriter or rating agency for a subsequent
securitization in respect to the properties remaining in the Seller Property
Portfolio, satisfy the Property Management Criteria, then Residential’s
obligation to transfer to Altisource and its Affiliates the performance of the





--------------------------------------------------------------------------------





MSR Property Management Services provided by Main Street Renewal with respect to
the Seller Property Portfolio shall be suspended until such time as Altisource
is able to demonstrate to the reasonable satisfaction of such future lender, a
securitization underwriter or rating agency to a subsequent securitization
underwriter, as applicable, that Altisource has materially satisfied such
Property Management Criteria, and at that time all MSR Property Management
Services provided by Main Street Renewal with respect to the Seller Property
Portfolio (or any provider that may be employed by Residential to provide
Services for the Seller Property Portfolio following the end of the Waiver Term
during the period that Altisource does not satisfy the Property Management
Criteria) shall promptly and fully transfer to Altisource and its Affiliates, as
applicable, subject to a transition period not to exceed 30 days unless
otherwise required by the lender, securitization underwriters or rating
agencies, and such Services will be exclusively provided by Altisource pursuant
to the terms and conditions of the Agreement and any applicable Collective
Agreement.


5.    No Further Waiver. Except for the Exclusivity Waiver granted by Altisource
to Residential pursuant to the terms and conditions of Section 4 of this
Amendment and Waiver Agreement, the terms and conditions of Section 8.1 remain
in full force and effect with respect to all of the Services provided by
Altisource pursuant to the Collective Agreements.


6.    Covenants of Residential.


6.1    MSR Property Portfolio Service Agreement. Residential shall not amend or
modify the MSR Property Portfolio Service Agreement to extend or otherwise
continue its current term or expand the services performed by Main Street
Renewal pursuant to the MSR Property Portfolio Services Agreement except to the
extent necessary pursuant to the terms of Section 4.2 above, and, upon the
termination or expiration of the MSR Property Portfolio Service Agreement, the
MSR Property Portfolio Service Agreement shall be of no further force or effect
(except for those provisions (including, without limitation, Residential’s
rights, obligations, or liabilities that expressly survive the termination or
expiration of the MSR Property Portfolio Service Agreement) and Altisource shall
be the exclusive provider of all Services (as defined in Section 2.27 of Exhibit
1 to the Agreement) for each property contained in the Seller Property
Portfolio. Notwithstanding the foregoing, to the extent that the MSR Property
Portfolio Services Agreement is extended as necessary pursuant to the terms of
Section 4.2 above, Residential shall only extend the MSR Property Portfolio
Services Agreement on terms that allow Residential to terminate the extended MSR
Property Portfolio Services Agreement for any reason upon thirty (30) days prior
written notice from Residential to Main Street Renewal.


6.2    Seller Property Portfolio Financing. Any refinancing (by any means, form
or vehicle), extension, amendment or modification of the Seller Property
Portfolio Financing to extend or otherwise continue its current term by
Residential shall not extend the Waiver Term except as expressly permitted by
Section 4.1. If Residential must refinance the Seller Property Portfolio
Financing during the Waiver Term, Residential will use reasonable efforts to
remove the obligation of Main Street Renewal to provide the MSR Property
Portfolio Services and to the extent such commercially reasonable efforts are
unsuccessful, the terms and conditions of Section 4.1 and 4.2 shall continue to
apply; provided, however, notwithstanding the foregoing, in no event shall the
Waiver Term be extended in any manner by any refinancing of the Seller Property
Portfolio Financing after the Waiver Term except as expressly permitted by
Section 4.1. Upon the termination or expiration of the Seller Property Portfolio
Financing, the Exclusivity Waiver shall be of no further force or effect and
Altisource shall be the exclusive provider of all Services for each property
contained in the Seller Property Portfolio except as otherwise set forth in this
Amendment and Waiver Agreement.


6.3    Right of Altisource to perform the Seller Property Management Services on
the Seller Property Portfolio. To the extent that Main Street Renewal (or any of
its Affiliates) seeks to outsource to any non-affiliated third party (including
any third party contractor) all or a portion of the MSR Property Management
Services provided to Residential or Residential’s Affiliates for each and every
property





--------------------------------------------------------------------------------





contained in the Seller Property Portfolio (the “Outsourced Services”),
Residential shall use its best efforts to cause Main Street Renewal to outsource
such MSR Property Management Services to Altisource (or its Affiliates) for any
property contained in the Seller Property Portfolio (the “Referral Subject
Matter”). For each Referral Subject Matter, Residential shall use best efforts
to cause Main Street Renewal to first offer Altisource (including the ability to
perform the Outsourced Services through its Affiliates) the opportunity to
provide such Outsourced Services by written notice (a “Referral Notice”),
setting forth in reasonable detail the terms and conditions of such provision of
such Outsourced Services and providing Altisource with sufficient information
concerning the Referral Subject Matter, in order for Altisource to make an
informed decision as to whether it can offer to provide such Outsourced Services
to Residential or its Affiliates in accordance with the MSR Property Portfolio
Services Agreement. To the extent Altisource provides such Outsourced Services,
Altisource would charge the same then-current fees for such Outsourced Services
performed by it or its Affiliates on the Seller Property Portfolio that
Altisource or its Affiliates, as applicable, charges for such Outsourced
Services on the portfolio that Altisource manages directly for Residential and
its Affiliates; provided, however, that in no circumstance shall the fees agreed
upon by Residential and Main Street Renewal and payable by Residential under the
MSR Property Portfolio Services Agreement increase as a result Altisource’s
provision of such Outsourced Services. To the extent Main Street Renewal and
Residential determine to use Altisource (or its applicable Affiliates) to
provide such Outsourced Services and Altisource or its Affiliates does not have
a comparable charge, each of Altisource and Residential shall and Residential
shall cause Main Street Renewal to work together in good faith to timely reach
an agreement on market pricing for such Outsourced Service. Residential shall
use best efforts to not permit Main Street Renewal to outsource to any
non-affiliated third party (including any contractor) any Outsourced Services on
terms more favorable than those offered to Altisource to perform such Outsourced
Services.


6.4    Back-up Property Management Services. Subject to the execution by
Altisource of a written agreement to provide back-up property manager services
in a form and substance reasonably acceptable to Altisource in its sole
discretion, Residential shall and shall use best efforts to cause Sellers to
negotiate in good faith a written agreement whereby Altisource shall provide
back-up property management services for Main Street Renewal to each Seller, as
lender or any underwriter of a securitization for the Seller Property Portfolio
Financing.


7.    Further Assurances. Following the Amendment Effective Date, each of the
Parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the covenants and transactions contemplated
by this Amendment and Waiver Agreement.


8.    Effect of this Amendment and Waiver Agreement. All provisions of the
Agreement, except as expressly modified by this Amendment and Waiver Agreement,
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. This Amendment and Waiver Agreement shall not be deemed, either
expressly or implied, to waive, amend or supplement any provision of the
Agreement other than as expressly set forth herein. Residential acknowledges
that the grant of the Exclusivity Waiver by Altisource in this Amendment and
Waiver Agreement, does not mean that it will grant any other waiver or amendment
(whether the same or similar nature) and no inference to that effect will be
drawn or asserted by Residential.


9.    Counterparts. This Amendment and Waiver Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which so executed shall be deemed an original and, all of which when taken
together, shall constitute one and the same Amendment and Waiver Agreement.
Delivery of an executed counterpart of the signature page to this Amendment and
Waiver Agreement by facsimile or email transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment and Waiver
Agreement.


10.    Miscellaneous. This Amendment and Waiver Agreement, together with the
Collective Agreements contains the entire agreement of the Parties with respect
to the subject matter thereof and supersedes all prior





--------------------------------------------------------------------------------





agreements and understandings, oral or written, with respect to such matters.
This Amendment and Waiver Agreement shall inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns in
accordance with this Amendment and Waiver Agreement. This Amendment and Waiver
Agreement and the provisions hereof shall be subject to the following Sections
of the Agreement, in each case, mutatis mutandis, as if set forth in this
Amendment and Waiver Agreement: 5 (Term); 6 (Termination), except as otherwise
set forth herein; 9 (Intellectual Property); 10 (Access; Relationship
Executives); 11 (Confidentiality); 12 (Limitation of Liability;
Indemnification), except as otherwise set forth herein; 13 (Compliance with
Law); 14 (Taxes); 15 (Public Announcements); 16 (Relationship of the Parties);
17 (Force Majeure); 18 (Non-Solicitation); 19 (Dispute Resolution Provisions);
20 (General Contract Provisions), as amended herein.


IN WITNESS WHEREOF, the Parties have executed this Amendment and Waiver
Agreement as of the date and year first above written.


ALTISOURCE SOLUTIONS S.À R.L.




By: /s/ William B. Shepro            
Name: William B. Shepro
Title: Manager




ALTISOURCE RESIDENTIAL CORPORATION




By: /s/ Stephen H. Gray            
Name: Stephen H. Gray
Title: Chief Administrative Officer







--------------------------------------------------------------------------------





Exhibit A


Seller Property Portfolio


Attached hereto.





--------------------------------------------------------------------------------





Exhibit A
 
 
 
 
 
 
 
 
 
 
Property ID
 City
 County
 State
 ZIP
1007873
Center Point
Jefferson
AL
35215
1028038
Pinson
Jefferson
AL
35126
1007912
Birmingham
Jefferson
AL
35215
1008245
Birmingham
Jefferson
AL
35235
1009182
Mount Olive
Jefferson
AL
35117
1028035
Pinson
Jefferson
AL
35126
1051468
Warrior
Jefferson
AL
35180
1008018
Pelham
Shelby
AL
35124
1015929
Sterrett
Shelby
AL
35147
1007620
Calera
Shelby
AL
35040
1007531
Leeds
St. Clair
AL
35094
1008054
Odenville
St. Clair
AL
35120
1008482
Moody
St. Clair
AL
35004
1028431
Cocoa
Brevard
FL
32927
1032126
Palm Bay
Brevard
FL
32907
851844
Melbourne
Brevard
FL
32935
853886
Palm Bay
Brevard
FL
32909
912530
Titusville
Brevard
FL
32796
917600
Titusville
Brevard
FL
32796
947603
Cocoa
Brevard
FL
32927
961870
Titusville
Brevard
FL
32796
961928
Titusville
Brevard
FL
32796
961934
Palm Bay
Brevard
FL
32907
963261
Palm Bay
Brevard
FL
32907
963264
Cocoa
Brevard
FL
32927
966232
Melbourne
Brevard
FL
32935
968714
Cocoa
Brevard
FL
32927
983945
Cocoa
Brevard
FL
32927
992851
Palm Bay
Brevard
FL
32907
993832
Palm Bay
Brevard
FL
32907
993833
Palm Bay
Brevard
FL
32909
993834
Palm Bay
Brevard
FL
32907
993836
Palm Bay
Brevard
FL
32907
998788
Titusville
Brevard
FL
32796
1017452
Palm Bay
Brevard
FL
32909
1028432
Palm Bay
Brevard
FL
32907
1028433
Cocoa
Brevard
FL
32926
1032119
Palm Bay
Brevard
FL
32907
1037290
Palm Bay
Brevard
FL
32909
1041527
Titusville
Brevard
FL
32796








--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
376030
Englewood
CHARLOTTE
FL
34224
541224
Punta Gorda
Charlotte
FL
33955
181780
Port Charlotte
Charlotte
FL
33981
357319
Port Charlotte
Charlotte
FL
33954
539581
Englewood
Charlotte
FL
34224
180661
Port Charlotte
Charlotte
FL
33981
362901
Middleburg
CLAY
FL
32068
317004
Green Cove Springs
CLAY
FL
32043
348672
Middleburg
CLAY
FL
32068
362414
Orange Park
CLAY
FL
32073
362926
Middleburg
CLAY
FL
32068
363090
Orange Park
CLAY
FL
32065
380103
Middleburg
CLAY
FL
32068
407115
Middleburg
CLAY
FL
32068
192687
Orange Park
CLAY
FL
32073
192076
Middleburg
Clay
FL
32068
184533
Middleburg
CLAY
FL
32068
224374
Orange Park
CLAY
FL
32073
321739
Middleburg
CLAY
FL
32068
323691
Green Cove Springs
CLAY
FL
32043
329034
Middleburg
CLAY
FL
32068
971696
Orange Park
CLAY
FL
32065
279994
Middleburg
CLAY
FL
32068
126181
Naples
Collier
FL
34117
627414
Jacksonville
DUVAL
FL
32244
231032
Jacksonville
DUVAL
FL
32216
316986
Jacksonville
DUVAL
FL
32210
335455
Jacksonville
DUVAL
FL
32221
394227
Atlantic Beach
DUVAL
FL
32233
399147
Jacksonville
DUVAL
FL
32258
403522
Jacksonville
DUVAL
FL
32244
434666
Jacksonville
DUVAL
FL
32218
627412
Jacksonville
DUVAL
FL
32221
192065
Jacksonville
DUVAL
FL
32208
284176
Jacksonville
DUVAL
FL
32244
319952
Jacksonville
DUVAL
FL
32221
284177
Jacksonville
DUVAL
FL
32244
288849
Jacksonville
DUVAL
FL
32223
294982
Jacksonville
DUVAL
FL
32244
295002
Jacksonville
DUVAL
FL
32221
305465
Jacksonville
DUVAL
FL
32244
307311
Jacksonville
DUVAL
FL
32223
316612
Jacksonville
DUVAL
FL
32210






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
318299
Jacksonville
DUVAL
FL
32210
324753
Jacksonville
DUVAL
FL
32208
336887
Jacksonville
DUVAL
FL
32210
362599
Jacksonville
DUVAL
FL
32218
362882
Jacksonville
DUVAL
FL
32210
376867
Jacksonville
DUVAL
FL
32216
376869
Jacksonville
DUVAL
FL
32244
418353
Jacksonville
DUVAL
FL
32246
437095
Jacksonville
DUVAL
FL
32218
434588
Jacksonville
DUVAL
FL
32205
631296
Jacksonville
DUVAL
FL
32246
233344
Jacksonville
DUVAL
FL
32219
284182
Jacksonville
DUVAL
FL
32244
346251
Jacksonville
DUVAL
FL
32225
184219
Spring Hill
Hernando
FL
34608
357381
Spring Hill
Hernando
FL
34609
356869
Spring Hill
Hernando
FL
34609
394841
Spring Hill
Hernando
FL
34609
438120
Spring Hill
Hernando
FL
34608
578094
Spring Hill
Hernando
FL
34609
168615
Spring Hill
Hernando
FL
34606
578121
Spring Hill
Hernando
FL
34609
181810
Spring Hill
Hernando
FL
34608
302675
Spring Hill
Hernando
FL
34609
309554
Spring Hill
Hernando
FL
34608
150899
Spring Hill
Hernando
FL
34606
293189
Spring Hill
Hernando
FL
34608
205037
Spring Hill
Hernando
FL
34608
223215
Spring Hill
Hernando
FL
34606
341467
Spring Hill
Hernando
FL
34608
221808
Spring Hill
Hernando
FL
34608
340063
Spring Hill
Hernando
FL
34609
962632
Spring Hill
Hernando
FL
34606
967821
Spring Hill
Hernando
FL
34609
968285
Spring Hill
Hernando
FL
34608
968453
Spring Hill
Hernando
FL
34608
577272
Spring Hill
Hernando
FL
34608
577704
Spring Hill
Hernando
FL
34607
291682
Spring Hill
Hernando
FL
34609
307650
Spring Hill
Hernando
FL
34608
314426
Spring Hill
Hernando
FL
34608
330133
Spring Hill
Hernando
FL
34608
335357
Spring Hill
Hernando
FL
34608






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
434477
Riverview
Hillsborough
FL
33579
632334
Valrico
Hillsborough
FL
33594
166370
Lutz
Hillsborough
FL
33559
393210
Ruskin
Hillsborough
FL
33570
534354
Tampa
Hillsborough
FL
33625
357982
Sebastian
Indian River
FL
32958
541715
Vero Beach
Indian River
FL
32966
387597
Vero Beach
Indian River
FL
32962
358409
Vero Beach
Indian River
FL
32962
574557
Sebastian
Indian River
FL
32958
177587
Vero Beach
Indian River
FL
32967
357762
Vero Beach
Indian River
FL
32968
211261
Vero Beach
Indian River
FL
32962
968772
Vero Beach
Indian River
FL
32962
984546
Sebastian
Indian River
FL
32958
287449
Lehigh Acres
Lee
FL
33976
344827
Lehigh Acres
Lee
FL
33976
434740
Cape Coral
Lee
FL
33993
388454
Lehigh Acres
Lee
FL
33974
269476
Lehigh Acres
Lee
FL
33974
301931
Cape Coral
Lee
FL
33909
318715
Fort Myers
Lee
FL
33967
374984
Lehigh Acres
Lee
FL
33971
374987
Lehigh Acres
Lee
FL
33971
387761
Lehigh Acres
Lee
FL
33974
363570
Cape Coral
Lee
FL
33914
379140
Lehigh Acres
Lee
FL
33971
382619
Lehigh Acres
Lee
FL
33974
391966
Lehigh Acres
Lee
FL
33936
418428
Fort Myers
Lee
FL
33905
428662
Lehigh Acres
Lee
FL
33974
434720
Cape Coral
Lee
FL
33914
436522
Lehigh Acres
Lee
FL
33971
438543
Lehigh Acres
Lee
FL
33971
441769
Lehigh Acres
Lee
FL
33972
569961
Cape Coral
Lee
FL
33991
576056
Lehigh Acres
Lee
FL
33971
571189
Cape Coral
Lee
FL
33993
144973
Cape Coral
Lee
FL
33991
582677
Cape Coral
Lee
FL
33909
231070
Lehigh Acres
Lee
FL
33972
325087
Cape Coral
Lee
FL
33914
240424
Lehigh Acres
Lee
FL
33974






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
195569
Lehigh Acres
Lee
FL
33971
198097
Fort Myers
Lee
FL
33967
207823
Lehigh Acres
Lee
FL
33974
288877
Lehigh Acres
Lee
FL
33974
291108
Lehigh Acres
Lee
FL
33974
291110
Lehigh Acres
Lee
FL
33973
224435
Cape Coral
Lee
FL
33909
338387
Lehigh Acres
Lee
FL
33974
228949
Lehigh Acres
Lee
FL
33971
427437
Lehigh Acres
Lee
FL
33972
427442
Lehigh Acres
Lee
FL
33974
427454
Lehigh Acres
Lee
FL
33971
441558
Lehigh Acres
Lee
FL
33971
441561
Lehigh Acres
Lee
FL
33971
329104
Fort Myers
Lee
FL
33913
363334
Lehigh Acres
Lee
FL
33974
375614
Lehigh Acres
Lee
FL
33976
376992
Lehigh Acres
Lee
FL
33971
382620
Lehigh Acres
Lee
FL
33972
348712
Cape Coral
Lee
FL
33993
384729
Cape Coral
Lee
FL
33991
391953
Lehigh Acres
Lee
FL
33973
391956
Lehigh Acres
Lee
FL
33974
427310
Lehigh Acres
Lee
FL
33974
342516
Lehigh Acres
Lee
FL
33972
442431
Lehigh Acres
Lee
FL
33971
981511
Fort Myers
Lee
FL
33967
1030777
Lehigh Acres
Lee
FL
33936
348714
Fort Myers
Lee
FL
33967
427440
Lehigh Acres
Lee
FL
33971
427443
Lehigh Acres
Lee
FL
33974
427455
Lehigh Acres
Lee
FL
33971
441556
Lehigh Acres
Lee
FL
33971
441559
Lehigh Acres
Lee
FL
33971
441560
Lehigh Acres
Lee
FL
33971
441562
Lehigh Acres
Lee
FL
33971
441563
Lehigh Acres
Lee
FL
33971
441564
Lehigh Acres
Lee
FL
33976
441894
Lehigh Acres
Lee
FL
33976
577899
Lehigh Acres
Lee
FL
33976
581364
Lehigh Acres
Lee
FL
33971
582640
Cape Coral
Lee
FL
33991
583459
Lehigh Acres
Lee
FL
33974






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
291235
Cape Coral
Lee
FL
33909
338294
Cape Coral
Lee
FL
33909
427439
Lehigh Acres
Lee
FL
33971
427445
Lehigh Acres
Lee
FL
33974
427447
Lehigh Acres
Lee
FL
33974
427448
Lehigh Acres
Lee
FL
33971
427449
Lehigh Acres
Lee
FL
33976
427450
Lehigh Acres
Lee
FL
33974
427453
Lehigh Acres
Lee
FL
33974
441893
Lehigh Acres
Lee
FL
33976
391728
Palmetto
Manatee
FL
34221
126462
Palmetto
Manatee
FL
34221
171947
Palmetto
Manatee
FL
34221
188774
Sarasota
Manatee
FL
34243
195016
Bradenton
Manatee
FL
34208
167728
Palmetto
Manatee
FL
34221
184760
Bradenton
Manatee
FL
34203
8053
Miami
Miami-Dade
FL
33177
187333
Homestead
MIAMI-DADE
FL
33032
45425
Orlando
Orange
FL
32822
29950
Orlando
Orange
FL
32810
18847
Altamonte Springs
Orange
FL
32701
46847
Apopka
Orange
FL
32712
51392
Apopka
Orange
FL
32703
267366
Orlando
Orange
FL
32810
193387
Apopka
Orange
FL
32703
46846
Ocoee
Orange
FL
34761
41729
Orlando
ORANGE
FL
32808
8176
St Cloud
Osceola
FL
34772
968545
Kissimmee
Osceola
FL
34759
179627
Fort Pierce
OTHER
FL
34951
192573
Fort Pierce
OTHER
FL
34951
220195
Vero Beach
OTHER
FL
32967
398459
New Port Richey
Pasco
FL
34653
292245
Hudson
Pasco
FL
34667
172623
New Port Richey
Pasco
FL
34653
225683
New Port Richey
Pasco
FL
34653
386554
Hudson
Pasco
FL
34667
435405
Hudson
Pasco
FL
34667
357245
Hudson
Pasco
FL
34667
578152
Holiday
Pasco
FL
34691
578419
Hudson
Pasco
FL
34667
291931
New Port Richey
Pasco
FL
34655






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
385248
Port Richey
Pasco
FL
34668
372961
New Port Richey
Pasco
FL
34655
356668
New Port Richey
Pasco
FL
34653
376651
Hudson
Pasco
FL
34667
417863
Holiday
Pasco
FL
34691
436426
Hudson
Pasco
FL
34667
904908
Port Richey
Pasco
FL
34668
976214
New Port Richey
Pasco
FL
34655
578054
Holiday
Pasco
FL
34691
282114
New Port Richey
Pasco
FL
34655
310662
Hudson
Pasco
FL
34667
219201
Holiday
Pasco
FL
34690
330117
Tarpon Springs
Pinellas
FL
34689
256409
Lakeland
Polk
FL
33810
374740
Lakeland
Polk
FL
33811
162778
Winter Haven
Polk
FL
33880
292304
Lakeland
Polk
FL
33801
209051
Lakeland
Polk
FL
33810
937248
Lakeland
Polk
FL
33813
968338
Lake Wales
Polk
FL
33853
296363
Winter Haven
Polk
FL
33880
320264
Lakeland
Polk
FL
33801
310071
Lakeland
Polk
FL
33810
208492
Lakeland
Polk
FL
33805
330147
Port St Lucie
Port St Lucie
FL
34953
320361
Port St Lucie
Port St Lucie
FL
34984
314865
Port St Lucie
Pt St Lucie
FL
34983
349890
North Port
Sarasota
FL
34287
356333
North Port
Sarasota
FL
34287
393195
North Port
Sarasota
FL
34286
396786
North Port
Sarasota
FL
34287
185289
North Port
Sarasota
FL
34291
577238
North Port
Sarasota
FL
34291
631122
North Port
Sarasota
FL
34287
181801
North Port
Sarasota
FL
34287
224244
North Port
Sarasota
FL
34287
328868
North Port
Sarasota
FL
34287
208502
North Port
Sarasota
FL
34287
356358
North Port
Sarasota
FL
34287
356488
North Port
Sarasota
FL
34287
356702
North Port
Sarasota
FL
34287
386610
North Port
Sarasota
FL
34287
961725
North Port
Sarasota
FL
34287






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
578865
North Port
Sarasota
FL
34286
196127
North Port
Sarasota
FL
34287
10335
Winter Springs
Seminole
FL
32708
337578
Port St Lucie
St Lucie
FL
34953
389097
Port St Lucie
St Lucie
FL
34953
52539
Port St. Lucie
St Lucie
FL
34984
178265
Port St. Lucie
St Lucie
FL
34953
301667
Port St Lucie
St Lucie
FL
34953
219315
Port St Lucie
St Lucie
FL
34983
213383
Fort Pierce
St Lucie
FL
34951
331597
Port St Lucie
St Lucie
FL
34983
357945
Fort Pierce
St Lucie
FL
34951
337573
Fort Pierce
St Lucie
FL
34951
391800
Port St Lucie
St Lucie
FL
34984
348623
Port St Lucie
St Lucie
FL
34984
631167
Port St Lucie
St Lucie
FL
34983
292775
Port St Lucie
St Lucie
FL
34983
331576
Fort Pierce
St Lucie
FL
34951
351963
Port St Lucie
St Lucie
FL
34983
357836
Fort Pierce
ST. Lucie
FL
34951
358176
Port St Lucie
St. Lucie
FL
34984
379978
Port St Lucie
St. Lucie
FL
34983
379990
Port St Lucie
St. Lucie
FL
34953
393244
Port St Lucie
St. Lucie
FL
34952
539397
Fort Pierce
St. Lucie
FL
34951
632792
Port St Lucie
St. Lucie
FL
34983
191992
Port St Lucie
St. Lucie
FL
34952
302706
Port St Lucie
St. Lucie
FL
34983
304924
Port St Lucie
ST. Lucie
FL
34953
223787
Port St Lucie
ST. Lucie
FL
34953
223794
Port St Lucie
ST. LUCIE
FL
34953
306080
Port St Lucie
St. Lucie
FL
34953
351960
Port St Lucie
St. Lucie
FL
34984
186856
Port St. Lucie
ST. LUCIE
FL
34984
316934
Port St Lucie
St. Lucie
FL
34953
345514
Fort Pierce
St. Lucie
FL
34982
272586
Port St Lucie
St. Lucie
FL
34953
356961
Deltona
Volusia
FL
32738
277216
Deltona
Volusia
FL
32738
351885
Deltona
Volusia
FL
32738
357372
Deltona
Volusia
FL
32725
376615
Deltona
Volusia
FL
32725
398484
Deltona
Volusia
FL
32738






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
291956
Deltona
Volusia
FL
32738
572998
Deltona
Volusia
FL
32725
577234
Deltona
Volusia
FL
32725
577264
Deltona
Volusia
FL
32738
578316
Deltona
Volusia
FL
32738
177062
Deltona
Volusia
FL
32725
321664
Deltona
Volusia
FL
32738
328912
Orange City
Volusia
FL
32763
306400
Deltona
Volusia
FL
32738
49434
Deltona
Volusia
FL
32738
345453
De Land
Volusia
FL
32724
356942
Deltona
Volusia
FL
32738
357359
Deltona
Volusia
FL
32725
389885
Deltona
Volusia
FL
32725
340033
Deltona
Volusia
FL
32738
950547
Deltona
Volusia
FL
32738
984502
Deltona
Volusia
FL
32725
1009587
Edgewater
Volusia
FL
32132
18844
Deltona
Volusia
FL
32725
345436
Deltona
Volusia
FL
32738
427197
Deltona
Volusia
FL
32725
577262
Deltona
Volusia
FL
32725
578047
Deltona
Volusia
FL
32738
578271
Deltona
Volusia
FL
32738
622040
Orange City
Volusia
FL
32763
291905
Deltona
Volusia
FL
32738
329447
Deltona
Volusia
FL
32725
208549
Deltona
Volusia
FL
32738
290537
Auburn
Barrow
GA
30011
177373
Auburn
Barrow
GA
30011
56606
Acworth
BARTOW
GA
30102
48962
Adairsville
Bartow
GA
30103
290728
Kingston
Bartow
GA
30145
191335
Cartersville
Bartow
GA
30121
174794
Rydal
Bartow
GA
30171
176510
Cartersville
Bartow
GA
30120
185106
Cartersville
Bartow
GA
30121
209655
Cartersville
Bartow
GA
30120
983523
Euharlee
Bartow
GA
30120
1001556
Cartersville
Bartow
GA
30120
584629
Cartersville
Bartow
GA
30120
309195
Cartersville
Bartow
GA
30121
18763
Woodstock
Cherokee
GA
30189






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
163653
Woodstock
Cherokee
GA
30188
18776
Woodstock
Cherokee
GA
30188
96293
Woodstock
Cherokee
GA
30188
388777
Canton
Cherokee
GA
30114
40187
Woodstock
Cherokee
GA
30189
42719
Acworth
Cherokee
GA
30102
45066
Canton
CHEROKEE
GA
30114
31737
Canton
Cherokee
GA
30115
77339
Woodstock
CHEROKEE
GA
30188
77340
Woodstock
CHEROKEE
GA
30188
572200
Canton
Cherokee
GA
30114
272197
Canton
Cherokee
GA
30115
290528
Woodstock
Cherokee
GA
30188
309266
Woodstock
Cherokee
GA
30188
62113
Canton
CHEROKEE
GA
30114
398179
Canton
Cherokee
GA
30115
891227
Canton
Cherokee
GA
30114
44263
Canton
CHEROKEE
GA
30115
67209
Woodstock
Cherokee
GA
30189
1001377
Jonesboro
Clayton
GA
30238
284836
Hampton
Clayton
GA
30228
99863
Atlanta
Clayton
GA
30349
62121
Jonesboro
Clayton
GA
30238
319389
Jonesboro
Clayton
GA
30238
63957
Jonesboro
Clayton
GA
30238
176642
Atlanta
Clayton
GA
30349
335179
Jonesboro
Clayton
GA
30236
1001374
Riverdale
Clayton
GA
30296
168304
Riverdale
Clayton
GA
30296
368008
Jonesboro
Clayton
GA
30236
368696
Riverdale
Clayton
GA
30296
31189
Riverdale
Clayton
GA
30274
133600
Atlanta
Clayton
GA
30349
374558
Jonesboro
Clayton
GA
30238
381139
Jonesboro
Clayton
GA
30238
385566
Riverdale
Clayton
GA
30296
388815
Hampton
Clayton
GA
30228
389622
Atlanta
Clayton
GA
30349
378311
Jonesboro
Clayton
GA
30238
231230
Fayetteville
Clayton
GA
30215
168310
Jonesboro
Clayton
GA
30238
62445
Jonesboro
CLAYTON
GA
30236
571312
Jonesboro
Clayton
GA
30238






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
140777
Jonesboro
Clayton
GA
30238
144480
Riverdale
Clayton
GA
30274
150651
Riverdale
Clayton
GA
30296
580414
Jonesboro
Clayton
GA
30236
168298
Riverdale
Clayton
GA
30274
368949
Riverdale
Clayton
GA
30274
170202
Atlanta
Clayton
GA
30349
626615
Riverdale
Clayton
GA
30274
264756
Jonesboro
Clayton
GA
30238
58719
Jonesboro
Clayton
GA
30236
304260
Atlanta
Clayton
GA
30349
67180
Rex
Clayton
GA
30273
277001
Ellenwood
Clayton
GA
30294
198196
Jonesboro
Clayton
GA
30238
198393
Jonesboro
Clayton
GA
30238
281599
Hampton
Clayton
GA
30228
207436
Jonesboro
Clayton
GA
30236
224826
Rex
Clayton
GA
30273
319396
Ellenwood
Clayton
GA
30294
284398
Ellenwood
Clayton
GA
30294
33042
Rex
Clayton
GA
30273
168295
Riverdale
Clayton
GA
30274
168307
Riverdale
Clayton
GA
30274
374548
Riverdale
Clayton
GA
30274
337067
Jonesboro
Clayton
GA
30236
183325
Hampton
Clayton
GA
30228
428281
Hampton
Clayton
GA
30228
394513
Jonesboro
Clayton
GA
30238
58850
Jonesboro
Clayton
GA
30238
342020
Fayetteville
Clayton
GA
30215
433837
Hampton
Clayton
GA
30228
309185
Jonesboro
Clayton
GA
30238
950442
Atlanta
Clayton
GA
30349
978664
Hampton
Clayton
GA
30228
978665
Hampton
Clayton
GA
30228
978666
Rex
Clayton
GA
30273
978667
Hampton
Clayton
GA
30228
999726
Hampton
Clayton
GA
30228
1001373
Atlanta
Clayton
GA
30349
1001378
Riverdale
Clayton
GA
30274
1001379
Rex
Clayton
GA
30273
1001380
Hampton
Clayton
GA
30228
1001382
Ellenwood
Clayton
GA
30294






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
1001384
Jonesboro
Clayton
GA
30238
1027689
Riverdale
Clayton
GA
30274
1032969
Hampton
Clayton
GA
30228
1032973
Jonesboro
Clayton
GA
30238
168308
Jonesboro
Clayton
GA
30238
435138
Riverdale
Clayton
GA
30274
541460
Hampton
Clayton
GA
30228
181325
Hampton
Clayton
GA
30228
184554
Jonesboro
Clayton
GA
30238
168306
Jonesboro
Clayton
GA
30236
181954
Jonesboro
Clayton
GA
30238
263538
Fayetteville
Clayton
GA
30215
182768
Ellenwood
Clayton
GA
30294
318410
Hampton
Clayton
GA
30228
283673
Ellenwood
Clayton
GA
30294
223040
Ellenwood
Clayton
GA
30294
215184
Jonesboro
Clayton
GA
30238
337068
Riverdale
Clayton
GA
30296
418954
Marietta
Cobb
GA
30008
62092
Powder Springs
COBB
GA
30127
51517
Marietta
Cobb
GA
30060
97298
Marietta
Cobb
GA
30060
113798
Marietta
Cobb
GA
30064
150255
Kennesaw
Cobb
GA
30152
631998
Kennesaw
Cobb
GA
30144
43436
Marietta
Cobb
GA
30064
373732
Marietta
Cobb
GA
30008
210104
Powder Springs
Cobb
GA
30127
42454
Mableton
Cobb
GA
30126
7162
Kennesaw
Cobb
GA
30152
572691
Powder Springs
Cobb
GA
30127
20802
Marietta
Cobb
GA
30008
75921
Marietta
COBB
GA
30064
385589
Powder Springs
Cobb
GA
30127
381801
Powder Springs
Cobb
GA
30127
23007
Austell
Cobb
GA
30106
32084
Powder Springs
COBB
GA
30127
35731
Acworth
COBB
GA
30101
118560
Marietta
COBB
GA
30064
7170
Kennesaw
Cobb
GA
30152
20799
Marietta
Cobb
GA
30064
33070
Marietta
Cobb
GA
30008
149983
Acworth
Cobb
GA
30101






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
150065
Powder Springs
Cobb
GA
30127
572130
Acworth
Cobb
GA
30101
121491
Kennesaw
COBB
GA
30144
580901
Powder Springs
Cobb
GA
30127
168286
Powder Springs
Cobb
GA
30127
168290
Powder Springs
Cobb
GA
30127
168375
Marietta
Cobb
GA
30060
172927
Marietta
Cobb
GA
30008
181190
Powder Springs
Cobb
GA
30127
186540
Austell
Cobb
GA
30106
172250
Austell
Cobb
GA
30168
182412
Kennesaw
Cobb
GA
30152
96797
Marietta
Cobb
GA
30060
213228
Powder Springs
Cobb
GA
30127
311681
Mableton
Cobb
GA
30126
177339
Powder Springs
Cobb
GA
30127
187051
Powder Springs
Cobb
GA
30127
192749
Powder Springs
Cobb
GA
30127
194788
Powder Springs
Cobb
GA
30127
181919
Powder Springs
Cobb
GA
30127
43578
Acworth
Cobb
GA
30102
337864
Acworth
Cobb
GA
30101
385590
Powder Springs
Cobb
GA
30127
947452
Marietta
Cobb
GA
30008
993367
Powder Springs
Cobb
GA
30127
998299
Smyrna
Cobb
GA
30082
1032980
Austell
Cobb
GA
30106
14654
Kennesaw
Cobb
GA
30144
263362
Powder Springs
Cobb
GA
30127
201343
Marietta
Cobb
GA
30066
120557
Powder Springs
Cobb
GA
30127
173669
Austell
Cobb
GA
30168
575816
Acworth
Cobb
GA
30101
626652
Acworth
Cobb
GA
30102
120546
Marietta
Cobb
GA
30064
171710
Powder Springs
Cobb
GA
30127
183237
Mableton
Cobb
GA
30126
181921
Kennesaw
Cobb
GA
30144
23004
Austell
Cobb
GA
30106
213783
Austell
Cobb
GA
30106
230254
Acworth
Cobb
GA
30101
334027
Atlanta
De Kalb
GA
30316
316753
Lithonia
Dekalb
GA
30038






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
168292
Decatur
Dekalb
GA
30034
57327
Lithonia
DEKALB
GA
30058
168303
Lithonia
Dekalb
GA
30058
239265
Lithonia
DeKalb
GA
30058
311773
Lithonia
DeKalb
GA
30058
398126
Stone Mountain
Dekalb
GA
30088
427600
Ellenwood
Dekalb
GA
30294
150739
Stone Mountain
Dekalb
GA
30083
301049
Lithonia
Dekalb
GA
30058
334067
Lithonia
Dekalb
GA
30058
168297
Stone Mountain
Dekalb
GA
30088
319710
Stone Mountain
Dekalb
GA
30083
384346
Decatur
DeKalb
GA
30034
978672
Lithonia
Dekalb
GA
30058
1032985
Decatur
DeKalb
GA
30034
1032987
Lithonia
DeKalb
GA
30058
39505
Lithonia
DEKALB
GA
30038
32068
Lithonia
DEKALB
GA
30058
41423
Lithonia
DEKALB
GA
30058
41878
Lithonia
Dekalb
GA
30058
80719
Lithonia
DeKalb
GA
30058
125636
Ellenwood
DeKalb
GA
30294
368594
Lithonia
Dekalb
GA
30058
374498
Lithonia
Dekalb
GA
30058
376074
Decatur
Dekalb
GA
30034
376156
Lithonia
DeKalb
GA
30058
378145
Lithonia
Dekalb
GA
30058
384311
Lithonia
Dekalb
GA
30058
514480
Decatur
Dekalb
GA
30034
7928
Lithonia
Dekalb
GA
30038
32087
Lithonia
DEKALB
GA
30058
32880
Lithonia
Dekalb
GA
30058
33023
Lithonia
Dekalb
GA
30058
34623
Lithonia
DEKALB
GA
30058
34662
Lithonia
DeKalb
GA
30038
39506
Ellenwood
Dekalb
GA
30294
40445
Lithonia
DEKALB
GA
30058
40619
Lithonia
DeKALB
GA
30058
402860
Lithonia
DeKalb
GA
30058
41425
Lithonia
DEKALB
GA
30058
42559
Stone Mountain
DeKalb
GA
30088
44701
Snellville
DeKalb
GA
30039
49094
Lithonia
Dekalb
GA
30058






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
51935
Lithonia
Dekalb
GA
30058
419079
Stone Mountain
DeKalb
GA
30088
427589
Lithonia
Dekalb
GA
30058
433696
Lithonia
Dekalb
GA
30038
68811
Ellenwood
Dekalb
GA
30294
175946
Ellenwood
DeKalb
GA
30294
32881
Lithonia
Dekalb
GA
30058
310513
Lithonia
Dekalb
GA
30038
64424
Lithonia
Dekalb
GA
30038
66744
Lithonia
DeKalb
GA
30058
75641
Lithonia
DeKalb
GA
30038
168279
Lithonia
Dekalb
GA
30058
168300
Lithonia
Dekalb
GA
30058
181960
Lithonia
DeKalb
GA
30058
570851
Lithonia
Dekalb
GA
30058
572195
Lithonia
Dekalb
GA
30058
572722
Decatur
Dekalb
GA
30035
126700
Lithonia
DEKALB
GA
30058
149306
Stone Mountain
DeKalb
GA
30083
149885
Lithonia
Dekalb
GA
30058
150454
Lithonia
Dekalb
GA
30058
168284
Lithonia
Dekalb
GA
30058
168293
Stone Mountain
Dekalb
GA
30083
168296
Lithonia
Dekalb
GA
30038
632399
Lithonia
Dekalb
GA
30058
632410
Lithonia
Dekalb
GA
30038
171691
Lithonia
Dekalb
GA
30038
40621
Ellenwood
DeKALB
GA
30294
168281
Lithonia
Dekalb
GA
30058
281551
Lithonia
Dekalb
GA
30058
288260
Decatur
Dekalb
GA
30034
32085
Lithonia
DEKALB
GA
30038
185097
Decatur
Dekalb
GA
30034
211928
Ellenwood
Dekalb
GA
30294
305628
Lithonia
Dekalb
GA
30058
317525
Lithonia
DeKalb
GA
30058
335193
Ellenwood
DeKalb
GA
30294
206017
Lithonia
DeKalb
GA
30058
334063
Lithonia
Dekalb
GA
30058
334099
Stone Mountain
Dekalb
GA
30083
41456
Lithonia
DeKalb
GA
30038
41422
Lithonia
Dekalb
GA
30058
336272
Stone Mountain
Dekalb
GA
30088






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
384295
Decatur
Dekalb
GA
30034
435140
Lithonia
DeKalb
GA
30058
936964
Lithonia
Dekalb
GA
30058
978669
Lithonia
Dekalb
GA
30058
978671
Lithonia
Dekalb
GA
30038
984163
Decatur
DeKalb
GA
30034
994584
Decatur
DeKalb
GA
30035
1000576
Decatur
Dekalb
GA
30034
1001397
Lithonia
Dekalb
GA
30058
1001398
Lithonia
Dekalb
GA
30058
1003456
Lithonia
Dekalb
GA
30058
1032983
Lithonia
DeKalb
GA
30058
127234
Lithonia
DEKALB
GA
30058
168291
Decatur
Dekalb
GA
30034
368496
Decatur
Dekalb
GA
30034
378256
Lithonia
Dekalb
GA
30058
418881
Lithonia
Dekalb
GA
30038
419010
Stone Mountain
Dekalb
GA
30088
121479
Lithonia
DeKalb
GA
30058
150039
Stone Mountain
Dekalb
GA
30083
172265
Stone Mountain
Dekalb
GA
30088
33020
Lithonia
Dekalb
GA
30038
314282
Lithonia
DeKalb
GA
30058
377588
Lithonia
Dekalb
GA
30058
40620
Decatur
Dekalb
GA
30034
42646
Decatur
DeKALB
GA
30034
51929
Lithonia
DEKALB
GA
30058
128137
Lithonia
Dekalb
GA
30038
168273
Stone Mountain
Dekalb
GA
30088
168275
Stone Mountain
Dekalb
GA
30088
168276
Stone Mountain
Dekalb
GA
30088
168277
Stone Mountain
Dekalb
GA
30088
125646
Lithonia
DeKalb
GA
30038
127260
Ellenwood
Dekalb
GA
30294
296033
Lithonia
DeKalb
GA
30058
302961
Lithonia
DeKalb
GA
30058
319737
Ellenwood
DeKalb
GA
30294
331843
Lithonia
Dekalb
GA
30038
334090
Stone Mountain
Dekalb
GA
30087
334108
Stone Mountain
Dekalb
GA
30088
337065
Lithonia
DeKalb
GA
30038
32090
Lithonia
Delkalb
GA
30058
273600
Villa Rica
Douglas
GA
30180






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
419000
Douglasville
Douglas
GA
30134
168288
Villa Rica
Douglas
GA
30180
207423
Douglasville
Douglas
GA
30135
168287
Douglasville
Douglas
GA
30134
14054
Douglasville
Douglas
GA
30134
398773
Douglasville
Douglas
GA
30134
39518
Douglasville
Douglas
GA
30135
150347
Douglasville
Douglas
GA
30135
626619
Douglasville
Douglas
GA
30134
181208
Douglasville
Douglas
GA
30135
631605
Douglasville
Douglas
GA
30135
290015
Douglasville
Douglas
GA
30134
305675
Lithia Springs
Douglas
GA
30122
307446
Lithia Springs
Douglas
GA
30122
310919
Douglasville
Douglas
GA
30134
133025
Douglasville
Douglas
GA
30134
222208
Douglasville
Douglas
GA
30135
284360
Douglasville
Douglas
GA
30135
181898
Douglasville
Douglas
GA
30134
914997
Douglasville
Douglas
GA
30135
981094
Douglasville
Douglas
GA
30135
1030995
Douglasville
Douglas
GA
30135
18568
Douglasville
Douglas
GA
30135
626618
Douglasville
Douglas
GA
30134
308060
Douglasville
Douglas
GA
30135
205373
Douglasville
Douglas
GA
30135
180718
Fayetteville
Fayette
GA
30214
574408
Jonesboro
Fayette
GA
30238
293093
Fayetteville
Fayette
GA
30215
435110
Cumming
Forsyth
GA
30041
44946
Cumming
Forsyth
GA
30041
274512
Fairburn
Fulton
GA
30213
45565
Atlanta
FULTON
GA
30349
388802
Atlanta
Fulton
GA
30349
398740
Atlanta
Fulton
GA
30349
80706
Union City
FULTON
GA
30291
9257
Atlanta
Fulton
GA
30349
9259
Atlanta
Fulton
GA
30349
1001399
Riverdale
Fulton
GA
30296
8222
Atlanta
Fulton
GA
30349
368002
Union City
Fulton
GA
30291
18762
Atlanta
Fulton
GA
30312
40169
Atlanta
FULTON
GA
30349






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
9269
Atlanta
Fulton
GA
30331
18665
Atlanta
Fulton
GA
30349
34560
Atlanta
FULTON
GA
30349
42632
Atlanta
Fulton
GA
30331
45560
Atlanta
FULTON
GA
30349
45563
Atlanta
FULTON
GA
30349
52852
Union City
Fulton
GA
30291
88164
Atlanta
FULTON
GA
30349
70465
Atlanta
Fulton
GA
30349
575804
Atlanta
Fulton
GA
30349
168301
Atlanta
Fulton
GA
30349
582791
Union City
Fulton
GA
30291
172887
College Park
Fulton
GA
30349
180679
Palmetto
Fulton
GA
30268
178320
College Park
Fulton
GA
30349
181905
Union City
Fulton
GA
30291
185095
Atlanta
Fulton
GA
30349
168302
Union City
Fulton
GA
30291
318038
Atlanta
Fulton
GA
30331
210157
Riverdale
Fulton
GA
30296
45564
Atlanta
FULTON
GA
30349
184625
Atlanta
Fulton
GA
30349
821986
Atlanta
Fulton
GA
30349
929419
Atlanta
Fulton
GA
30349
952119
Atlanta
Fulton
GA
30331
979905
Fairburn
Fulton
GA
30213
1001400
Palmetto
Fulton
GA
30268
1001402
Atlanta
Fulton
GA
30349
1001403
Atlanta
Fulton
GA
30331
1004795
Atlanta
Fulton
GA
30349
1032990
Fairburn
Fulton
GA
30213
33060
Atlanta
Fulton
GA
30349
348347
Atlanta
Fulton
GA
30349
349444
Atlanta
Fulton
GA
30349
45567
Atlanta
FULTON
GA
30349
46317
Atlanta
FULTON
GA
30331
50270
Atlanta
Fulton
GA
30349
54255
Union City
Fulton
GA
30291
64132
Riverdale
Fulton
GA
30296
49500
Union City
Fulton
GA
30291
582748
Atlanta
Fulton
GA
30349
9263
Atlanta
Fulton
GA
30331
632440
Fairburn
Fulton
GA
30213






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
304723
Atlanta
Fulton
GA
30349
316730
Union City
Fulton
GA
30291
201334
Union City
Fulton
GA
30291
194787
Union City
Fulton
GA
30291
1001385
Snellville
Gwinett
GA
30039
34604
Lawrenceville
GWINNETT
GA
30044
168289
Snellville
Gwinnett
GA
30039
171299
Lawrenceville
Gwinnett
GA
30043
6469
Lilburn
GWINNETT
GA
30047
167969
Loganville
Gwinnett
GA
30052
630825
Dacula
Gwinnett
GA
30019
182790
Snellville
Gwinnett
GA
30039
49095
Snellville
Gwinnett
GA
30039
6441
Lilburn
Gwinnett
GA
30047
44253
Lawrenceville
GWINNETT
GA
30044
44257
Lawrenceville
GWINNETT
GA
30046
52753
Snellville
GWINNETT
GA
30039
370362
Dacula
Gwinnett
GA
30019
6440
LAWRENCEVILLE
GWINNETT
GA
30044
34709
Snellville
Gwinnett
GA
30039
42733
Norcross
Gwinnett
GA
30071
43558
Norcross
GWINNETT
GA
30071
418870
Lawrenceville
Gwinnett
GA
30046
428199
Snellville
Gwinnett
GA
30039
35746
Snellville
GWINNETT
GA
30078
150293
Snellville
Gwinnett
GA
30039
572129
Lawrenceville
Gwinnett
GA
30045
163645
Lawrenceville
Gwinnett
GA
30043
172267
Snellville
Gwinnett
GA
30039
237974
Snellville
Gwinnett
GA
30039
198280
Dacula
Gwinnett
GA
30019
217800
Snellville
Gwinnett
GA
30039
221623
Snellville
Gwinnett
GA
30039
937779
Lawrenceville
Gwinnett
GA
30046
962767
Snellville
Gwinnett
GA
30078
983199
Snellville
Gwinnett
GA
30039
42742
Lawrenceville
GWINNETT
GA
30044
35570
Snellville
Gwinnett
GA
30039
41424
Lilburn
Gwinnett
GA
30047
31066
Snellville
Gwinnett
GA
30078
56594
Lilburn
GWINNETT
GA
30047
34701
Snellville
Gwinnett
GA
30039
180803
Norcross
Gwinnett
GA
30093






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
270412
Loganville
Gwinnett
GA
30052
56598
Lawrenceville
GWINNETT
GA
30046
44095
Gainesville
Hall
GA
30506
50274
Flowery Branch
Hall
GA
30542
52827
Flowery Branch
Hall
GA
30542
206485
Flowery Branch
Hall
GA
30542
339968
Flowery Branch
Hall
GA
30542
402883
McDonough
Henry
GA
30252
999670
McDonough
Henry
GA
30253
176494
Stockbridge
Henry
GA
30281
54268
Stockbridge
Henry
GA
30281
57896
McDonough
Henry
GA
30252
381815
Stockbridge
Henry
GA
30281
62456
Stockbridge
Henry
GA
30281
51746
Stockbridge
Henry
GA
30281
433834
McDonough
Henry
GA
30253
63946
Stockbridge
Henry
GA
30281
125624
Stockbridge
Henry
GA
30281
436700
Hampton
Henry
GA
30228
162253
Stockbridge
Henry
GA
30281
572772
Stockbridge
Henry
GA
30281
127233
Stockbridge
HENRY
GA
30281
580867
Stockbridge
Henry
GA
30281
580925
McDonough
Henry
GA
30252
168309
Rex
Henry
GA
30273
267189
McDonough
Henry
GA
30253
179872
McDonough
Henry
GA
30253
320078
McDonough
Henry
GA
30253
33044
McDonough
Henry
GA
30253
913092
McDonough
Henry
GA
30253
62424
Stockbridge
HENRY
GA
30281
56453
Stockbridge
Henry
GA
30281
132351
McDonough
HENRY
GA
30253
141112
Stockbridge
Henry
GA
30281
176704
Ellenwood
Henry
GA
30294
183908
McDonough
Henry
GA
30252
168283
Stockbridge
Henry
GA
30281
227029
McDonough
Henry
GA
30252
182401
McDonough
Henry
GA
30252
335201
Ellenwood
Henry
GA
30294
335207
Ellenwood
Henry
GA
30294
70444
Covington
Newton
GA
30016
45194
Covington
Newton
GA
30016






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
45229
Covington
NEWTON
GA
30016
578774
Covington
Newton
GA
30016
144957
Covington
Newton
GA
30016
176520
Porterdale
Newton
GA
30014
176687
Covington
Newton
GA
30016
12649
Covington
Newton
GA
30016
45223
Covington
NEWTON
GA
30016
48117
Covington
NEWTON
GA
30016
32660
Conyers
Newton
GA
30013
426934
Covington
Newton
GA
30016
435164
Covington
Newton
GA
30016
571375
Covington
Newton
GA
30016
133471
Covington
Newton
GA
30016
626648
Covington
Newton
GA
30016
627124
Covington
Newton
GA
30016
239294
Covington
Newton
GA
30016
272985
Covington
Newton
GA
30016
211568
Covington
Newton
GA
30016
32669
Covington
Newton
GA
30016
339985
Covington
Newton
GA
30016
44093
Conyers
Newton
GA
30013
335187
Covington
Newton
GA
30016
952936
Covington
Newton
GA
30016
952958
Covington
Newton
GA
30016
981067
Conyers
Newton
GA
30013
992509
Covington
Newton
GA
30016
1004808
Covington
Newton
GA
30016
1016250
Covington
Newton
GA
30016
1021832
Covington
Newton
GA
30016
630897
Covington
Newton
GA
30014
145253
Covington
Newton
GA
30016
235034
Covington
Newton
GA
30014
168383
Covington
Newton
GA
30016
188537
Covington
Newton
GA
30016
143057
Covington
Newton
GA
30016
211965
Covington
Newton
GA
30016
571790
Douglasville
Paulding
GA
30134
235248
Dallas
Paulding
GA
30157
368316
Douglasville
Paulding
GA
30134
125725
Dallas
Paulding
GA
30157
632007
Douglasville
Paulding
GA
30134
125985
Douglasville
PAULDING
GA
30134
290024
Douglasville
Paulding
GA
30134






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
33607
Dallas
Paulding
GA
30157
52869
Hiram
Paulding
GA
30141
238722
Dallas
Paulding
GA
30157
1008837
Douglasville
Paulding
GA
30134
192758
Dallas
Paulding
GA
30157
43786
Dallas
Paulding
GA
30157
384996
Hiram
Paulding
GA
30141
29873
Dallas
Paulding
GA
30157
49527
Dallas
Paulding
GA
30157
418860
Hiram
Paulding
GA
30141
96696
Hiram
PAULDING
GA
30141
460667
Dallas
Paulding
GA
30157
29864
Dallas
Paulding
GA
30157
180721
Dallas
Paulding
GA
30157
182813
Hiram
Paulding
GA
30141
98084
Dallas
Paulding
GA
30132
572546
Hiram
Paulding
GA
30141
572702
Douglasville
Paulding
GA
30134
575833
Dallas
Paulding
GA
30132
171306
Douglasville
Paulding
GA
30134
172318
Douglasville
Paulding
GA
30134
186612
Powder Springs
Paulding
GA
30127
121473
Dallas
PAULDING
GA
30157
172889
Dallas
Paulding
GA
30157
287117
Dallas
Paulding
GA
30157
177401
Dallas
Paulding
GA
30132
269626
Dallas
Paulding
GA
30157
195927
Dallas
Paulding
GA
30132
278260
Dallas
Paulding
GA
30157
300595
Hiram
Paulding
GA
30141
311600
Dallas
Paulding
GA
30157
215162
Powder Springs
Paulding
GA
30127
220563
Douglasville
Paulding
GA
30134
220576
Rockmart
Paulding
GA
30153
225345
Rockmart
Paulding
GA
30153
334040
Douglasville
Paulding
GA
30134
582738
Douglasville
Paulding
GA
30134
395448
Dallas
Paulding
GA
30157
397552
Dallas
Paulding
GA
30157
406755
Douglasville
Paulding
GA
30134
428216
Powder Springs
Paulding
GA
30127
913028
Douglasville
Paulding
GA
30134
913084
Dallas
Paulding
GA
30132






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
984097
Rockmart
Paulding
GA
30153
1000552
Douglasville
Paulding
GA
30134
1016234
Dallas
Paulding
GA
30157
1020081
Douglasville
Paulding
GA
30134
97471
Douglasville
PAULDING
GA
30134
572189
Dallas
Paulding
GA
30157
572547
Hiram
Paulding
GA
30141
572548
Hiram
Paulding
GA
30141
436126
Dallas
Paulding
GA
30157
42439
Rockmart
Paulding
GA
30153
118559
Dallas
PAULDING
GA
30132
150216
Rockmart
Paulding
GA
30153
162595
Acworth
Paulding
GA
30101
163676
Douglasville
Paulding
GA
30134
176543
Dallas
Paulding
GA
30157
150127
Rockmart
Paulding
GA
30153
312191
Dallas
Paulding
GA
30132
192787
Hiram
Paulding
GA
30141
227024
Hiram
Paulding
GA
30141
335138
Dallas
Paulding
GA
30157
344407
Hiram
Paulding
GA
30141
56473
Conyers
Rockdale
GA
30013
127261
Conyers
Rockdale
GA
30094
572758
Conyers
Rockdale
GA
30094
580895
Conyers
Rockdale
GA
30013
295183
Conyers
Rockdale
GA
30094
198346
Conyers
Rockdale
GA
30094
206560
Covington
Rockdale
GA
30016
32662
Conyers
Rockdale
GA
30094
118533
Conyers
Rockdale
GA
30012
181929
Conyers
Rockdale
GA
30013
167924
Conyers
Rockdale
GA
30094
198390
Conyers
Rockdale
GA
30094
6146
Conyers
Rockdale
GA
30013
332440
Conyers
Rockdale
GA
30013
334048
Conyers
Rockdale
GA
30012
387318
Monroe
Walton
GA
30656
391098
Loganville
Walton
GA
30052
381843
Loganville
Walton
GA
30052
418879
Loganville
Walton
GA
30052
428272
Bethlehem
Walton
GA
30620
128129
Loganville
WALTON
GA
30052
182774
Loganville
Walton
GA
30052






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
191760
Loganville
Walton
GA
30052
44960
Loganville
Walton
GA
30052
331270
Loganville
Walton
GA
30052
221434
Zionsville
Boone
IN
46077
238682
Zionsville
Boone
IN
46077
898027
Jeffersonville
Clark
IN
47130
947617
Jeffersonville
Clark
IN
47130
57193
Noblesville
Hamilton
IN
46060
274058
Noblesville
Hamilton
IN
46060
392038
Noblesville
Hamilton
IN
46060
436573
Noblesville
Hamilton
IN
46060
142938
Fishers
Hamilton
IN
46038
578998
Noblesville
Hamilton
IN
46060
170073
Noblesville
Hamilton
IN
46060
622793
Fishers
Hamilton
IN
46038
205317
Noblesville
Hamilton
IN
46060
340852
Fishers
Hamilton
IN
46038
981524
Noblesville
Hamilton
IN
46060
345755
Noblesville
Hamilton
IN
46060
572486
Westfield
Hamilton
IN
46074
632272
Noblesville
Hamilton
IN
46060
63977
Noblesville
Hamilton
IN
46060
281953
Fishers
Hamilton
IN
46038
275271
Fishers
Hamilton
IN
46037
207853
Noblesville
Hamilton
IN
46060
222957
Fishers
Hamilton
IN
46037
223476
Noblesville
Hamilton
IN
46060
383488
Greenfield
Hancock
IN
46140
573184
Greenfield
Hancock
IN
46140
240298
McCordsville
Hancock
IN
46055
280286
McCordsville
Hancock
IN
46055
342546
McCordsville
Hancock
IN
46055
387065
Greenfield
Hancock
IN
46140
392629
McCordsville
Hancock
IN
46055
44295
Greenfield
Hancock
IN
46140
241891
McCordsville
Hancock
IN
46055
380182
Greenfield
Hancock
IN
46140
387018
Greenfield
Hancock
IN
46140
439311
Greenfield
Hancock
IN
46140
440913
Greenfield
Hancock
IN
46140
375635
McCordsville
Hancock
IN
46055
569969
McCordsville
Hancock
IN
46055
571112
McCordsville
Hancock
IN
46055






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
583484
McCordsville
Hancock
IN
46055
275228
McCordsville
Hancock
IN
46055
71769
Greenfield
Hancock
IN
46140
170076
McCordsville
Hancock
IN
46055
177884
Greenfield
Hancock
IN
46140
309804
McCordsville
Hancock
IN
46055
434819
Plainfield
Hendricks
IN
46168
236312
Brownsburg
Hendricks
IN
46112
365005
Camby
Hendricks
IN
46113
389219
Pittsboro
Hendricks
IN
46167
392625
Avon
Hendricks
IN
46123
43387
Plainfield
Hendricks
IN
46168
170068
Brownsburg
Hendricks
IN
46112
588153
Indianapolis
Hendricks
IN
46231
273584
Camby
Hendricks
IN
46113
207271
Indianapolis
Hendricks
IN
46234
230662
Camby
Hendricks
IN
46113
275542
Brownsburg
Hendricks
IN
46112
302893
Avon
Hendricks
IN
46123
220929
Brownsburg
Hendricks
IN
46112
222012
Avon
Hendricks
IN
46123
441793
Brownsburg
Hendricks
IN
46112
338177
Avon
Hendricks
IN
46123
45620
Avon
Hendricks
IN
46123
45635
Pittsboro
Hendricks
IN
46167
571108
Brownsburg
Hendricks
IN
46112
117969
Plainfield
Hendricks
IN
46168
280488
Plainfield
Hendricks
IN
46168
307792
Avon
Hendricks
IN
46123
200565
Brownsburg
Hendricks
IN
46112
205767
Brownsburg
Hendricks
IN
46112
222027
Plainfield
Hendricks
IN
46168
327532
Brownsburg
Hendricks
IN
46112
346887
Plainfield
Hendricks
IN
46168
140974
Plainfield
Hendrixs
IN
46168
438405
Greenwood
Johnson
IN
46143
71738
Franklin
Johnson
IN
46131
380191
Greenwood
Johnson
IN
46143
101924
Franklin
Johnson
IN
46131
583009
Greenwood
Johnson
IN
46143
375046
Franklin
Johnson
IN
46131
386981
Franklin
Johnson
IN
46131
392004
Franklin
Johnson
IN
46131






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
392008
Greenwood
Johnson
IN
46143
418598
Greenwood
Johnson
IN
46143
572495
Franklin
Johnson
IN
46131
170152
Franklin
Johnson
IN
46131
622309
Greenwood
Johnson
IN
46143
393377
Greenwood
Johnson
IN
46143
398054
Greenwood
Johnson
IN
46143
427380
Franklin
Johnson
IN
46131
809444
Greenwood
Johnson
IN
46142
910975
Whiteland
Johnson
IN
46184
912875
Greenwood
Johnson
IN
46143
939501
Franklin
Johnson
IN
46131
962989
Greenwood
Johnson
IN
46143
393389
Greenwood
Johnson
IN
46143
98048
Greenwood
Johnson
IN
46143
547633
Greenwood
Johnson
IN
46143
571128
Franklin
Johnson
IN
46131
623782
Greenwood
Johnson
IN
46143
632997
Franklin
Johnson
IN
46131
44918
Franklin
Johnson
IN
46131
101914
Whiteland
Johnson
IN
46184
101921
Franklin
Johnson
IN
46131
180499
Franklin
Johnson
IN
46131
434852
Ingalls
Madison
IN
46048
387838
Ingalls
Madison
IN
46048
441835
Ingalls
Madison
IN
46048
994439
Ingalls
Madison
IN
46048
162719
Ingalls
Madison
IN
46048
181885
Pendleton
Madison
IN
46064
183686
Ingalls
Madison
IN
46048
539267
Ingalls
Madison
IN
46048
571581
Pendleton
Madison
IN
46064
622359
Ingalls
Madison
IN
46040
1015423
Indianapolis
Marion
IN
46239
240555
Indianapolis
Marion
IN
46231
191704
Indianapolis
Marion
IN
46221
233865
Indianapolis
Marion
IN
46217
207318
Indianapolis
Marion
IN
46236
225236
Indianapolis
Marion
IN
46217
231100
Indianapolis
Marion
IN
46239
347790
Indianapolis
Marion
IN
46231
347799
Camby
Marion
IN
46113
59677
Indianapolis
Marion
IN
46229






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
74146
Indianapolis
Marion
IN
46237
403673
Indianapolis
Marion
IN
46241
35699
Indianapolis
Marion
IN
46239
57234
Indianapolis
Marion
IN
46221
544035
Indianapolis
Marion
IN
46228
571593
Indianapolis
Marion
IN
46227
581346
Indianapolis
Marion
IN
46231
142935
Indianapolis
Marion
IN
46236
175236
Indianapolis
Marion
IN
46231
181025
Indianapolis
Marion
IN
46221
234797
Camby
Marion
IN
46113
267591
Indianapolis
Marion
IN
46237
207302
Indianapolis
Marion
IN
46231
208755
Indianapolis
Marion
IN
46235
215567
Indianapolis
Marion
IN
46241
220383
Indianapolis
Marion
IN
46221
383508
Indianapolis
Marion
IN
46231
53963
Indianapolis
Marion
IN
46234
170074
Indianapolis
Marion
IN
46234
170130
Camby
Marion
IN
46113
578996
Indianapolis
Marion
IN
46228
177945
Indianapolis
Marion
IN
46221
304616
Indianapolis
Marion
IN
46217
347553
Indianapolis
Marion
IN
46278
225229
Indianapolis
Marion
IN
46239
910419
Indianapolis
Marion
IN
46254
389195
Camby
Marion
IN
46113
57594
Indianapolis
Marion
IN
46226
303559
Indianapolis
Marion
IN
46217
364524
Indianapolis
Marion
IN
46229
34799
Indianapolis
Marion
IN
46254
51649
Indianapolis
Marion
IN
46221
57242
Indianapolis
Marion
IN
46218
57248
Indianapolis
Marion
IN
46226
59001
Indianapolis
Marion
IN
46229
347966
Indianapolis
Marion
IN
46254
364253
Indianapolis
Marion
IN
46221
371983
Indianapolis
Marion
IN
46268
374266
Indianapolis
Marion
IN
46229
375644
Indianapolis
Marion
IN
46228
385394
Indianapolis
Marion
IN
46239
387040
Indianapolis
Marion
IN
46235
387831
Cumberland
Marion
IN
46229






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
388545
Indianapolis
Marion
IN
46231
391975
Camby
Marion
IN
46113
16311
Indianapolis
Marion
IN
46254
393380
Indianapolis
Marion
IN
46229
34840
Indianapolis
Marion
IN
46235
35568
Indianapolis
Marion
IN
46236
40534
Indianapolis
Marion
IN
46214
44909
Indianapolis
Marion
IN
46229
52906
Indianapolis
Marion
IN
46221
54096
Indianapolis
Marion
IN
46229
54537
Indianapolis
Marion
IN
46241
57249
Indianapolis
Marion
IN
46229
427384
Indianapolis
Marion
IN
46239
57508
Indianapolis
Marion
IN
46224
59674
Indianapolis
Marion
IN
46229
59693
Indianapolis
Marion
IN
46235
418578
Indianapolis
Marion
IN
46217
109331
Indianapolis
Marion
IN
46239
109362
Indianapolis
Marion
IN
46239
438418
Indianapolis
Marion
IN
46217
327891
Indianapolis
Marion
IN
46217
33423
Indianapolis
Marion
IN
46254
34793
Indianapolis
Marion
IN
46254
240302
Indianapolis
Marion
IN
46217
51643
Indianapolis
Marion
IN
46221
57490
Indianapolis
Marion
IN
46219
58991
Indianapolis
Marion
IN
46228
74145
Indianapolis
Marion
IN
46221
88306
Indianapolis
Marion
IN
46231
97480
Indianapolis
Marion
IN
46239
191712
Indianapolis
Marion
IN
46236
542730
Indianapolis
Marion
IN
46239
543982
Indianapolis
Marion
IN
46231
559066
Indianapolis
Marion
IN
46237
98055
Indianapolis
Marion
IN
46229
576074
Indianapolis
Marion
IN
46231
152488
Camby
Marion
IN
46113
576087
Indianapolis
Marion
IN
46221
171207
Indianapolis
Marion
IN
46239
175229
Indianapolis
Marion
IN
46254
622339
Indianapolis
Marion
IN
46231
631378
Indianapolis
Marion
IN
46254
34850
Indianapolis
Marion
IN
46234






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
220923
Indianapolis
Marion
IN
46234
233863
Indianapolis
Marion
IN
46234
242312
Indianapolis
Marion
IN
46254
261780
Indianapolis
Marion
IN
46221
275252
Indianapolis
Marion
IN
46239
276236
Indianapolis
Marion
IN
46268
168325
Indianapolis
Marion
IN
46217
341804
Indianapolis
Marion
IN
46229
279559
Indianapolis
Marion
IN
46214
280289
Indianapolis
Marion
IN
46214
295556
Indianapolis
Marion
IN
46239
191276
Indianapolis
Marion
IN
46236
191705
Indianapolis
Marion
IN
46221
235639
Indianapolis
Marion
IN
46221
240009
Indianapolis
Marion
IN
46231
329643
Indianapolis
Marion
IN
46227
241936
Indianapolis
Marion
IN
46236
242316
Indianapolis
Marion
IN
46217
273346
Camby
Marion
IN
46113
277426
Indianapolis
Marion
IN
46254
280331
Indianapolis
Marion
IN
46221
218279
Indianapolis
Marion
IN
46241
219673
Camby
Marion
IN
46113
441790
Indianapolis
Marion
IN
46236
226812
Indianapolis
Marion
IN
46235
309832
Indianapolis
Marion
IN
46229
327661
Indianapolis
Marion
IN
46237
327513
Indianapolis
Marion
IN
46237
327602
Indianapolis
Marion
IN
46237
200495
Indianapolis
Marion
IN
46217
208758
Indianapolis
Marion
IN
46235
213521
Indianapolis
Marion
IN
46231
218283
Indianapolis
Marion
IN
46221
226809
Indianapolis
Marion
IN
46203
280285
Indianapolis
Marion
IN
46221
344883
Indianapolis
Marion
IN
46236
59766
Indianapolis
Marion
IN
46235
333803
Indianapolis
Marion
IN
46268
34785
Indianapolis
Marion
IN
46254
623769
Indianapolis
Marion
IN
46221
52877
Indianapolis
Marion
IN
46236
109330
Indianapolis
Marion
IN
46229
363667
Indianapolis
Marion
IN
46231






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
363739
Camby
Marion
IN
46113
364924
Indianapolis
Marion
IN
46235
371977
Indianapolis
Marion
IN
46239
372009
Indianapolis
Marion
IN
46214
374223
Indianapolis
Marion
IN
46217
375027
Indianapolis
Marion
IN
46239
385417
Indianapolis
Marion
IN
46237
393378
Indianapolis
Marion
IN
46231
396357
Indianapolis
Marion
IN
46229
397135
Indianapolis
Marion
IN
46227
397138
Indianapolis
Marion
IN
46217
399242
Indianapolis
Marion
IN
46214
427340
Indianapolis
Marion
IN
46241
342547
Indianapolis
Marion
IN
46217
242759
Indianapolis
Marion
IN
46221
872009
Indianapolis
Marion
IN
46239
886289
Indianapolis
Marion
IN
46235
910987
Indianapolis
Marion
IN
46234
911484
Indianapolis
Marion
IN
46241
913450
Indianapolis
Marion
IN
46241
915218
Indianapolis
Marion
IN
46235
917543
Indianapolis
Marion
IN
46239
935102
Indianapolis
Marion
IN
46214
937978
Indianapolis
Marion
IN
46203
953141
Indianapolis
Marion
IN
46214
964411
Indianapolis
Marion
IN
46229
964836
Indianapolis
Marion
IN
46231
969756
Indianapolis
Marion
IN
46221
969813
Indianapolis
Marion
IN
46214
969816
Indianapolis
Marion
IN
46234
976297
Indianapolis
Marion
IN
46229
980172
Indianapolis
Marion
IN
46214
984748
Indianapolis
Marion
IN
46229
994440
Indianapolis
Marion
IN
46228
1000337
Indianapolis
Marion
IN
46231
1000831
Indianapolis
Marion
IN
46214
1000877
Indianapolis
Marion
IN
46221
1013747
Indianapolis
Marion
IN
46241
344852
Indianapolis
Marion
IN
46224
205301
Indianapolis
Marion
IN
46221
348181
Indianapolis
Marion
IN
46231
350506
Indianapolis
Marion
IN
46229
40501
Indianapolis
Marion
IN
46226






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
40509
Indianapolis
Marion
IN
46229
41378
Indianapolis
Marion
IN
46226
41381
Indianapolis
Marion
IN
46226
34837
Indianapolis
Marion
IN
46254
45366
Indianapolis
Marion
IN
46234
395146
Indianapolis
Marion
IN
46229
57230
Indianapolis
Marion
IN
46228
57251
Indianapolis
Marion
IN
46226
128107
Indianapolis
Marion
IN
46254
33417
Indianapolis
Marion
IN
46226
34807
Indianapolis
Marion
IN
46231
197580
Indianapolis
Marion
IN
46239
543947
Camby
Marion
IN
46113
544059
Indianapolis
Marion
IN
46236
546910
Indianapolis
Marion
IN
46221
569991
Indianapolis
Marion
IN
46241
570686
Indianapolis
Marion
IN
46239
34819
Indianapolis
Marion
IN
46227
572493
Indianapolis
Marion
IN
46236
35545
Indianapolis
Marion
IN
46239
584895
Indianapolis
Marion
IN
46268
622317
Indianapolis
Marion
IN
46235
280399
Indianapolis
Marion
IN
46254
41389
Indianapolis
Marion
IN
46228
632278
Indianapolis
Marion
IN
46229
97482
Indianapolis
Marion
IN
46229
98059
Indianapolis
Marion
IN
46237
118492
Indianapolis
MARION
IN
46239
51647
Indianapolis
Marion
IN
46221
59000
Indianapolis
Marion
IN
46229
74189
Indianapolis
Marion
IN
46208
162747
Indianapolis
Marion
IN
46268
275636
Indianapolis
Marion
IN
46235
345722
Indianapolis
Marion
IN
46221
142949
Indianapolis
marion
IN
46237
185531
Indianapolis
Marion
IN
46217
185532
Indianapolis
Marion
IN
46214
191706
Indianapolis
Marion
IN
46241
171213
Indianapolis
Marion
IN
46231
215051
Indianapolis
Marion
IN
46221
232220
Indianapolis
Marion
IN
46231
233875
Camby
Marion
IN
46113
240549
Indianapolis
Marion
IN
46221






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
264464
Indianapolis
Marion
IN
46217
267561
Indianapolis
Marion
IN
46231
272173
Indianapolis
Marion
IN
46231
274066
Indianapolis
Marion
IN
46229
276249
Indianapolis
Marion
IN
46203
280185
Indianapolis
Marion
IN
46234
280340
Indianapolis
Marion
IN
46254
238370
Indianapolis
Marion
IN
46231
240002
Indianapolis
Marion
IN
46239
312135
Indianapolis
Marion
IN
46229
317065
Indianapolis
Marion
IN
46237
280415
Indianapolis
Marion
IN
46235
299631
Indianapolis
Marion
IN
46214
218276
Camby
Marion
IN
46113
220942
Indianapolis
Marion
IN
46234
223991
Indianapolis
Marion
IN
46221
215050
Indianapolis
Marion
IN
46237
231082
Indianapolis
Marion
IN
46231
225228
Camby
Marion
IN
46113
327690
Indianapolis
Marion
IN
46239
337010
Indianapolis
Marion
IN
46229
347816
Indianapolis
Marion
IN
46241
352118
Indianapolis
Marion
IN
46235
191708
Camby
Morgan
IN
46113
622468
Olathe
Johnson
KS
66061
633088
Gardner
Johnson
KS
66030
947624
Olathe
Johnson
KS
66061
964462
Olathe
Johnson
KS
66062
1029867
Olathe
Johnson KS
KS
66062
972469
Leavenworth
Leavenworth
KS
66048
840554
Louisville
Jefferson
KY
40291
904061
Louisville
Jefferson
KY
40245
931043
Louisville
Jefferson
KY
40241
931049
Louisville
Jefferson
KY
40229
937524
Louisville
Jefferson
KY
40228
940996
Louisville
Jefferson
KY
40299
941428
Louisville
Jefferson
KY
40228
942527
Louisville
Jefferson
KY
40291
953163
Louisville
Jefferson
KY
40291
961887
Louisville
Jefferson
KY
40258
1032912
Louisville
Jefferson
KY
40228
1051734
Louisville
Jefferson
KY
40291
952673
Pewee Valley
Oldham
KY
40056






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
41207
Coon Rapids
Anoka
MN
55433
39232
Columbia Heights
Anoka
MN
55421
337042
Blaine
Anoka
MN
55434
8181
Columbia Heights
Anoka
MN
55421
46225
Fridley
Anoka
MN
55432
32882
Columbia Heights
Anoka
MN
55421
46245
Columbia Heights
Anoka
MN
55421
45059
Columbia Heights
Anoka
MN
55421
54200
Columbia Heights
Anoka
MN
55421
22992
Columbia Heights
Anoka
MN
55421
29811
Columbia Heights
Anoka
MN
55421
43602
Columbia Heights
Anoka
MN
55421
48874
Columbia Heights
Anoka
MN
55421
35436
Columbia Heights
Anoka
MN
55421
118537
Blaine
Anoka
MN
55434
219952
Columbia Heights
Anoka
MN
55421
198122
Coon Rapids
Anoka
MN
55448
45057
Columbia Heights
Anoka
MN
55421
46218
Columbia Heights
Anoka
MN
55421
57177
Coon Rapids
Anoka
MN
55448
80854
Coon Rapids
Anoka
MN
55433
60455
Coon Rapids
Anoka
MN
55433
10273
Hastings
Dakota
MN
55033
184939
South St Paul
Dakota
MN
55075
29825
South St. Paul
Dakota
MN
55075
29826
South St. Paul
Dakota
MN
55075
51494
South St Paul
Dakota
MN
55075
113736
South St. Paul
Dakota
MN
55075
54173
West St Paul
Dakota
MN
55118
39220
South St. Paul
Dakota
MN
55075
39221
South St. Paul
Dakota
MN
55075
64098
Robbinsdale
Hennepin
MN
55422
42597
Brooklyn Center
Hennepin
MN
55429
77125
Brooklyn Center
Hennepin
MN
55429
46224
Brooklyn Center
Hennepin
MN
55430
98014
Brooklyn Park
Hennepin
MN
55444
98021
Brooklyn Center
Hennepin
MN
55430
125745
Brooklyn Center
Hennepin
MN
55430
42573
Crystal
Hennepin
MN
55427
136800
Brooklyn Center
Hennepin
MN
55430
213598
Robinsdale
Hennepin
MN
55422
45041
St Paul
Ramsey
MN
55119
46223
St Paul
Ramsey
MN
55119






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
345794
St Paul
Ramsey
MN
55119
58755
St Paul
Ramsey
MN
55106
103081
St Paul
Ramsey
MN
55106
41260
St Paul
Ramsey
MN
55107
29838
St Paul
Ramsey
MN
55119
29842
St Paul
Ramsey
MN
55119
41270
St Paul
Ramsey
MN
55107
51598
St Paul
Ramsey
MN
55117
54195
St Paul
Ramsey
MN
55106
57714
St Paul
Ramsey
MN
55130
58312
St Paul
Ramsey
MN
55106
58316
St Paul
Ramsey
MN
55106
58317
St Paul
Ramsey
MN
55106
58867
St Paul
Ramsey
MN
55130
29844
St Paul
Ramsey
MN
55106
54243
St Paul
Ramsey
MN
55117
58313
St Paul
Ramsey
MN
55106
58315
St Paul
Ramsey
MN
55130
324842
North St Paul
Ramsey
MN
55109
35449
St Paul
Ramsey
MN
55119
68286
Vadnais Heights
Ramsey
MN
55127
29831
St Paul
Ramsey
MN
55130
29832
St Paul
Ramsey
MN
55103
35442
St Paul
Ramsey
MN
55119
41267
St Paul
Ramsey
MN
55106
42605
St Paul
Ramsey
MN
55106
64357
St Paul
Ramsey
MN
55119
48888
St Paul
Ramsey
MN
55109
214216
St Paul
Ramsey
MN
55107
41250
St Paul Park
Washingon
MN
55071
57190
St Paul Park
Washingon
MN
55071
10267
St. Paul Park
Washington
MN
55071
80862
Cottage Grove
Washington
MN
55016
97296
St. Paul Park
Washington
MN
55071
340861
Newport
Washington
MN
55055
51495
St Paul
Washington
MN
55125
41241
Cottage Grove
Washington
MN
55016
121550
Forest Lake
Washington
MN
55025
631528
Belton
Cass
MO
64012
631537
Belton
Cass
MO
64012
631540
Belton
Cass
MO
64012
623048
Belton
Cass
MO
64012
631531
Belton
Cass
MO
64012






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
631542
Belton
Cass
MO
64012
631529
Belton
Cass
MO
64012
631530
Belton
Cass
MO
64012
631538
Belton
Cass
MO
64012
631543
Belton
Cass
MO
64012
631545
Belton
Cass
MO
64012
574715
Raymore
Cass
MO
64083
631526
Belton
Cass
MO
64012
631532
Belton
Cass
MO
64012
631539
Belton
Cass
MO
64012
631546
Belton
Cass
MO
64012
962470
Belton
Cass
MO
64012
1001500
Raymore
Cass
MO
64083
1027463
Belton
Cass
MO
64012
581389
Raymore
Cass
MO
64083
631527
Belton
Cass
MO
64012
631533
Belton
Cass
MO
64012
631535
Belton
Cass
MO
64012
631536
Belton
Cass
MO
64012
631541
Belton
Cass
MO
64012
631544
Belton
Cass
MO
64012
631547
Belton
Cass
MO
64012
631548
Belton
Cass
MO
64012
631534
Belton
Cass
MO
64012
622460
Kansas City
Clay
MO
64118
893799
Kansas City
Clay
MO
64119
972438
Kansas City
Clay
MO
64117
972654
Kansas City
Clay
MO
64119
571176
Kearney
Clay
MO
64060
581391
Greenwood
Jackson
MO
64034
516432
Blue Springs
Jackson
MO
64015
542409
Blue Springs
JACKSON
MO
64015
587383
Lees Summit
Jackson
MO
64086
587390
Lees Summit
Jackson
MO
64086
926803
Independence
Jackson
MO
64057
952552
Lees Summit
Jackson
MO
64086
993251
Independence
Jackson
MO
64058
997379
Grandview
Jackson
MO
64030
997380
Grandview
Jackson
MO
64030
1031295
Independence
Jackson
MO
64056
541993
Blue Springs
Jackson
MO
64015
622860
Blue Springs
Jackson
MO
64015
897332
Herculaneum
Jefferson
MO
63048






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
898016
Imperial
Jefferson
MO
63052
917608
O'Fallon
St Charles
MO
63366
917609
St Peters
St Charles
MO
63376
677318
O'Fallon
St Charles
MO
63368
942787
Florissant
St Louis
MO
63034
975319
Florissant
St Louis
MO
63033
975323
Florissant
St Louis
MO
63033
1001867
Hazelwood
St Louis
MO
63031
1004997
Florissant
St Louis
MO
63031
1019607
Florissant
St Louis
MO
63034
631892
Olive Branch
DESOTO
MS
38654
418833
Olive Branch
DESOTO
MS
38654
427478
Horn Lake
DESOTO
MS
38637
556394
Southaven
DeSoto
MS
38671
581374
Olive Branch
DESOTO
MS
38654
973141
Horn Lake
DESOTO
MS
38637
973282
Olive Branch
DESOTO
MS
38654
1031287
Horn Lake
DESOTO
MS
38637
1034265
Olive Branch
DESOTO
MS
38654
588070
Horn Lake
DeSoto
MS
38637
387270
Southaven
Desoto
MS
38671
418843
Southaven
DESOTO
MS
38672
427540
Horn Lake
DESOTO
MS
38637
428166
Horn Lake
DESOTO
MS
38637
559153
Olive Branch
DeSoto
MS
38654
571171
Southaven
DESOTO
MS
38672
578899
Olive Branch
DeSoto
MS
38654
583069
Olive Branch
DESOTO
MS
38654
631492
Olive Branch
DESOTO
MS
38654
632315
Southaven
DESOTO
MS
38671
540214
Olive Branch
DeSoto
MS
38654
337204
Olive Branch
DeSoto
MS
38654
375137
Horn Lake
DESOTO
MS
38637
440218
Walls
DESOTO
MS
38680
383621
OLIVE BRANCH
DESOTO
MS
38654
384850
Horn Lake
DESOTO
MS
38637
392078
Southaven
DESOTO
MS
38671
393445
Southaven
DESOTO
MS
38672
396476
Southaven
DESOTO
MS
38672
398697
Walls
DESOTO
MS
38680
412172
WALLS
DESOTO
MS
38680
418835
Olive Branch
DESOTO
MS
38654
441545
Olive Branch
DESOTO
MS
38654






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
893787
Horn Lake
DESOTO
MS
38637
897313
Olive Branch
DESOTO
MS
38654
897984
Southaven
DESOTO
MS
38671
912927
Olive Branch
DESOTO
MS
38654
915263
Olive Branch
DESOTO
MS
38654
917583
Walls
DESOTO
MS
38680
931000
Olive Branch
DESOTO
MS
38654
935062
Southaven
DESOTO
MS
38671
935104
Southaven
Desoto
MS
38671
936854
Southaven
DESOTO
MS
38671
937463
Southaven
DESOTO
MS
38671
937464
Horn Lake
DESOTO
MS
38637
939570
Southaven
DESOTO
MS
38671
941385
Olive Branch
DESOTO
MS
38654
947588
Horn Lake
DESOTO
MS
38637
947625
Horn Lake
Desoto
MS
38637
947627
Olive Branch
DeSoto
MS
38654
952545
Olive Branch
DESOTO
MS
38654
953145
Olive Branch
DESOTO
MS
38654
959406
Horn Lake
DESOTO
MS
38637
959654
Horn Lake
DeSoto
MS
38637
963030
Horn Lake
DESOTO
MS
38637
973092
Horn Lake
DESOTO
MS
38637
973098
Horn Lake
DESOTO
MS
38637
973116
Walls
DESOTO
MS
38680
973140
Horn Lake
DESOTO
MS
38637
973142
Horn Lake
DESOTO
MS
38637
973143
Horn Lake
DESOTO
MS
38637
973148
Southaven
DESOTO
MS
38671
973179
Southaven
DESOTO
MS
38671
973298
Olive Branch
DESOTO
MS
38654
973332
Olive Branch
DESOTO
MS
38654
980200
Olive Branch
DESOTO
MS
38654
982988
Southaven
DESOTO
MS
38671
983469
Olive Branch
DESOTO
MS
38654
984995
Horn Lake
DESOTO
MS
38637
993198
Horn Lake
Desoto
MS
38637
1001404
Horn Lake
Desoto
MS
38637
1007367
Horn Lake
DESOTO
MS
38637
1013784
Olive Branch
DESOTO
MS
38654
1015456
Southaven
DESOTO
MS
38671
1015932
Olive Branch
DeSoto
MS
38654
1020466
Olive Branch
Desoto
MS
38654






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
1026018
Southaven
DESOTO
MS
38671
1026040
Southaven
DESOTO
MS
38671
1026086
Olive Branch
DESOTO
MS
38654
572524
Olive Branch
DESOTO
MS
38654
541987
Walls
DESOTO
MS
38680
541990
Southaven
DESOTO
MS
38671
573307
Southaven
DESOTO
MS
38671
442226
Olive Branch
DESOTO
MS
38654
323194
Concord
Cabarrus
NC
28025
142922
Concord
Cabarrus
NC
28025
308911
Concord
Cabarrus
NC
28027
402979
Concord
Cabarrus
NC
28027
580977
Concord
Cabarrus
NC
28025
125928
Concord
Cabarrus
NC
28025
180827
Kannapolis
Cabarrus
NC
28081
181363
Kannapolis
Cabarrus
NC
28083
288164
Concord
Cabarrus
NC
28025
227470
Concord
Cabarrus
NC
28027
377394
Kannapolis
Cabarrus
NC
28083
427061
Concord
Cabarrus
NC
28027
950481
Concord
Cabarrus
NC
28025
345072
Concord
Cabarrus
NC
28027
32285
Concord
Cabarrus
NC
28025
541534
Concord
Cabarrus
NC
28027
44234
Concord
Cabarrus
NC
28025
45345
Concord
Cabarrus
NC
28027
45593
Concord
Cabarrus
NC
28025
46047
Concord
Cabarrus
NC
28027
141714
Concord
Cabarrus
NC
28027
205468
Concord
Cabarrus
NC
28027
210243
Kannapolis
Cabarrus
NC
28083
217883
Concord
Cabarrus
NC
28027
265937
Kernersville
Forsyth
NC
27284
319686
Winston-Salem
Forsyth
NC
27107
539747
Winston-Salem
Forsyth
NC
27103
57983
Winston-Salem
Forsyth
NC
27127
428160
Winston-Salem
Forsyth
NC
27127
271678
Winston-Salem
Forsyth
NC
27107
197518
Kernersville
Forsyth
NC
27284
623789
Pfafftown
Forsyth
NC
27040
347586
Winston-Salem
Forsyth
NC
27107
385462
Winston-Salem
Forsyth
NC
27104
390089
Winston-Salem
Forsyth
NC
27127






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
382741
Pfaftown
Forsyth
NC
27040
393428
Belews Creek
Forsyth
NC
27009
439359
Winston-Salem
Forsyth
NC
27105
891931
Rural Hall
Forsyth
NC
27045
912493
Rural Hall
Forsyth
NC
27045
971077
Winston-Salem
Forsyth
NC
27127
971207
Winston-Salem
Forsyth
NC
27103
971306
Winston-Salem
Forsyth
NC
27127
971477
Winston-Salem
Forsyth
NC
27127
982386
Winston-Salem
Forsyth
NC
27127
982389
Winston-Salem
Forsyth
NC
27103
992734
Winston-Salem
Forsyth
NC
27107
1022774
Winston-Salem
Forsyth
NC
27127
1024333
Winston-Salem
Forsyth
NC
27106
1024336
Winston-Salem
Forsyth
NC
27107
1027869
Winston-Salem
Forsyth
NC
27127
541933
Belews Creek
Forsyth
NC
27009
547664
Winston-Salem
Forsyth
NC
27127
207325
Winston-Salem
Forsyth
NC
27107
227571
Winston-Salem
Forsyth
NC
27107
44178
Gastonia
Gaston
NC
28052
573234
Greensboro
Guilford
NC
27407
665269
Greensboro
Guilford
NC
27406
333287
Browns Summit
Guilford
NC
27214
236967
Greensboro
Guilford
NC
27406
4797
Greensboro
Guilford
NC
27405
308405
Greensboro
Guilford
NC
27406
392688
Greensboro
Guilford
NC
27406
324817
Greensboro
Guilford
NC
27406
333814
Browns Summit
Guilford
NC
27214
941838
Greensboro
Guilford
NC
27401
952460
High Point
Guilford
NC
27265
964844
Whitsett
Guilford
NC
27377
971106
Greensboro
Guilford
NC
27406
971238
High Point
Guilford
NC
27265
1000352
Greensboro
Guilford
NC
27405
1024541
Browns Summit
Guilford
NC
27214
1024598
Greensboro
Guilford
NC
27405
525514
Greensboro
Guilford
NC
27407
318371
Greensboro
Guilford
NC
27406
265861
Charlotte
Mecklenburg
NC
28214
287684
Charlotte
Mecklenburg
NC
28269
45536
Charlotte
Mecklenburg
NC
28227






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
34356
Charlotte
Mecklenburg
NC
28269
42089
Charlotte
Mecklenburg
NC
28227
45609
Charlotte
Mecklenburg
NC
28215
163700
Charlotte
Mecklenburg
NC
28212
177473
Charlotte
Mecklenburg
NC
28214
179864
Charlotte
Mecklenburg
NC
28278
187114
Charlotte
Mecklenburg
NC
28269
309993
Charlotte
Mecklenburg
NC
28216
273008
Charlotte
Mecklenburg
NC
28269
208942
Charlotte
Mecklenburg
NC
28273
8152
Charlotte
Mecklenburg
NC
28269
355464
Charlotte
Mecklenburg
NC
28269
355202
Charlotte
Mecklenburg
NC
28215
355390
Charlotte
Mecklenburg
NC
28213
355975
Charlotte
Mecklenburg
NC
28214
391411
Charlotte
Mecklenburg
NC
28273
393009
Charlotte
Mecklenburg
NC
28216
31817
Charlotte
Mecklenburg
NC
28227
32883
Charlotte
Mecklenburg
NC
28227
34430
Charlotte
Mecklenburg
NC
28212
34432
Charlotte
Mecklenburg
NC
28216
34486
Charlotte
Mecklenburg
NC
28212
36685
Charlotte
Mecklenburg
NC
28273
37290
Charlotte
mecklenburg
NC
28216
37296
Charlotte
Mecklenburg
NC
28216
43346
Charlotte
Mecklenburg
NC
28269
44219
Matthews
Mecklenburg
NC
28105
44236
Charlotte
Mecklenburg
NC
28214
44239
Charlotte
Mecklenburg
NC
28269
44240
Charlotte
Mecklenburg
NC
28214
45529
Charlotte
Mecklenburg
NC
28227
45549
Charlotte
Mecklenburg
NC
28214
46138
Charlotte
Mecklenburg
NC
28269
45503
Charlotte
Mecklenburg
NC
28212
331323
Charlotte
Mecklenburg
NC
28215
141713
Charlotte
Mecklenburg
NC
28215
168419
Charlotte
Mecklenburg
NC
28269
547939
Charlotte
Mecklenburg
NC
28227
45588
Charlotte
Mecklenburg
NC
28208
125926
Charlotte
Mecklenburg
NC
28215
159289
Charlotte
Mecklenburg
NC
28273
159306
Charlotte
Mecklenburg
NC
28214
584686
Charlotte
Mecklenburg
NC
28278






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
176767
Charlotte
Mecklenburg
NC
28213
32223
Charlotte
Mecklenburg
NC
28216
184671
Charlotte
Mecklenburg
NC
28215
171768
Charlotte
Mecklenburg
NC
28269
175534
Charlotte
Mecklenburg
NC
28215
204804
Charlotte
Mecklenburg
NC
28214
233463
Charlotte
Mecklenburg
NC
28216
242408
Charlotte
Mecklenburg
NC
28213
159819
Charlotte
Mecklenburg
NC
28214
163712
Charlotte
Mecklenburg
NC
28214
166226
Charlotte
Mecklenburg
NC
28214
167405
Charlotte
Mecklenburg
NC
28269
172405
Charlotte
Mecklenburg
NC
28213
282027
Charlotte
Mecklenburg
NC
28214
189050
Charlotte
Mecklenburg
NC
28216
176791
Charlotte
Mecklenburg
NC
28217
238009
Charlotte
Mecklenburg
NC
28269
242389
Charlotte
Mecklenburg
NC
28215
240116
Charlotte
Mecklenburg
NC
28215
270429
Charlotte
Mecklenburg
NC
28212
272381
Charlotte
Mecklenburg
NC
28273
274113
Matthews
Mecklenburg
NC
28105
206076
Charlotte
Mecklenburg
NC
28214
284833
Charlotte
Mecklenburg
NC
28208
209686
Charlotte
Mecklenburg
NC
28214
287811
Charlotte
Mecklenburg
NC
28216
287855
Charlotte
Mecklenburg
NC
28217
214414
Charlotte
Mecklenburg
NC
28214
218716
Charlotte
Mecklenburg
NC
28214
297908
Charlotte
Mecklenburg
NC
28214
223072
Charlotte
Mecklenburg
NC
28214
303006
Charlotte
Mecklenburg
NC
28214
227449
Charlotte
Mecklenburg
NC
28216
228573
Charlotte
Mecklenburg
NC
28214
307479
Charlotte
Mecklenburg
NC
28216
310587
Charlotte
Mecklenburg
NC
28269
45512
Charlotte
Mecklenburg
NC
28212
331894
Charlotte
Mecklenburg
NC
28227
333447
Charlotte
Mecklenburg
NC
28216
205465
Charlotte
Mecklenburg
NC
28262
215218
Charlotte
Mecklenburg
NC
28214
217885
Charlotte
Mecklenburg
NC
28269
373748
Charlotte
Mecklenburg
NC
28215






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
336338
Charlotte
Mecklenburg
NC
28269
338969
Charlotte
Mecklenburg
NC
28269
340291
Charlotte
Mecklenburg
NC
28269
302469
Charlotte
Mecklenburg
NC
28273
439719
Charlotte
Mecklenburg
NC
28215
911291
Charlotte
Mecklenburg
NC
28269
932507
Charlotte
Mecklenburg
NC
28262
979005
Charlotte
Mecklenburg
NC
28269
992371
Charlotte
Mecklenburg
NC
28269
992387
Charlotte
Mecklenburg
NC
28213
992813
Charlotte
Mecklenburg
NC
28269
996934
Charlotte
Mecklenburg
NC
28227
34401
Charlotte
Mecklenburg
NC
28227
173751
Huntersville
Mecklenburg
NC
28078
45528
Charlotte
Mecklenburg
NC
28211
37312
Charlotte
Mecklenburg
NC
28205
377263
Charlotte
Mecklenburg
NC
28216
51797
Matthews
Mecklenburg
NC
28105
393008
Charlotte
Mecklenburg
NC
28216
393665
Charlotte
Mecklenburg
NC
28216
59039
Charlotte
Mecklenburg
NC
28269
191851
Matthews
Mecklenburg
NC
28105
31818
Charlotte
Mecklenburg
NC
28215
176789
Charlotte
Mecklenburg
NC
28269
377302
Charlotte
Mecklenburg
NC
28216
575874
Charlotte
Mecklenburg
NC
28215
37277
Charlotte
Mecklenburg
NC
28227
37402
Charlotte
Mecklenburg
NC
28212
584675
Charlotte
Mecklenburg
NC
28269
621762
Charlotte
Mecklenburg
NC
28216
44226
Charlotte
Mecklenburg
NC
28227
159628
Charlotte
Mecklenburg
NC
28269
159896
Charlotte
Mecklenburg
NC
28214
172410
Charlotte
Mecklenburg
NC
28214
175561
Charlotte
Mecklenburg
NC
28262
172969
Charlotte
Mecklenburg
NC
28214
176741
Charlotte
Mecklenburg
NC
28214
178132
Charlotte
Mecklenburg
NC
28216
182885
Charlotte
Mecklenburg
NC
28216
277039
Charlotte
Mecklenburg
NC
28269
191867
Charlotte
Mecklenburg
NC
28214
231262
Charlotte
Mecklenburg
NC
28213
854842
Charlotte
Mecklenburg
NC
28216






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
295193
Charlotte
Mecklenburg
NC
28216
296088
Charlotte
Mecklenburg
NC
28216
309988
Charlotte
Mecklenburg
NC
28216
327142
Charlotte
Mecklenburg
NC
28214
208376
Charlotte
Mecklenburg
NC
28214
211060
Charlotte
Mecklenburg
NC
28214
211995
Charlotte
Mecklenburg
NC
28269
214359
Charlotte
Mecklenburg
NC
28214
220044
Charlotte
Mecklenburg
NC
28213
345048
Charlotte
Mecklenburg
NC
28214
183351
Indian Trail
Union
NC
28079
178122
Monroe
Union
NC
28110
205452
Indian Trail
Union
NC
28079
980560
Raleigh
Wake
NC
27610
402467
Oklahoma City
Canadian
OK
73099
427038
Yukon
Canadian
OK
73099
359746
Yukon
Canadian
OK
73099
374389
Yukon
Canadian
OK
73099
375132
Yukon
Canadian
OK
73099
375746
Yukon
Canadian
OK
73099
375764
Yukon
Canadian
OK
73099
388156
Yukon
Canadian
OK
73099
440559
Yukon
Canadian
OK
73099
539340
Yukon
Canadian
OK
73099
380276
Yukon
Canadian
OK
73099
380435
Yukon
Canadian
OK
73099
382870
Yukon
Canadian
OK
73099
389545
Yukon
Canadian
OK
73099
394443
Yukon
Canadian
OK
73099
418801
Yukon
Canadian
OK
73099
442551
Yukon
Canadian
OK
73099
572099
Yukon
Canadian
OK
73099
373226
Moore
Cleveland
OK
73160
377200
Moore
Cleveland
OK
73160
386529
Oklahoma City
Cleveland
OK
73170
396450
Norman
Cleveland
OK
73071
397215
Moore
Cleveland
OK
73160
402926
Moore
Cleveland
OK
73160
548169
Norman
Cleveland
OK
73071
581411
Moore
Cleveland
OK
73160
631881
Norman
Cleveland
OK
73071
402727
Norman
Cleveland
OK
73071
541961
Oklahoma City
Cleveland
OK
73170






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
542763
Oklahoma City
Cleveland
OK
73170
542151
Oklahoma City
Cleveland
OK
73170
359045
Moore
Cleveland
OK
73160
359439
Moore
Cleveland
OK
73160
373208
Moore
Cleveland
OK
73160
374358
Oklahoma City
Cleveland
OK
73170
374368
Oklahoma City
Cleveland
OK
73159
380433
Moore
Cleveland
OK
73160
382873
Moore
Cleveland
OK
73160
384922
Moore
Cleveland
OK
73160
388153
Norman
Cleveland
OK
73071
391327
Oklahoma City
Cleveland
OK
73170
397198
Moore
Cleveland
OK
73160
402245
Noble
Cleveland
OK
73068
402568
Moore
Cleveland
OK
73160
407224
Oklahoma City
Cleveland
OK
73170
407238
Moore
Cleveland
OK
73160
412148
Oklahoma City
Cleveland
OK
73170
412158
Moore
Cleveland
OK
73160
392826
Norman
Cleveland
OK
73072
402561
Moore
Cleveland
OK
73160
435569
Moore
Cleveland
OK
73160
540200
Noble
Cleveland
OK
73068
541969
Oklahoma City
Cleveland
OK
73170
570010
Norman
Cleveland
OK
73071
570014
Norman
Cleveland
OK
73071
572518
Norman
Cleveland
OK
73071
581434
Norman
Cleveland
OK
73071
358669
Oklahoma City
Cleveland
OK
73165
359415
Norman
Cleveland
OK
73072
542748
Norman
Cleveland
OK
73071
377190
Moore
Cleveland
OK
73160
358965
Moore
Cleveland
OK
73160
359325
Moore
Cleveland
OK
73160
359868
Oklahoma City
Cleveland
OK
73170
372250
Moore
Cleveland
OK
73160
372282
Oklahoma City
Cleveland
OK
73159
373222
Oklahoma City
Cleveland
OK
73170
373230
Moore
Cleveland
OK
73160
377208
Moore
Cleveland
OK
73160
379304
Oklahoma City
Cleveland
OK
73170
381190
Moore
Cleveland
OK
73160
382914
Moore
Cleveland
OK
73160






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
383598
Norman
Cleveland
OK
73071
434905
Norman
Cleveland
OK
73072
384925
Moore
Cleveland
OK
73170
386484
Moore
Cleveland
OK
73160
387916
Moore
Cleveland
OK
73160
389531
Oklahoma City
Cleveland
OK
73170
389536
Norman
Cleveland
OK
73071
391343
Moore
Cleveland
OK
73160
393818
Moore
Cleveland
OK
73160
396464
Oklahoma City
Cleveland
OK
73170
399284
Oklahoma City
Cleveland
OK
73170
402158
Moore
Cleveland
OK
73160
402258
Norman
Cleveland
OK
73071
402449
Oklahoma City
Cleveland
OK
73170
402922
Moore
Cleveland
OK
73160
435580
Moore
Cleveland
OK
73160
438861
Moore
Cleveland
OK
73160
438869
Norman
Cleveland
OK
73071
441520
Norman
Cleveland
OK
73071
441865
Oklahoma City
Cleveland
OK
73159
441877
Oklahoma City
Cleveland
OK
73170
440538
Moore
Cleveland
OK
73160
537824
Moore
Cleveland
OK
73160
540196
Moore
Cleveland
OK
73160
542762
Moore
Cleveland
OK
73160
572523
Norman
Cleveland
OK
73071
573294
Moore
Cleveland
OK
73160
580739
Oklahoma City
Cleveland
OK
73170
580740
Norman
Cleveland
OK
73071
584557
Moore
Cleveland
OK
73160
631450
Norman
Cleveland
OK
73071
631471
Norman
Cleveland
OK
73071
572087
Moore
Cleveland
OK
73160
358847
Newcastle
McClain
OK
73065
379300
Blanchard
McClain
OK
73010
372203
Edmond
Oklahoma
OK
73012
380263
Edmond
Oklahoma
OK
73012
386502
Edmond
Oklahoma
OK
73012
389508
Oklahoma City
Oklahoma
OK
73162
397481
Oklahoma City
Oklahoma
OK
73135
398677
Oklahoma City
Oklahoma
OK
73162
398682
Edmond
Oklahoma
OK
73013
399296
Edmond
Oklahoma
OK
73012






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
402254
Oklahoma City
Oklahoma
OK
73135
427052
Oklahoma City
Oklahoma
OK
73142
428682
Oklahoma City
Oklahoma
OK
73132
434902
Oklahoma City
Oklahoma
OK
73135
572083
Oklahoma City
Oklahoma
OK
73132
581409
Oklahoma City
Oklahoma
OK
73162
359378
Oklahoma City
Oklahoma
OK
73141
372217
Oklahoma City
Oklahoma
OK
73159
358792
Oklahoma City
Oklahoma
OK
73162
358913
Oklahoma City
Oklahoma
OK
73110
359740
Oklahoma City
Oklahoma
OK
73162
372226
Midwest City
Oklahoma
OK
73130
380257
Oklahoma City
Oklahoma
OK
73135
381217
Oklahoma City
Oklahoma
OK
73162
381218
Edmond
Oklahoma
OK
73012
382857
Oklahoma City
Oklahoma
OK
73132
382912
Edmond
Oklahoma
OK
73003
384902
Oklahoma City
Oklahoma
OK
73132
386534
Oklahoma City
Oklahoma
OK
73162
392818
Oklahoma City
Oklahoma
OK
73162
398079
Edmond
Oklahoma
OK
73012
398693
Midwest City
Oklahoma
OK
73130
402104
Midwest City
Oklahoma
OK
73130
427511
Choctaw
OKLAHOMA
OK
73020
547680
Oklahoma City
Oklahoma
OK
73162
584556
Oklahoma City
Oklahoma
OK
73132
631440
Midwest City
Oklahoma
OK
73130
372281
Oklahoma City
Oklahoma
OK
73130
570027
Oklahoma City
Oklahoma
OK
73162
358694
Oklahoma City
Oklahoma
OK
73162
358767
Edmond
Oklahoma
OK
73003
358931
Oklahoma City
Oklahoma
OK
73135
359067
Oklahoma City
Oklahoma
OK
73179
383604
Oklahoma City
Oklahoma
OK
73135
384915
Edmond
Oklahoma
OK
73012
386521
Edmond
Oklahoma
OK
73003
386530
Oklahoma City
Oklahoma
OK
73142
391324
Oklahoma City
Oklahoma
OK
73132
397188
Oklahoma City
Oklahoma
OK
73135
397485
Oklahoma City
Oklahoma
OK
73135
397486
Edmond
Oklahoma
OK
73013
398667
Oklahoma City
Oklahoma
OK
73179
398668
Oklahoma City
Oklahoma
OK
73162






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
402096
Midwest City
Oklahoma
OK
73130
402105
Oklahoma City
Oklahoma
OK
73132
402434
Edmond
Oklahoma
OK
73012
427054
Oklahoma City
Oklahoma
OK
73162
435579
Choctaw
Oklahoma
OK
73020
541951
Oklahoma City
Oklahoma
OK
73162
372246
Oklahoma City
Oklahoma
OK
73110
391372
Oklahoma City
Oklahoma
OK
73162
474097
Oklahoma City
Oklahoma
OK
73135
534523
Edmond
Oklahoma
OK
73013
537770
Oklahoma City
Oklahoma
OK
73142
545752
Oklahoma City
Oklahoma
OK
73162
570737
Oklahoma City
Oklahoma
OK
73142
575763
Oklahoma City
Oklahoma
OK
73179
577218
Spencer
Oklahoma
OK
73084
579020
Oklahoma City
Oklahoma
OK
73162
622831
Oklahoma City
Oklahoma
OK
73162
57919
Columbia
Lexington
SC
29212
83933
Columbia
Richland
SC
29212
62731
Columbia
Richland
SC
29209
62732
Columbia
Richland
SC
29209
230207
Antioch
Davidson
TN
37013
54293
Old Hickory
Davidson
TN
37138
284681
Antioch
Davidson
TN
37013
655420
Antioch
Davidson
TN
37013
289765
Nashville
Davidson
TN
37214
655424
Antioch
Davidson
TN
37013
56409
Nashville
Davidson
TN
37211
379033
Antioch
Davidson
TN
37013
387634
Antioch
Davidson
TN
37013
391232
Nashville
Davidson
TN
37211
54286
Nashville
Davidson
TN
37214
55961
Antioch
Davidson
TN
37013
56382
Antioch
Davidson
TN
37013
427515
Hermitage
DAVIDSON
TN
37076
61550
Hermitage
Davidson
TN
37076
62197
Antioch
Davidson
TN
37013
444874
Nashville
Davidson
TN
37214
62193
Antioch
Davidson
TN
37013
547520
Old Hickory
Davidson
TN
37138
548059
Antioch
Davidson
TN
37013
655488
Antioch
Davidson
TN
37013
655503
Antioch
Davidson
TN
37013






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
580645
Hermitage
Davidson
TN
37076
622160
Nashville
Davidson
TN
37211
179148
Hermitage
Davidson
TN
37076
180066
Nashville
Davidson
TN
37214
181438
Hermitage
Davidson
TN
37076
655456
Antioch
Davidson
TN
37013
230203
Antioch
Davidson
TN
37013
230204
Antioch
Davidson
TN
37013
236087
Antioch
Davidson
TN
37013
271447
Nashville
Davidson
TN
37207
275004
Antioch
Davidson
TN
37013
183643
Nashville
Davidson
TN
37207
230195
Antioch
Davidson
TN
37013
230208
Nashville
Davidson
TN
37218
196220
Antioch
Davidson
TN
37013
202853
Nashville
Davidson
TN
37217
205140
Nashville
Davidson
TN
37218
181838
Nashville
Davidson
TN
37217
333983
Antioch
Davidson
TN
37013
179056
Antioch
Davidson
TN
37013
386344
Antioch
Davidson
TN
37013
386451
Old Hickory
Davidson
TN
37138
396039
Hermitage
Davidson
TN
37076
399310
Antioch
Davidson
TN
37013
411715
Goodlettsville
Davidson
TN
37072
904526
Antioch
Davidson
TN
37013
913361
Madison
Davidson
TN
37115
913364
Antioch
Davidson
TN
37013
937908
Antioch
Davidson
TN
37013
938043
Antioch
Davidson
TN
37013
125803
Antioch
Davidson
TN
37013
192605
Hermitage
Davidson
TN
37076
80649
Madison
Davidson
TN
37115
539098
Nashville
Davidson
TN
37218
655459
Antioch
Davidson
TN
37013
382476
Old Hickory
Davidson
TN
37138
655361
Antioch
Davidson
TN
37013
655463
Antioch
Davidson
TN
37013
403490
Antioch
Davidson
TN
37013
655533
Antioch
Davidson
TN
37013
98310
Nashville
Davidson
TN
37207
54304
Old Hickory
Davidson
TN
37138
191557
Whites Creek
Davidson
TN
37189






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
190922
Antioch
Davidson
TN
37013
277287
Nashville
Davidson
TN
37013
286869
Madison
Davidson
TN
37115
230193
Antioch
Davidson
TN
37013
230194
Antioch
Davidson
TN
37013
230196
Nashville
Davidson
TN
37214
208605
Antioch
Davidson
TN
37013
205649
Hermitage
Davidson
TN
37076
655364
Antioch
Davidson
TN
37013
226683
Nashville
Davidson
TN
37207
655412
La Vergne
Rutherford
TN
37086
655418
Lavergne
Rutherford
TN
37086
655394
La Vergne
Rutherford
TN
37086
692298
Lavergne
Rutherford
TN
37086
655393
La Vergne
Rutherford
TN
37086
655413
La Vergne
Rutherford
TN
37086
655421
La Vergne
Rutherford
TN
37086
655453
La Vergne
Rutherford
TN
37086
655366
La Vergne
Rutherford
TN
37086
655454
La Vergne
Rutherford
TN
37086
655469
La Vergne
Rutherford
TN
37086
655478
La Vergne
Rutherford
TN
37086
655518
La Vergne
Rutherford
TN
37086
655519
La Vergne
Rutherford
TN
37086
655525
La Vergne
Rutherford
TN
37086
655531
La Vergne
Rutherford
TN
37086
655538
La Vergne
Rutherford
TN
37086
374858
La Vergne
Rutherford
TN
37086
56417
Murfreesboro
Rutherford
TN
37129
655409
Lavergne
Rutherford
TN
37086
360424
Smyrna
Rutherford
TN
37167
441701
Murfreesboro
Rutherford
TN
37128
59838
Murfreesboro
Rutherford
TN
37130
569928
La Vergne
Rutherford
TN
37086
655493
Lavergne
Rutherford
TN
37086
655494
Lavergne
Rutherford
TN
37086
286057
Lavergne
Rutherford
TN
37086
289789
Lavergne
Rutherford
TN
37086
205335
Smyrna
Rutherford
TN
37167
215460
La Vergne
Rutherford
TN
37086
375514
Smyrna
Rutherford
TN
37167
655402
Lavergne
Rutherford
TN
37086
655467
LaVergne
Rutherford
TN
37086






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
655497
Lavergne
Rutherford
TN
37086
655372
La Vergne
Rutherford
TN
37086
655376
La Vergne
Rutherford
TN
37086
655405
La Vergne
Rutherford
TN
37086
655417
La Vergne
Rutherford
TN
37086
655435
La Vergne
Rutherford
TN
37086
655438
La Vergne
Rutherford
TN
37086
694044
La Vergne
Rutherford
TN
37086
353857
La Vergne
Rutherford
TN
37086
54350
La Vergne
Rutherford
TN
37086
655371
La Vergne
Rutherford
TN
37086
655380
La Vergne
Rutherford
TN
37086
655381
La Vergne
Rutherford
TN
37086
655385
La Vergne
Rutherford
TN
37086
655387
Lavergne
Rutherford
TN
37086
655390
La Vergne
Rutherford
TN
37086
655392
La Vergne
Rutherford
TN
37086
655395
La Vergne
Rutherford
TN
37086
655398
Lavergne
Rutherford
TN
37086
655399
La Vergne
Rutherford
TN
37086
655406
La Vergne
Rutherford
TN
37086
655414
La Vergne
Rutherford
TN
37086
655422
La Vergne
Rutherford
TN
37086
374065
La Vergne
Rutherford
TN
37086
655442
Lavergne
Rutherford
TN
37086
655445
LaVergne
Rutherford
TN
37086
655447
LaVergne
Rutherford
TN
37086
655449
LaVergne
Rutherford
TN
37086
376810
Murfreesboro
Rutherford
TN
37128
54347
La Vergne
Rutherford
TN
37086
56546
Lavergne
Rutherford
TN
37086
70630
Lavergne
Rutherford
TN
37086
70631
La Vergne
Rutherford
TN
37086
74140
La Vergne
Rutherford
TN
37086
360413
Smyrna
Rutherford
TN
37167
373965
La Vergne
Rutherford
TN
37086
373990
Lavergne
Rutherford
TN
37086
374066
LaVergne
Rutherford
TN
37086
374081
Smyrna
Rutherford
TN
37167
391222
Murfreesboro
Rutherford
TN
37129
391251
Smyrna
Rutherford
TN
37167
394934
Smyrna
Rutherford
TN
37167
398296
Murfreesboro
Rutherford
TN
37128






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
54338
La Vergne
Rutherford
TN
37086
54341
Lavergne
Rutherford
TN
37086
54342
La Vergne
Rutherford
TN
37086
56396
La Vergne
Rutherford
TN
37086
56418
Murfreesboro
Rutherford
TN
37130
56571
Murfreesboro
Rutherford
TN
37130
59136
Murfreesboro
Rutherford
TN
37129
59840
Murfreesboro
Rutherford
TN
37130
328718
Smyrna
Rutherford
TN
37167
337330
Murfreesboro
Rutherford
TN
37128
62208
La Vergne
Rutherford
TN
37086
125849
Lavergne
Rutherford
TN
37086
125851
Lavergne
Rutherford
TN
37086
541786
Murfreesboro
Rutherford
TN
37128
543869
Lavergne
Rutherford
TN
37086
655431
La Vergne
Rutherford
TN
37086
655450
La Vergne
Rutherford
TN
37086
655455
La Vergne
Rutherford
TN
37086
655486
La Vergne
Rutherford
TN
37086
655487
La Vergne
Rutherford
TN
37086
655489
La Vergne
Rutherford
TN
37086
655490
La Vergne
Rutherford
TN
37086
655492
La Vergne
Rutherford
TN
37086
655505
La Vergne
Rutherford
TN
37086
655514
La Vergne
Rutherford
TN
37086
655520
La Vergne
Rutherford
TN
37086
97863
Lavergne
Rutherford
TN
37086
125853
Lavergne
Rutherford
TN
37086
125847
La Vergne
Rutherford
TN
37086
125848
La Vergne
Rutherford
TN
37086
125859
La Vergne
Rutherford
TN
37086
125866
Murfreesboro
Rutherford
TN
37130
125868
La Vergne
Rutherford
TN
37086
125872
La Vergne
Rutherford
TN
37086
142919
La Vergne
Rutherford
TN
37086
145302
La Vergne
Rutherford
TN
37086
655498
Lavergne
Rutherford
TN
37086
582948
Smyrna
Rutherford
TN
37167
179039
La Vergne
Rutherford
TN
37086
179446
Murfreesboro
Rutherford
TN
37128
180055
La Vergne
Rutherford
TN
37086
184395
La Vergne
Rutherford
TN
37086
655368
La Vergne
Rutherford
TN
37086






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
655452
La Vergne
Rutherford
TN
37086
655458
La Vergne
Rutherford
TN
37086
655464
La Vergne
Rutherford
TN
37086
655471
La Vergne
Rutherford
TN
37086
655472
La Vergne
Rutherford
TN
37086
655477
La Vergne
Rutherford
TN
37086
655481
La Vergne
Rutherford
TN
37086
655495
La Vergne
Rutherford
TN
37086
655499
La Vergne
Rutherford
TN
37086
655504
La Vergne
Rutherford
TN
37086
655509
La Vergne
Rutherford
TN
37086
655511
La Vergne
Rutherford
TN
37086
655517
La Vergne
Rutherford
TN
37086
655523
La Vergne
Rutherford
TN
37086
655524
La Vergne
Rutherford
TN
37086
655528
La Vergne
Rutherford
TN
37086
655529
La Vergne
Rutherford
TN
37086
220543
La Vergne
Rutherford
TN
37086
655532
La Vergne
Rutherford
TN
37086
655534
La Vergne
Rutherford
TN
37086
655535
La Vergne
Rutherford
TN
37086
655537
La Vergne
Rutherford
TN
37086
655543
La Vergne
Rutherford
TN
37086
54324
La Vergne
Rutherford
TN
37086
186928
La Vergne
Rutherford
TN
37086
223870
Murfreesboro
Rutherford
TN
37128
230202
La Vergne
Rutherford
TN
37086
230205
Murfreesboro
Rutherford
TN
37129
230206
Lavergne
Rutherford
TN
37086
125852
Lavergne
Rutherford
TN
37086
125857
Lavergne
Rutherford
TN
37086
125858
La Vergne
Rutherford
TN
37086
125869
La Vergne
Rutherford
TN
37086
143383
Smyrna
Rutherford
TN
37167
171636
La Vergne
Rutherford
TN
37086
180032
La Vergne
Rutherford
TN
37086
181511
La Vergne
Rutherford
TN
37086
171651
Murfreesboro
Rutherford
TN
37128
205848
Lavergne
Rutherford
TN
37086
207344
Lavergne
Rutherford
TN
37086
212369
La Vergne
Rutherford
TN
37086
267464
LaVergne
Rutherford
TN
37086
271458
Smyrna
Rutherford
TN
37167






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
203239
Lavergne
Rutherford
TN
37086
203426
Murfreesboro
Rutherford
TN
37127
204390
La Vergne
Rutherford
TN
37086
283373
Murfreesboro
Rutherford
TN
37128
284145
Lavergne
Rutherford
TN
37086
212258
La Vergne
Rutherford
TN
37086
306757
Murfreesboro
Rutherford
TN
37128
319576
Lavergne
Rutherford
TN
37086
331348
Smyrna
Rutherford
TN
37167
193133
La Vergne
Rutherford
TN
37086
205170
Lavergne
Rutherford
TN
37086
224359
Murfreesboro
Rutherford
TN
37128
655401
La Vergne
Rutherford
TN
37086
655360
La Vergne
Rutherford
TN
37086
655370
La Vergne
Rutherford
TN
37086
655373
La Vergne
Rutherford
TN
37086
655374
Lavergne
Rutherford
TN
37086
655375
La Vergne
Rutherford
TN
37086
655377
Lavergne
Rutherford
TN
37086
655378
La Vergne
Rutherford
TN
37086
655379
La Vergne
Rutherford
TN
37086
655382
La Vergne
Rutherford
TN
37086
655396
Lavergne
Rutherford
TN
37086
655400
La Vergne
Rutherford
TN
37086
655403
La Vergne
Rutherford
TN
37086
655404
La Vergne
Rutherford
TN
37086
655407
La Vergne
Rutherford
TN
37086
333063
La Vergne
Rutherford
TN
37086
655411
La Vergne
Rutherford
TN
37086
655415
La Vergne
Rutherford
TN
37086
655416
La Vergne
Rutherford
TN
37086
655423
La Vergne
Rutherford
TN
37086
655425
La Vergne
Rutherford
TN
37086
655426
La Vergne
Rutherford
TN
37086
655427
La Vergne
Rutherford
TN
37086
655428
La Vergne
Rutherford
TN
37086
655429
La Vergne
Rutherford
TN
37086
655430
La Vergne
Rutherford
TN
37086
655432
Smyrna
Rutherford
TN
37167
655433
Antioch
Rutherford
TN
37013
655434
La Vergne
Rutherford
TN
37086
655439
La Vergne
Rutherford
TN
37086
655441
LaVergne
Rutherford
TN
37086






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
655443
LaVergne
Rutherford
TN
37086
655444
LaVergne
Rutherford
TN
37086
655446
LaVergne
Rutherford
TN
37086
655448
LaVergne
Rutherford
TN
37086
56424
Murfreesboro
Rutherford
TN
37128
373988
Smyrna
Rutherford
TN
37167
376811
Murfreesboro
Rutherford
TN
37128
117910
Lavergne
Rutherford
TN
37086
125863
Smyrna
Rutherford
TN
37167
386426
Christiana
Rutherford
TN
37037
387656
Murfreesboro
Rutherford
TN
37128
396078
Murfreesboro
Rutherford
TN
37128
436751
Smyrna
Rutherford
TN
37167
436791
Murfreesboro
Rutherford
TN
37128
56406
La Vergne
Rutherford
TN
37086
917503
Christiana
Rutherford
TN
37037
917505
Murfreesboro
Rutherford
TN
37128
952826
La Vergne
Rutherford
TN
37086
1018247
Murfreesboro
Rutherford
TN
37127
143396
La Vergne
Rutherford
TN
37086
655397
La Vergne
Rutherford
TN
37086
655436
La Vergne
Rutherford
TN
37086
655440
LaVergne
Rutherford
TN
37086
141148
Lascassas
Rutherford
TN
37085
374035
La Vergne
Rutherford
TN
37086
54322
Lavergne
Rutherford
TN
37086
54351
La Vergne
Rutherford
TN
37086
57647
Murfreesboro
Rutherford
TN
37130
62191
La Vergne
Rutherford
TN
37086
68574
Lavergne
Rutherford
TN
37086
125870
Lavergne
Rutherford
TN
37086
548080
Murfreesboro
Rutherford
TN
37130
622155
Murfreesboro
Rutherford
TN
37130
655362
La Vergne
Rutherford
TN
37086
655365
La Vergne
Rutherford
TN
37086
655367
La Vergne
Rutherford
TN
37086
655369
La Vergne
Rutherford
TN
37086
655451
La Vergne
Rutherford
TN
37086
655460
La Vergne
Rutherford
TN
37086
655462
La Vergne
Rutherford
TN
37086
655465
LaVergne
Rutherford
TN
37086
655466
La Vergne
Rutherford
TN
37086
655468
La Vergne
Rutherford
TN
37086






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
655470
La Vergne
Rutherford
TN
37086
655473
La Vergne
Rutherford
TN
37086
655474
La Vergne
Rutherford
TN
37086
655475
La Vergne
Rutherford
TN
37086
655476
La Vergne
Rutherford
TN
37086
655479
La Vergne
Rutherford
TN
37086
655480
La Vergne
Rutherford
TN
37086
655482
La Vergne
Rutherford
TN
37086
655484
La Vergne
Rutherford
TN
37086
655485
La Vergne
Rutherford
TN
37086
655496
La Vergne
Rutherford
TN
37086
655500
La Vergne
Rutherford
TN
37086
655501
La Vergne
Rutherford
TN
37086
655506
La Vergne
Rutherford
TN
37086
655507
La Vergne
Rutherford
TN
37086
655508
Lavergne
Rutherford
TN
37086
655512
La Vergne
Rutherford
TN
37086
655513
La Vergne
Rutherford
TN
37086
655515
La Vergne
Rutherford
TN
37086
655516
La Vergne
Rutherford
TN
37086
655522
La Vergne
Rutherford
TN
37086
655527
La Vergne
Rutherford
TN
37086
655530
La Vergne
Rutherford
TN
37086
655536
La Vergne
Rutherford
TN
37086
655541
La Vergne
Rutherford
TN
37086
655544
La Vergne
Rutherford
TN
37086
392484
La Vergne
Rutherford
TN
37086
125854
La Vergne
Rutherford
TN
37086
125855
La Vergne
Rutherford
TN
37086
125856
La Vergne
Rutherford
TN
37086
125861
Smyrna
Rutherford
TN
37167
125862
Smyrna
Rutherford
TN
37167
655363
La Vergne
Rutherford
TN
37086
125864
Smyrna
Rutherford
TN
37167
54335
Lavergne
Rutherford
TN
37086
56555
Lavergne
Rutherford
TN
37086
70636
La Vergne
Rutherford
TN
37086
117913
La Vergne
Rutherford
TN
37086
125860
Smyrna
Rutherford
TN
37167
655461
La Vergne
Rutherford
TN
37086
655521
La Vergne
Rutherford
TN
37086
125807
La Vergne
Rutherford
TN
37086
181499
Christiana
Rutherford
TN
37037






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
125850
La Vergne
Rutherford
TN
37086
125867
Murfreesboro
Rutherford
TN
37130
125871
La Vergne
Rutherford
TN
37086
182196
Murfreesboro
Rutherford
TN
37129
142918
Murfreesboro
Rutherford
TN
37130
185539
Lavergne
Rutherford
TN
37086
162636
Murfreesboro
Rutherford
TN
37130
192036
Murfreesboro
Rutherford
TN
37129
655388
La Vergne
Rutherford
TN
37086
181508
La Vergne
Rutherford
TN
37086
183196
Rockvale
Rutherford
TN
37153
289748
La Vergne
Rutherford
TN
37086
192042
Murfreesboro
Rutherford
TN
37128
297523
Lavergne
Rutherford
TN
37086
299028
Murfreesboro
Rutherford
TN
37128
655419
La Vergne
Rutherford
TN
37086
225960
La Vergne
Rutherford
TN
37086
655510
La Vergne
Rutherford
TN
37086
655491
La Vergne
Rutherford
TN
37086
655410
La Vergne
Rutherford
TN
37086
286787
La Vergne
Rutherford
TN
37086
655539
La Vergne
Rutherford
TN
37086
209180
Murfreesboro
Rutherford
TN
37130
197950
Smyrna
Rutherford
TN
37167
655391
La Vergne
Rutherford
TN
37086
655502
La Vergne
Rutherford
TN
37086
224332
La Vergne
Rutherford
TN
37086
655389
La Vergne
Rutherford
TN
37086
228845
Smyrna
Rutherford
TN
37167
655526
La Vergne
Rutherford
TN
37086
334803
Murfreesboro
Rutherford
TN
37130
655540
La Vergne
Rutherford
TN
37086
346567
Murfreesboro
Rutherford
TN
37128
655483
La Vergne
Rutherford
TN
37086
655542
La Vergne
Rutherford
TN
37086
347225
Murfreesboro
Rutherford
TN
37129
339780
Cordova
Shelby
TN
38016
352559
Cordova
Shelby
TN
38016
1017185
Memphis
Shelby
TN
38141
543879
Memphis
Shelby
TN
38141
543929
Memphis
Shelby
TN
38118
8430
Memphis
Shelby
TN
38125
176308
Memphis
Shelby
TN
38134






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
180851
Memphis
Shelby
TN
38117
182160
Memphis
Shelby
TN
38141
310163
Cordova
Shelby
TN
38016
321891
Memphis
Shelby
TN
38125
207334
Memphis
Shelby
TN
38125
207353
Memphis
Shelby
TN
38128
225869
Cordova
Shelby
TN
38016
337289
Memphis
Shelby
TN
38134
337301
Cordova
Shelby
TN
38018
433871
Memphis
Shelby
TN
38133
166531
Memphis
Shelby
TN
38119
571957
Cordova
Shelby
TN
38018
578888
Cordova
Shelby
TN
38018
578890
Memphis
Shelby
TN
38141
622091
Memphis
Shelby
TN
38133
278035
Cordova
Shelby
TN
38018
278041
Memphis
Shelby
TN
38018
304486
Cordova
Shelby
TN
38018
305393
Memphis
Shelby
TN
38141
207348
Memphis
Shelby
TN
38128
339782
Cordova
Shelby
TN
38016
340919
Memphis
SHELBY
TN
38141
344904
Memphis
Shelby
TN
38133
36063
Memphis
Shelby
TN
38141
379006
Memphis
Shelby
TN
38016
389438
Memphis
Shelby
TN
38125
440381
Collierville
Shelby
TN
38017
176339
Cordova
Shelby
TN
38018
574564
Cordova
Shelby
TN
38016
167014
Cordova
Shelby
TN
38018
175439
Cordova
Shelby
TN
38016
176295
Cordova
Shelby
TN
38016
236248
Memphis
Shelby
TN
38016
622090
Cordova
Shelby
TN
38016
631917
Cordova
Shelby
TN
38018
280090
Cordova
Shelby
TN
38018
311291
Memphis
Shelby
TN
38133
285566
Memphis
Shelby
TN
38141
307247
Memphis
Shelby
TN
38141
333378
Cordova
Shelby
TN
38018
339784
Cordova
Shelby
TN
38016
208764
Memphis
Shelby
TN
38128
324358
Cordova
Shelby
TN
38018






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
340917
Memphis
SHELBY
TN
38141
225876
Cordova
Shelby
TN
38016
332964
Cordova
Shelby
TN
38018
999360
Bartlett
Shelby
TN
38135
166631
Memphis
Shelby
TN
38141
238986
Memphis
Shelby
TN
38128
181389
Cordova
Shelby
TN
38018
194707
Memphis
Shelby
TN
38125
201656
Cordova
Shelby
TN
38018
180850
Cordova
Shelby
TN
38018
278542
Cordova
Shelby
TN
38018
323532
Cordova
Shelby
TN
38016
324622
Cordova
Shelby
TN
38016
62796
Cordova
Shelby
TN
38016
367930
Cordova
Shelby
TN
38016
376036
Memphis
SHELBY
TN
38133
402900
Memphis
Shelby
TN
38141
384590
Cordova
Shelby
TN
38016
435809
Memphis
Shelby
TN
38125
214038
Cordova
Shelby
TN
38016
398244
Memphis
Shelby
TN
38125
398249
Arlington
Shelby
TN
38002
402902
Memphis
Shelby
TN
38128
207358
Memphis
Shelby
TN
38128
207356
Memphis
Shelby
TN
38128
434959
Cordova
Shelby
TN
38018
435178
Memphis
Shelby
TN
38018
435633
Cordova
Shelby
TN
38018
435654
Cordova
Shelby
TN
38016
435687
Memphis
Shelby
TN
38125
435732
Memphis
Shelby
TN
38141
435760
Memphis
Shelby
TN
38141
435767
Memphis
Shelby
TN
38141
435791
Memphis
Shelby
TN
38128
435828
Memphis
Shelby
TN
38125
435949
Cordova
Shelby
TN
38016
436019
Cordova
Shelby
TN
38016
170060
Cordova
Shelby
TN
38018
207341
Cordova
Shelby
TN
38016
183127
Memphis
Shelby
TN
38111
166835
Cordova
Shelby
TN
38016
182625
Cordova
Shelby
TN
38018
184367
Memphis
Shelby
TN
38141






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
543882
Memphis
Shelby
TN
38141
543938
Memphis
Shelby
TN
38133
570553
Memphis
Shelby
TN
38125
570554
Memphis
Shelby
TN
38125
571492
Cordova
Shelby
TN
38018
306125
Cordova
Shelby
TN
38018
276495
Millington
Shelby
TN
38053
98316
Cordova
Shelby
TN
38018
580603
Memphis
Shelby
TN
38125
339791
Cordova
Shelby
TN
38018
166459
Cordova
Shelby
TN
38016
166534
Memphis
Shelby
TN
38141
166768
Memphis
Shelby
TN
38133
167131
Cordova
Shelby
TN
38018
167208
Memphis
Shelby
TN
38135
167311
Cordova
Shelby
TN
38016
167362
Cordova
Shelby
TN
38018
168018
Cordova
Shelby
TN
38018
172143
Memphis
Shelby
TN
38134
172153
Cordova
Shelby
TN
38018
582916
Cordova
Shelby
TN
38016
582925
Memphis
Shelby
TN
38135
173615
Memphis
Shelby
TN
38125
174655
Memphis
Shelby
TN
38018
174671
Cordova
Shelby
TN
38018
175419
Memphis
Shelby
TN
38125
176294
Cordova
Shelby
TN
38016
176301
Memphis
Shelby
TN
38133
176310
Memphis
Shelby
TN
38141
177290
Memphis
Shelby
TN
38125
177302
Memphis
Shelby
TN
38119
178334
Memphis
Shelby
TN
38119
178336
Memphis
Shelby
TN
38125
179623
Cordova
Shelby
TN
38018
631196
Cordova
Shelby
TN
38018
181392
Cordova
Shelby
TN
38016
183113
Memphis
Shelby
TN
38125
183142
Cordova
Shelby
TN
38016
183594
Memphis
Shelby
TN
38133
632806
Memphis
Shelby
TN
38125
184373
Cordova
Shelby
TN
38016
185494
Memphis
Shelby
TN
38128
221843
Memphis
Shelby
TN
38135






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
226930
Cordova
Shelby
TN
38018
235324
Memphis
Shelby
TN
38133
239909
Cordova
Shelby
TN
38016
261635
Cordova
Shelby
TN
38016
167017
Memphis
Shelby
TN
38133
167037
Memphis
Shelby
TN
38135
167123
Memphis
Shelby
TN
38141
274106
Cordova
Shelby
TN
38016
276356
Cordova
Shelby
TN
38016
276365
Cordova
Shelby
TN
38018
276503
UNINCORPORATED
Shelby
TN
38128
276567
Cordova
Shelby
TN
38016
168135
Cordova
Shelby
TN
38016
278529
Cordova
Shelby
TN
38016
170166
Cordova
Shelby
TN
38016
280106
Cordova
Shelby
TN
38018
280127
Memphis
Shelby
TN
38125
171232
Memphis
Shelby
TN
38125
280143
Memphis
Shelby
TN
38119
172231
Cordova
Shelby
TN
38016
281812
Memphis
Shelby
TN
38125
281817
Arlington
Shelby
TN
38002
174672
Memphis
Shelby
TN
38119
167090
Memphis
Shelby
TN
38141
176312
Memphis
Shelby
TN
38135
285569
Cordova
Shelby
TN
38018
288704
Cordova
Shelby
TN
38018
180875
Memphis
Shelby
TN
38134
295409
Memphis
Shelby
TN
38133
295429
Cordova
Shelby
TN
38018
296513
Memphis
Shelby
TN
38141
296521
Cordova
Shelby
TN
38016
183112
Cordova
Shelby
TN
38018
183119
Memphis
Shelby
TN
38119
298885
Cordova
Shelby
TN
38018
298955
Memphis
Shelby
TN
38125
298977
Memphis
Shelby
TN
38133
184368
Memphis
Shelby
TN
38133
304488
Memphis
Shelby
TN
38125
304938
Memphis
Shelby
TN
38134
185504
Memphis
Shelby
TN
38135
310754
Memphis
Shelby
TN
38125
317807
Cordova
Shelby
TN
38016






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
173634
Cordova
Shelby
TN
38016
321984
Memphis
Shelby
TN
38125
324624
Cordova
Shelby
TN
38016
166476
Cordova
Shelby
TN
38018
167197
Memphis
Shelby
TN
38125
168124
Cordova
Shelby
TN
38018
182624
Arlington
Shelby
TN
38002
182635
Memphis
Shelby
TN
38141
270036
Cordova
Shelby
TN
38018
194704
Cordova
Shelby
TN
38018
194708
Memphis
Shelby
TN
38125
194736
Memphis
Shelby
TN
38128
276372
Memphis
Shelby
TN
38125
276643
Cordova
Shelby
TN
38018
195091
Cordova
Shelby
TN
38018
195092
Cordova
Shelby
TN
38018
195098
Cordova
Shelby
TN
38016
196193
Memphis
Shelby
TN
38141
197937
Cordova
Shelby
TN
38018
198749
Cordova
Shelby
TN
38016
198752
Memphis
Shelby
TN
38141
280061
Cordova
Shelby
TN
38016
205105
Memphis
Shelby
TN
38141
280136
Memphis
Shelby
TN
38128
206279
Memphis
Shelby
TN
38125
282220
Memphis
Shelby
TN
38133
207333
Cordova
Shelby
TN
38016
207342
Cordova
Shelby
TN
38018
284104
Memphis
Shelby
TN
38128
207365
Memphis
Shelby
TN
38135
207687
Memphis
Shelby
TN
38125
207690
Memphis
Shelby
TN
38135
288705
Cordova
Shelby
TN
38018
219366
Cordova
Shelby
TN
38018
293041
Memphis
Shelby
TN
38133
295421
Memphis
Shelby
TN
38135
180855
Cordova
Shelby
TN
38016
296512
Memphis
Shelby
TN
38125
222683
Cordova
Shelby
TN
38018
298913
Memphis
Shelby
TN
38125
298930
Memphis
Shelby
TN
38141
300875
Cordova
Shelby
TN
38018
228832
Cordova
Shelby
TN
38016






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
307682
Memphis
Shelby
TN
38125
314885
Cordova
Shelby
TN
38016
321937
Memphis
Shelby
TN
38135
378518
Cordova
Shelby
TN
38018
331330
Cordova
Shelby
TN
38016
332953
Memphis
Shelby
TN
38141
332960
Memphis
Shelby
TN
38141
333377
Cordova
Shelby
TN
38016
333381
Cordova
Shelby
TN
38018
333382
Cordova
Shelby
TN
38018
194693
Cordova
Shelby
TN
38018
194710
Cordova
Shelby
TN
38018
194752
Cordova
Shelby
TN
38016
207347
Memphis
Shelby
TN
38128
207350
Memphis
Shelby
TN
38128
207355
Memphis
Shelby
TN
38128
337287
Cordova
Shelby
TN
38016
337288
Memphis
Shelby
TN
38135
211280
Cordova
Shelby
TN
38016
339036
Cordova
Shelby
TN
38018
339786
Cordova
Shelby
TN
38018
339787
Cordova
Shelby
TN
38018
339792
Cordova
Shelby
TN
38018
339908
Memphis
Shelby
TN
38125
340922
Memphis
SHELBY
TN
38141
222691
Millington
Shelby
TN
38053
223304
Millington
Shelby
TN
38053
343200
Memphis
Shelby
TN
38115
343201
Memphis
Shelby
TN
38115
344791
Memphis
Shelby
TN
38128
344792
Memphis
Shelby
TN
38128
344794
Memphis
Shelby
TN
38128
344908
Memphis
Shelby
TN
38141
344911
Memphis
Shelby
TN
38141
344914
Memphis
Shelby
TN
38119
345102
Cordova
Shelby
TN
38016
351966
Memphis
Shelby
TN
38125
324357
Cordova
Shelby
TN
38016
332322
Cordova
Shelby
TN
38016
333379
Cordova
Shelby
TN
38018
333380
Cordova
Shelby
TN
38018
367490
Cordova
Shelby
TN
38018
367504
Cordova
Shelby
TN
38016






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
337294
Memphis
Shelby
TN
38125
380011
Memphis
Shelby
TN
38128
381226
Memphis
Shelby
TN
38135
344797
Memphis
Shelby
TN
38135
386315
Memphis
Shelby
TN
38125
386334
Cordova
Shelby
TN
38018
387604
Cordova
Shelby
TN
38018
339027
Cordova
Shelby
TN
38018
339781
Cordova
Shelby
TN
38016
392847
Cordova
Shelby
TN
38018
339783
Cordova
Shelby
TN
38016
339785
Cordova
Shelby
TN
38018
393723
Memphis
Shelby
TN
38128
339789
Cordova
Shelby
TN
38018
339793
Cordova
Shelby
TN
38018
192596
Cordova
Shelby
TN
38018
397839
Cordova
Shelby
TN
38018
340843
Arlington
Shelby
TN
38002
340916
Memphis
SHELBY
TN
38141
340918
Memphis
SHELBY
TN
38141
340921
Memphis
SHELBY
TN
38141
340923
Memphis
SHELBY
TN
38141
340925
Memphis
SHELBY
TN
38118
427675
Cordova
Shelby
TN
38018
431195
Cordova
Shelby
TN
38018
343211
Memphis
Shelby
TN
38115
343212
Memphis
Shelby
TN
38115
343675
Cordova
Shelby
TN
38018
435806
Memphis
Shelby
TN
38128
344460
Cordova
Shelby
TN
38016
437479
Cordova
Shelby
TN
38016
207351
Memphis
Shelby
TN
38128
344788
Millington
Shelby
TN
38053
344793
Memphis
Shelby
TN
38128
270197
Memphis
Shelby
TN
38128
447225
Cordova
Shelby
TN
38016
874122
Memphis
Shelby
TN
38018
881805
Memphis
Shelby
TN
38125
896018
Memphis
Shelby
TN
38135
897200
Cordova
Shelby
TN
38018
962240
Memphis
Shelby
TN
38134
979804
Memphis
Shelby
TN
38135
979825
Memphis
Shelby
TN
38135






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
979835
Memphis
Shelby
TN
38125
983150
Cordova
Shelby
TN
38018
986536
Memphis
Shelby
TN
38135
986546
Memphis
Shelby
TN
38135
986555
Collierville
Shelby
TN
38017
999358
Millington
Shelby
TN
38053
999376
Memphis
Shelby
TN
38128
999377
Memphis
Shelby
TN
38128
999415
Cordova
Shelby
TN
38016
999431
Cordova
Shelby
TN
38018
1037283
Memphis
Shelby
TN
38135
344795
Memphis
Shelby
TN
38128
344796
Memphis
Shelby
TN
38128
344798
Memphis
Shelby
TN
38134
344905
Memphis
Shelby
TN
38109
344907
Memphis
Shelby
TN
38133
339909
Cordova
Shelby
TN
38018
346564
Memphis
Shelby
TN
38125
344799
Millington
Shelby
TN
38053
207361
Memphis
Shelby
TN
38134
167304
Memphis
Shelby
TN
38133
183128
Memphis
Shelby
TN
38135
389439
Memphis
Shelby
TN
38125
220225
Cordova
Shelby
TN
38018
427676
Cordova
Shelby
TN
38018
427677
Cordova
Shelby
TN
38018
428532
Memphis
Shelby
TN
38125
436745
Memphis
Shelby
TN
38125
166465
Cordova
Shelby
TN
38016
167286
Cordova
Shelby
TN
38016
167378
Cordova
Shelby
TN
38018
167381
Cordova
Shelby
TN
38018
170051
Memphis
Shelby
TN
38135
339788
Cordova
Shelby
TN
38018
543872
Memphis
Shelby
TN
38119
543873
Memphis
Shelby
TN
38133
543888
Memphis
Shelby
TN
38141
543896
Memphis
Shelby
TN
38141
543899
Memphis
Shelby
TN
38128
543900
Memphis
Shelby
TN
38141
428537
Memphis
Shelby
TN
38141
543904
Memphis
Shelby
TN
38141
543905
Memphis
Shelby
TN
38141






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
543906
Memphis
Shelby
TN
38128
543936
Memphis
Shelby
TN
38133
543939
Memphis
Shelby
TN
38133
575988
Cordova
Shelby
TN
38018
622082
Memphis
Shelby
TN
38141
622083
Memphis
Shelby
TN
38141
623686
Cordova
Shelby
TN
38018
626588
Cordova
Shelby
TN
38016
626802
Cordova
Shelby
TN
38016
627345
Memphis
Shelby
TN
38134
631181
Cordova
Shelby
TN
38016
631194
Cordova
Shelby
TN
38016
632804
Memphis
Shelby
TN
38141
543903
Memphis
Shelby
TN
38128
176297
Cordova
Shelby
TN
38018
343203
Memphis
Shelby
TN
38115
320711
Cordova
Shelby
TN
38018
166483
Cordova
Shelby
TN
38018
166600
Memphis
Shelby
TN
38141
167151
Memphis
Shelby
TN
38128
167167
Memphis
Shelby
TN
38125
167352
Cordova
Shelby
TN
38016
333371
Cordova
Shelby
TN
38016
170048
Cordova
Shelby
TN
38016
194760
Cordova
Shelby
TN
38018
205104
Cordova
Shelby
TN
38018
167016
Cordova
Shelby
TN
38018
170188
Memphis
Shelby
TN
38115
174662
Memphis
Shelby
TN
38125
174679
Memphis
Shelby
TN
38141
194740
Cordova
Shelby
TN
38016
175441
Cordova
Shelby
TN
38018
176333
Cordova
Shelby
TN
38016
344909
Memphis
Shelby
TN
38141
180877
Cordova
Shelby
TN
38018
175438
Cordova
Shelby
TN
38016
343206
Memphis
Shelby
TN
38115
182629
Memphis
Shelby
TN
38125
367512
Cordova
Shelby
TN
38016
187337
Cordova
Shelby
TN
38016
166497
Memphis
Shelby
TN
38125
167337
Cordova
Shelby
TN
38016
168012
Cordova
Shelby
TN
38016






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
168118
Cordova
Shelby
TN
38016
168126
Cordova
Shelby
TN
38018
170167
Cordova
Shelby
TN
38016
172213
Memphis
Shelby
TN
38125
207692
Cordova
Shelby
TN
38016
172228
Memphis
Shelby
TN
38128
174659
Cordova
Shelby
TN
38018
175414
Cordova
Shelby
TN
38016
175421
Memphis
Shelby
TN
38134
176331
Memphis
Shelby
TN
38016
177288
Cordova
Shelby
TN
38018
239151
Memphis
Shelby
TN
38125
344790
Millington
Shelby
TN
38053
265046
Cordova
Shelby
TN
38016
269860
Memphis
Shelby
TN
38141
167113
Memphis
Shelby
TN
38141
271978
Cordova
Shelby
TN
38018
273154
Memphis
Shelby
TN
38141
276414
Cordova
Shelby
TN
38018
276090
Cordova
Shelby
TN
38016
276338
Cordova
Shelby
TN
38016
276349
Cordova
Shelby
TN
38018
276390
Cordova
Shelby
TN
38018
276398
Memphis
Shelby
TN
38125
182631
Cordova
Shelby
TN
38018
280128
Memphis
Shelby
TN
38135
276458
Memphis
Shelby
TN
38134
183120
Millington
Shelby
TN
38053
183124
Millington
Shelby
TN
38053
279260
Memphis
Shelby
TN
38119
183590
Memphis
Shelby
TN
38134
185517
Cordova
Shelby
TN
38018
285565
Memphis
Shelby
TN
38135
296519
Cordova
Shelby
TN
38016
297524
Memphis
Shelby
TN
38141
297525
Memphis
Shelby
TN
38141
343202
Memphis
Shelby
TN
38115
306743
Cordova
Shelby
TN
38018
166772
Cordova
Shelby
TN
38016
310150
Cordova
Shelby
TN
38018
311996
Cordova
Shelby
TN
38016
315649
Cordova
Shelby
TN
38016
276323
Cordova
Shelby
TN
38016






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
276329
Cordova
Shelby
TN
38016
317818
Cordova
Shelby
TN
38016
318028
Cordova
Shelby
TN
38016
276412
Memphis
Shelby
TN
38125
319697
Cordova
Shelby
TN
38018
319907
Memphis
Shelby
TN
38119
276461
Cordova
Shelby
TN
38018
321866
Cordova
Shelby
TN
38018
276636
Cordova
Shelby
TN
38018
324139
Cordova
Shelby
TN
38016
278032
Cordova
Shelby
TN
38016
326517
Cordova
Shelby
TN
38016
166793
Cordova
Shelby
TN
38016
287336
Cordova
Shelby
TN
38018
304491
Memphis
Shelby
TN
38133
305402
Cordova
Shelby
TN
38018
194734
Memphis
Shelby
TN
38125
308272
Memphis
Shelby
TN
38141
197938
Cordova
Shelby
TN
38018
310748
Cordova
Shelby
TN
38018
312529
Cordova
Shelby
TN
38016
317332
Memphis
Shelby
TN
38133
198758
Cordova
Shelby
TN
38016
324148
Memphis
Shelby
TN
38125
206288
Cordova
Shelby
TN
38016
206459
Memphis
Shelby
TN
38119
167144
Millington
Shelby
TN
38053
207336
Memphis
Shelby
TN
38125
207343
Cordova
Shelby
TN
38016
207349
Memphis
Shelby
TN
38128
207352
Memphis
Shelby
TN
38128
207354
Memphis
Shelby
TN
38128
194512
Cordova
Shelby
TN
38018
207359
Memphis
Shelby
TN
38133
194732
Memphis
Shelby
TN
38135
194746
Cordova
Shelby
TN
38016
195100
Cordova
Shelby
TN
38016
213417
Cordova
Shelby
TN
38016
198747
Cordova
Shelby
TN
38016
198753
Memphis
Shelby
TN
38141
214778
Cordova
Shelby
TN
38018
207337
Memphis
Shelby
TN
38125
207357
Memphis
Shelby
TN
38128






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
207360
Memphis
Shelby
TN
38135
207362
Memphis
Shelby
TN
38133
222690
Memphis
Shelby
TN
38125
223308
Cordova
Shelby
TN
38018
210636
Cordova
Shelby
TN
38016
211270
Memphis
Shelby
TN
38133
214042
Cordova
Shelby
TN
38018
219383
Cordova
Shelby
TN
38016
220232
Cordova
Shelby
TN
38016
322039
Cordova
Shelby
TN
38016
331331
Cordova
Shelby
TN
38016
331956
Memphis
Shelby
TN
38125
332320
Memphis
Shelby
TN
38125
337296
Cordova
Shelby
TN
38016
339779
Cordova
Shelby
TN
38016
324359
Cordova
Shelby
TN
38016
339790
Cordova
Shelby
TN
38018
340920
Memphis
SHELBY
TN
38141
340924
Memphis
Shelby
TN
38134
342362
Cordova
Shelby
TN
38018
343204
Memphis
Shelby
TN
38115
343207
Memphis
Shelby
TN
38118
343208
Memphis
Shelby
TN
38118
343209
Memphis
Shelby
TN
38115
343210
Memphis
Shelby
TN
38115
344903
Memphis
Shelby
TN
38128
344906
Cordova
Shelby
TN
38016
344910
Cordova
Shelby
TN
38016
344912
Memphis
Shelby
TN
38117
340319
Cordova
Shelby
TN
38018
343205
Memphis
Shelby
TN
38115
344913
Arlington
Shelby
TN
38002
345101
Cordova
Shelby
TN
38016
350099
Memphis
Shelby
TN
38125
56662
Gallatin
Sumner
TN
37066
186933
Hendersonville
Sumner
TN
37075
62200
Hendersonville
Sumner
TN
37075
179252
Gallatin
Sumner
TN
37066
142091
Spring Hill
Williamson
TN
37174
74208
Fairview
Williamson
TN
37062
80635
Fairview
Williamson
TN
37062
56566
Fairview
Williamson
TN
37062
183152
Thompson's Station
Williamson
TN
37179






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
98103
Fairview
Williamson
TN
37062
168460
Thompson's Station
Williamson
TN
37179
59183
Mt Juliet
Wilson
TN
37122
182182
Mt Juliet
Wilson
TN
37122
59137
Mt Juliet
Wilson
TN
37122
541746
Mount Juliet
Wilson
TN
37122
317831
Old Hickory
Wilson
TN
37138
205132
Mt Juliet
Wilson
TN
37122
205121
Mt Juliet
Wilson
TN
37122
183645
Mt Juliet
Wilson
TN
37122
558653
Mount Juliet
Wilson
TN
37122
354752
San Antonio
Bexar
TX
78239
582979
San Antonio
Bexar
TX
78239
193336
Converse
Bexar
TX
78109
193967
San Antonio
Bexar
TX
78218
631318
San Antonio
Bexar
TX
78233
347663
San Antonio
Bexar
TX
78233
393326
San Antonio
Bexar
TX
78250
328389
San Antonio
Bexar
TX
78233
193844
Converse
Bexar
TX
78109
193895
San Antonio
Bexar
TX
78239
371766
San Antonio
Bexar
TX
78251
376950
San Antonio
Bexar
TX
78239
376978
San Antonio
Bexar
TX
78245
371794
San Antonio
Bexar
TX
78227
374141
San Antonio
Bexar
TX
78251
376965
San Antonio
Bexar
TX
78222
381604
San Antonio
Bexar
TX
78245
382595
San Antonio
Bexar
TX
78227
347665
San Antonio
Bexar
TX
78240
418388
San Antonio
Bexar
TX
78238
435481
San Antonio
Bexar
TX
78250
436501
Converse
Bexar
TX
78109
440127
San Antonio
Bexar
TX
78218
382590
San Antonio
Bexar
TX
78245
576051
San Antonio
Bexar
TX
78245
192089
San Antonio
Bexar
TX
78245
236977
Converse
Bexar
TX
78109
237000
San Antonio
Bexar
TX
78228
263040
San Antonio
Bexar
TX
78244
266182
San Antonio
Bexar
TX
78228
285676
San Antonio
Bexar
TX
78252
288867
San Antonio
Bexar
TX
78245






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
299494
San Antonio
Bexar
TX
78245
299537
San Antonio
Bexar
TX
78244
188593
San Antonio
Bexar
TX
78244
191634
San Antonio
Bexar
TX
78244
324315
San Antonio
Bexar
TX
78245
326618
San Antonio
Bexar
TX
78247
193916
San Antonio
Bexar
TX
78244
193966
San Antonio
Bexar
TX
78218
273263
San Antonio
Bexar
TX
78245
195221
San Antonio
Bexar
TX
78222
198083
Converse
Bexar
TX
78109
198087
Converse
Bexar
TX
78109
201761
San Antonio
Bexar
TX
78254
226186
Converse
Bexar
TX
78109
347636
San Antonio
Bexar
TX
78239
211405
San Antonio
Bexar
TX
78245
221975
San Antonio
Bexar
TX
78233
223439
San Antonio
Bexar
TX
78245
226058
Converse
Bexar
TX
78109
233643
San Antonio
Bexar
TX
78252
233649
Converse
Bexar
TX
78109
193767
San Antonio
Bexar
TX
78245
193772
Converse
Bexar
TX
78109
193855
San Antonio
Bexar
TX
78244
193896
San Antonio
Bexar
TX
78239
206408
San Antonio
Bexar
TX
78244
207249
San Antonio
Bexar
TX
78244
207250
San Antonio
Bexar
TX
78245
210013
San Antonio
Bexar
TX
78217
226056
San Antonio
Bexar
TX
78239
226162
San Antonio
Bexar
TX
78245
233645
Converse
Bexar
TX
78109
233647
San Antonio
Bexar
TX
78245
347641
San Antonio
Bexar
TX
78239
347675
San Antonio
Bexar
TX
78244
347706
San Antonio
Bexar
TX
78244
331658
San Antonio
Bexar
TX
78252
334003
San Antonio
Bexar
TX
78247
376958
San Antonio
Bexar
TX
78239
379137
San Antonio
Bexar
TX
78245
386932
San Antonio
Bexar
TX
78245
403598
San Antonio
Bexar
TX
78254
418381
San Antonio
Bexar
TX
78244






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
341626
San Antonio
Bexar
TX
78244
434672
San Antonio
Bexar
TX
78239
942640
San Antonio
Bexar
TX
78223
970177
San Antonio
Bexar
TX
78239
970250
San Antonio
Bexar
TX
78239
978659
San Antonio
Bexar
TX
78252
978660
Converse
Bexar
TX
78109
978662
Converse
Bexar
TX
78109
978663
San Antonio
Bexar
TX
78251
993663
San Antonio
Bexar
TX
78218
1001350
San Antonio
Bexar
TX
78252
1001352
San Antonio
Bexar
TX
78217
1001353
San Antonio
Bexar
TX
78223
1001354
San Antonio
Bexar
TX
78252
1001355
San Antonio
Bexar
TX
78222
1001357
Converse
Bexar
TX
78109
1001359
San Antonio
Bexar
TX
78252
1001360
Converse
Bexar
TX
78109
1001361
San Antonio
Bexar
TX
78233
1032958
San Antonio
Bexar
TX
78245
1032960
San Antonio
Bexar
TX
78254
347512
Converse
Bexar
TX
78109
352102
San Antonio
Bexar
TX
78239
380124
San Antonio
Bexar
TX
78239
407138
San Antonio
Bexar
TX
78239
193887
Converse
Bexar
TX
78109
16318
San Antonio
Bexar
TX
78254
163073
San Antonio
Bexar
TX
78244
441311
Converse
Bexar
TX
78109
582983
San Antonio
Bexar
TX
78244
395055
Converse
Bexar
TX
78109
194653
San Antonio
Bexar
TX
78251
187440
San Antonio
Bexar
TX
78239
233354
San Antonio
Bexar
TX
78244
194674
San Antonio
Bexar
TX
78244
205725
Converse
Bexar
TX
78109
219623
San Antonio
Bexar
TX
78244
233644
San Antonio
Bexar
TX
78227
233646
San Antonio
Bexar
TX
78250
233648
San Antonio
Bexar
TX
78252
333786
San Antonio
Bexar
TX
78247
347725
San Antonio
Bexar
TX
78247
266348
Sachse
Collin
TX
75048






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
382151
Wylie
Collin
TX
75098
403147
McKinney
Collin
TX
75071
125954
Plano
Collin
TX
75023
305293
McKinney
Collin
TX
75071
181681
Princeton
Collin
TX
75407
125953
Allen
Collin
TX
75002
209035
Allen
Collin
TX
75002
379568
Grand Prairie
Dallas
TX
75051
228694
Mesquite
Dallas
TX
75181
388969
Mesquite
Dallas
TX
75181
434185
Lancaster
Dallas
TX
75146
434201
Garland
Dallas
TX
75043
177525
Cedar Hill
Dallas
TX
75104
183460
Balch Springs
Dallas
TX
75180
184160
Garland
Dallas
TX
75040
329328
Dallas
Dallas
TX
75249
229739
Lancaster
Dallas
TX
75146
62486
Dallas
Dallas
TX
75241
66829
Garland
Dallas
TX
75043
66830
Garland
Dallas
TX
75040
627275
Grand Prairie
Dallas
TX
75052
281679
Irving
Dallas
TX
75060
300352
Dallas
Dallas
TX
75227
206811
Garland
Dallas
TX
75043
378855
Mesquite
Dallas
TX
75181
32009
Dallas
Dallas
TX
75253
379516
Cedar Hill
Dallas
TX
75104
16717
Duncanville
Dallas
TX
75116
378870
Mesquite
Dallas
TX
75149
379651
DeSoto
Dallas
TX
75115
382225
Cedar Hill
Dallas
TX
75104
384490
Grand Prairie
Dallas
TX
75052
96361
Mesquite
Dallas
TX
75149
391493
Duncanville
Dallas
TX
75137
376545
Dallas
Dallas
TX
75217
378842
Duncanville
Dallas
TX
75137
385215
Cedar Hill
Dallas
TX
75104
386121
DeSoto
Dallas
TX
75115
391500
Grand Prairie
Dallas
TX
75052
439784
Cedar Hill
Dallas
TX
75104
391649
DeSoto
Dallas
TX
75115
394724
Dallas
Dallas
TX
75232
395672
Mesquite
Dallas
TX
75150






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
33185
Dallas
Dallas
TX
75227
403189
Garland
Dallas
TX
75040
406572
Cedar Hill
Dallas
TX
75104
411799
Dallas
Dallas
TX
75227
417254
Dallas
Dallas
TX
75249
417321
Grand Prairie
Dallas
TX
75052
417525
Cedar Hill
Dallas
TX
75104
47435
Dallas
Dallas
TX
75227
47532
Rowlett
Dallas
TX
75088
427124
DeSoto
Dallas
TX
75115
57405
Glenn Heights
Dallas
TX
75154
427126
Dallas
Dallas
TX
75236
427907
Grand Prairie
Dallas
TX
75052
62417
Cedar Hill
Dallas
TX
75104
62418
Garland
Dallas
TX
75040
62419
Lancaster
Dallas
TX
75146
62421
Dallas
Dallas
TX
75249
62487
Dallas
Dallas
TX
75241
62926
Dallas
Dallas
TX
75211
434205
Mesquite
Dallas
TX
75149
70480
Cedar Hill
Dallas
TX
75104
96360
DeSoto
Dallas
TX
75115
436291
DeSoto
Dallas
TX
75115
441196
Lancaster
Dallas
TX
75134
442001
DeSoto
Dallas
TX
75115
181661
Cedar Hill
Dallas
TX
75104
330028
Cedar Hill
Dallas
TX
75104
351532
Balch Springs
Dallas
TX
75180
57433
Lancaster
Dallas
TX
75146
58971
Mesquite
Dallas
TX
75149
574460
Dallas
Dallas
TX
75249
125956
Garland
Dallas
TX
75043
128097
Cedar Hill
Dallas
TX
75104
165653
Irving
Dallas
TX
75060
174875
Seagoville
Dallas
TX
75159
622686
Cedar Hill
Dallas
TX
75104
191428
Cedar Hill
Dallas
TX
75104
125957
Cedar Hill
Dallas
TX
75104
125958
DeSoto
Dallas
TX
75115
125959
Duncanville
Dallas
TX
75116
125960
Mesquite
Dallas
TX
75149
125961
Dallas
Dallas
TX
75227
125962
Dallas
Dallas
TX
75236






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
134558
Glenn Heights
Dallas
TX
75154
155816
Balch Springs
Dallas
TX
75180
155839
Grand Prairie
Dallas
TX
75052
158449
Garland
Dallas
TX
75044
158735
Red Oak
Dallas
TX
75154
165629
Mesquite
Dallas
TX
75181
165636
Red Oak
Dallas
TX
75154
580509
Lancaster
Dallas
TX
75146
582825
Dallas
Dallas
TX
75241
177962
DeSoto
Dallas
TX
75115
623600
DeSoto
Dallas
TX
75115
178083
Cedar Hill
Dallas
TX
75104
631017
Lancaster
Dallas
TX
75146
182549
Mesquite
Dallas
TX
75149
39176
Seagoville
Dallas
TX
75159
184146
Mesquite
Dallas
TX
75149
187221
Glenn Heights
Dallas
TX
75154
187233
DeSoto
Dallas
TX
75115
210455
Mesquite
Dallas
TX
75150
133945
DeSoto
Dallas
TX
75115
260489
Cedar Hill
Dallas
TX
75104
155190
Cedar Hill
Dallas
TX
75104
158459
Coppell
Dallas
TX
75019
266281
Glenn Heights
Dallas
TX
75154
267016
Cedar Hill
Dallas
TX
75104
158751
Mesquite
Dallas
TX
75149
277158
Balch Springs
Dallas
TX
75180
279059
DeSoto
Dallas
TX
75115
282062
Grand Prairie
Dallas
TX
75052
284491
Grand Prairie
Dallas
TX
75052
290806
Rowlett
Dallas
TX
75088
186738
DeSoto
Dallas
TX
75115
187206
DeSoto
Dallas
TX
75115
309117
Balch Springs
Dallas
TX
75180
309120
Grand Prairie
Dallas
TX
75052
325283
Lancaster
Dallas
TX
75134
218952
Grand Prairie
Dallas
TX
75052
183665
Dallas
Dallas
TX
75241
183671
Dallas
Dallas
TX
75241
183672
Dallas
Dallas
TX
75241
192487
Lancaster
Dallas
TX
75146
197791
Mesquite
Dallas
TX
75150
201029
DeSoto
Dallas
TX
75115






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
201528
DeSoto
Dallas
TX
75115
281168
Seagoville
Dallas
TX
75159
281677
Grand Prairie
Dallas
TX
75052
206803
Dallas
Dallas
TX
75249
283860
Mesquite
Dallas
TX
75150
283866
Mesquite
Dallas
TX
75149
215288
Dallas
Dallas
TX
75233
219044
DeSoto
Dallas
TX
75115
296304
Lancaster
Dallas
TX
75146
223161
DeSoto
Dallas
TX
75115
298519
Dallas
Dallas
TX
75236
317635
Rowlett
Dallas
TX
75089
322221
Dallas
Dallas
TX
75227
328778
Cedar Hill
Dallas
TX
75104
183667
Dallas
Dallas
TX
75241
205018
Lancaster
Dallas
TX
75146
209030
Grand Prairie
Dallas
TX
75052
224183
DeSoto
Dallas
TX
75115
343853
Grand Prairie
Dallas
TX
75050
344568
Cedar Hill
Dallas
TX
75104
348418
Cedar Hill
Dallas
TX
75104
57422
Mesquite
Dallas
TX
75149
332676
Grand Prairie
Dallas
TX
75052
47327
DeSoto
Dallas
TX
75115
66814
Garland
Dallas
TX
75040
374425
Cedar Hill
Dallas
TX
75104
376507
Lancaster
Dallas
TX
75134
376546
Dallas
Dallas
TX
75232
336586
Cedar Hill
Dallas
TX
75104
379413
DeSoto
Dallas
TX
75115
379458
Dallas
Dallas
TX
75227
380588
DeSoto
Dallas
TX
75115
386266
Mesquite
Dallas
TX
75149
396751
Lancaster
Dallas
TX
75134
178096
Duncanville
Dallas
TX
75137
439038
Cedar Hill
Dallas
TX
75104
440311
Garland
Dallas
TX
75043
442308
Lancaster
Dallas
TX
75146
442321
Lancaster
Dallas
TX
75146
929491
DeSoto
Dallas
TX
75115
936657
Mesquite
Dallas
TX
75150
940811
Mesquite
Dallas
TX
75181
942370
Seagoville
Dallas
TX
75159






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
966269
Lancaster
Dallas
TX
75134
966385
Dallas
Dallas
TX
75217
978640
DeSoto
Dallas
TX
75115
978641
Cedar Hill
Dallas
TX
75104
978642
Lancaster
Dallas
TX
75146
978643
Lancaster
Dallas
TX
75146
978644
DeSoto
Dallas
TX
75115
978645
Garland
Dallas
TX
75044
978646
Mesquite
Dallas
TX
75181
978649
Mesquite
Dallas
TX
75150
978651
DeSoto
Dallas
TX
75115
978652
Cedar Hill
Dallas
TX
75104
978653
Lancaster
Dallas
TX
75146
978654
Cedar Hill
Dallas
TX
75104
978655
Rowlett
Dallas
TX
75089
978656
Lancaster
Dallas
TX
75134
984362
Mesquite
Dallas
TX
75150
993448
Lancaster
Dallas
TX
75134
1001365
Grand Prairie
Dallas
TX
75051
1001366
DeSoto
Dallas
TX
75115
1001368
Irving
Dallas
TX
75060
1001370
Mesquite
Dallas
TX
75181
1001372
Lancaster
Dallas
TX
75146
1032964
Grand Prairie
Dallas
TX
75051
1032965
Mesquite
Dallas
TX
75149
322204
Garland
Dallas
TX
75043
436313
Grand Prairie
Dallas
TX
75052
62420
Dallas
Dallas
TX
75232
219060
DeSoto
Dallas
TX
75115
184721
DeSoto
Dallas
TX
75115
621863
Balch Springs
Dallas
TX
75180
393149
DeSoto
Dallas
TX
75115
223695
Grand Prairie
Dallas
TX
75052
214546
Cedar Hill
Dallas
TX
75104
96359
DeSoto
Dallas
TX
75115
137245
Grand Prairie
Dallas
TX
75052
158619
Grand Prairie
Dallas
TX
75052
167540
Grand Prairie
Dallas
TX
75052
171839
Grand Prairie
Dallas
TX
75052
173013
Duncanville
Dallas
TX
75137
77910
Mesquite
Dallas
TX
75149
176810
Lancaster
Dallas
TX
75146
125955
Garland
Dallas
TX
75043






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
182520
Rowlett
Dallas
TX
75089
145069
Grand Prairie
Dallas
TX
75052
155525
DeSoto
Dallas
TX
75115
172445
Dallas
Dallas
TX
75211
380530
Mesquite
Dallas
TX
75150
173774
Lancaster
Dallas
TX
75146
178109
Cedar Hill
Dallas
TX
75104
181663
Rowlett
Dallas
TX
75089
277907
Dallas
Dallas
TX
75232
281075
Balch Springs
Dallas
TX
75180
300386
Lancaster
Dallas
TX
75134
218968
Cedar Hill
Dallas
TX
75104
309006
Rowlett
Dallas
TX
75089
266501
Dallas
Dallas
TX
75249
274754
Lancaster
Dallas
TX
75146
317641
Rowlett
Dallas
TX
75089
320204
Dallas
Dallas
TX
75249
183666
Dallas
Dallas
TX
75241
183669
Dallas
Dallas
TX
75241
183670
Dallas
Dallas
TX
75241
308161
Mesquite
Dallas
TX
75149
201492
Seagoville
Dallas
TX
75159
183668
Dallas
Dallas
TX
75241
194966
Mesquite
Dallas
TX
75150
218013
Red Oak
Dallas
TX
75154
229183
Grand Prairie
Dallas
TX
75052
227122
Seagoville
Dallas
TX
75159
309038
Dallas
Dallas
TX
75212
348370
Dallas
Dallas
TX
75249
437987
Little Elm
Denton
TX
75068
288507
Justin
Denton
TX
76247
229679
The Colony
Denton
TX
75056
372927
Carrollton
Denton
TX
75007
378629
Carrollton
Denton
TX
75007
158458
Dallas
Denton
TX
75287
582863
Rhome
Denton
TX
76078
172990
The Colony
Denton
TX
75056
336578
Justin
Denton
TX
76247
214575
Aubrey
Denton
TX
76227
336482
Aubrey
Denton
TX
76227
385203
Carrollton
Denton
TX
75007
8006
Justin
Denton
TX
76247
182096
Justin
Denton
TX
76247






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
311029
Carrollton
Denton
TX
75007
207578
Denton
Denton
TX
76210
197816
Red Oak
Ellis
TX
75154
84098
Houston
Fort Band
TX
77083
83893
Houston
Fort Band
TX
77083
28997
Houston
Fort Bend
TX
77083
83882
Houston
Fort Bend
TX
77053
351780
Missouri City
FORT BEND
TX
77489
28999
Sugar Land
Fort Bend
TX
77498
29004
Sugar Land
Fort Bend
TX
77498
45273
Missouri City
Fort Bend
TX
77489
126673
Missouri City
Fort Bend
TX
77489
51548
Houston
Fort Bend
TX
77083
54411
Missouri City
Fort Bend
TX
77489
9223
Houston
Fort Bend
TX
77085
10564
Richmond
Fort Bend
TX
77406
580797
Fresno
FORT BEND
TX
77545
29010
Sugar Land
Fort Bend
TX
77498
29907
Missouri City
Fort Bend
TX
77459
29910
Missouri City
Fort Bend
TX
77489
48847
Houston
Fort Bend
TX
77083
49567
Houston
Fort Bend
TX
77083
56874
Missouri City
Fort Bend
TX
77489
40609
Missouri City
Fort Bend
TX
77489
56503
Missouri City
Fort Bend
TX
77489
70542
Missouri City
Fort Bend
TX
77489
45261
Sugar Land
Fort Bend
TX
77498
118051
Missouri City
Fort Bend
TX
77489
349548
Missouri City
FORT BEND
TX
77489
307498
Missouri City
FORT BEND
TX
77489
289008
Missouri City
FORT BEND
TX
77489
229580
Missouri City
FORT BEND
TX
77489
319451
Missouri City
FORT BEND
TX
77489
323226
Missouri City
FORT BEND
TX
77489
194308
Missouri City
FORT BEND
TX
77459
83881
Houston
Fort Bend
TX
77083
334377
Missouri City
FORT BEND
TX
77489
334532
Missouri City
FORT BEND
TX
77489
29007
Sugar Land
Fort Bend
TX
77498
29899
Missouri City
Fort Bend
TX
77489
44079
Houston
Fort Bend
TX
77083
54430
Missouri City
Fort Bend
TX
77489
29005
Sugar Land
Fort Bend
TX
77498






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
51563
Houston
Fort Bend
TX
77083
228357
Houston
Fort Bend
TX
77083
32040
Houston
Fort Bend
TX
77083
29002
Sugar Land
Fort Bend
TX
77498
226490
Houston
FORT BEND
TX
77053
319787
Missouri City
FORT BEND
TX
77489
220079
Fresno
FORT BEND
TX
77545
56427
Houston
Fort Bend
TX
77083
346636
Houston
FORT BEND
TX
77053
314378
Missouri City
FORT BEND/ Harris
TX
77489
303929
Missouri City
FORTBEND
TX
77489
389717
Houston
FORTBEND
TX
77053
137137
Missouri City
FORTBEND
TX
77489
137166
Missouri City
FORTBEND
TX
77489
187176
Missouri City
FORTBEND
TX
77489
160247
Missouri City
FORTBEND
TX
77489
163789
Missouri City
FORTBEND
TX
77489
142119
Missouri City
FORTBEND
TX
77489
168243
Stafford
FORTBEND
TX
77477
172543
Missouri City
FORTBEND
TX
77459
179812
Richmond
FORTBEND
TX
77407
289293
Missouri City
FORTBEND
TX
77489
210289
Houston
FORTBEND
TX
77083
160135
Missouri City
FORTBEND
TX
77489
126101
Missouri City
FORTBEND
TX
77489
184083
Missouri City
FORTBEND
TX
77489
184076
Missouri City
FORTBEND
TX
77489
204967
Houston
FORTBEND
TX
77083
334224
Missouri City
FORTBEND
TX
77489
198527
Houston
FORTBEND/HARRIS
TX
77083
388450
Cibolo
Guadalupe
TX
78108
394242
Cibolo
Guadalupe
TX
78108
196306
Cibolo
Guadalupe
TX
78108
52350
Humble
Harris
TX
77338
295644
Houston
Harris
TX
77045
29949
Katy
Harris
TX
77449
47030
Humble
Harris
TX
77396
62396
Houston
Harris
TX
77014
40389
Houston
Harris
TX
77073
96364
Houston
Harris
TX
77047
97845
Houston
Harris
TX
77067
141718
Cypress
Harris
TX
77433
170396
Tomball
HARRIS
TX
77375






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
172558
Spring
HARRIS
TX
77373
175687
Houston
HARRIS
TX
77014
182011
Katy
HARRIS
TX
77450
193022
Spring
HARRIS
TX
77373
295606
Houston
Harris
TX
77045
295628
Houston
Harris
TX
77045
32031
Houston
Harris
TX
77073
16375
Houston
Harris
TX
77040
32659
Katy
Harris
TX
77449
33214
Houston
Harris
TX
77073
40588
Houston
Harris
TX
77049
62405
Humble
Harris
TX
77346
96363
Spring
Harris
TX
77373
578684
Spring
HARRIS
TX
77373
580817
Houston
HARRIS
TX
77032
623451
Spring
HARRIS
TX
77373
40973
Cypress
Harris
TX
77433
167644
Cypress
HARRIS
TX
77433
184681
Spring
HARRIS
TX
77373
295598
Houston
Harris
TX
77045
295608
Houston
Harris
TX
77045
295614
Houston
Harris
TX
77045
336141
Houston
Harris
TX
77041
18583
Cypress
Harris
TX
77433
32037
Spring
Harris
TX
77373
40566
Houston
Harris
TX
77095
28989
Katy
Harris
TX
77449
29885
Spring
Harris
TX
77388
32028
Houston
Harris
TX
77032
32878
Houston
Harris
TX
77073
54445
Cypress
Harris
TX
77433
383878
Tomball
Harris
TX
77375
97850
Houston
Harris
TX
77084
45284
Houston
Harris
TX
77067
59360
Missouri City
Harris
TX
77489
176222
Houston
Harris
TX
77049
572631
Katy
HARRIS
TX
77449
137803
Houston
Harris
TX
77014
177953
Katy
Harris
TX
77493
83886
Katy
Harris
TX
77493
295646
Houston
Harris
TX
77045
335859
Katy
Harris
TX
77449
295615
Houston
Harris
TX
77045






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
295627
Houston
Harris
TX
77045
346635
Houston
HARRIS
TX
77084
349583
Spring
HARRIS
TX
77373
9201
Katy
Harris
TX
77449
9209
Houston
Harris
TX
77073
20427
Houston
Harris
TX
77070
32029
Houston
Harris
TX
77073
18576
Houston
Harris
TX
77084
32030
Houston
Harris
TX
77073
182483
Houston
HARRIS
TX
77084
295620
Houston
Harris
TX
77045
8013
Houston
Harris
TX
77040
22921
Spring
Harris
TX
77373
204960
Houston
HARRIS
TX
77067
18577
Katy
Harris
TX
77449
22809
Cypress
Harris
TX
77433
22930
Katy
Harris
TX
77449
22940
Katy
Harris
TX
77449
28985
Humble
Harris
TX
77396
29884
Spring
Harris
TX
77373
29893
Spring
Harris
TX
77389
29930
Spring
Harris
TX
77373
32032
Houston
Harris
TX
77073
33218
Spring
Harris
TX
77389
39152
Cypress
Harris
TX
77433
42762
Humble
Harris
TX
77338
42768
Cypress
Harris
TX
77429
42769
Houston
Harris
TX
77073
44330
Houston
Harris
TX
77066
46908
Houston
Harris
TX
77041
46928
Houston
Harris
TX
77073
46943
Houston
Harris
TX
77073
56523
Humble
Harris
TX
77396
59367
Katy
Harris
TX
77449
62398
Houston
Harris
TX
77073
84160
Houston
Harris
TX
77066
96370
Houston
Harris
TX
77064
96373
Humble
Harris
TX
77338
97855
Houston
Harris
TX
77095
370623
Houston
HARRIS
TX
77039
383630
Tomball
Harris
TX
77375
383656
Tomball
Harris
TX
77375
383672
Houston
Harris
TX
77099






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
383783
Houston
Harris
TX
77084
383816
Humble
Harris
TX
77346
383822
Katy
Harris
TX
77449
383825
Tomball
Harris
TX
77375
383847
Cypress
Harris
TX
77433
383848
Katy
Harris
TX
77449
383976
Houston
Harris
TX
77084
384016
Houston
Harris
TX
77086
384065
Houston
Harris
TX
77086
14063
Spring
Harris
TX
77379
18580
Humble
Harris
TX
77338
18581
Humble
Harris
TX
77396
20428
Spring
Harris
TX
77373
22901
Spring
Harris
TX
77373
29931
Katy
Harris
TX
77449
29934
Cypress
Harris
TX
77429
29936
Spring
Harris
TX
77373
29937
Humble
Harris
TX
77346
29938
Katy
Harris
TX
77449
29941
Cypress
Harris
TX
77433
29944
Humble
Harris
TX
77396
29945
Humble
Harris
TX
77396
32024
Houston
Harris
TX
77073
32025
Houston
Harris
TX
77073
32038
Houston
Harris
TX
77084
32039
Houston
Harris
TX
77084
42760
Houston
Harris
TX
77073
33138
Humble
Harris
TX
77396
33147
Houston
Harris
TX
77049
33197
Katy
Harris
TX
77449
33203
Houston
Harris
TX
77083
33212
Houston
Harris
TX
77073
33219
Houston
Harris
TX
77060
33220
Houston
Harris
TX
77067
40556
Houston
Harris
TX
77088
40585
Spring
Harris
TX
77373
40598
Spring
Harris
TX
77373
41905
Houston
Harris
TX
77095
41907
Spring
Harris
TX
77373
42750
Houston
Harris
TX
77073
42755
Katy
Harris
TX
77449
42761
Houston
Harris
TX
77073
42764
Spring
Harris
TX
77388






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
42767
Humble
Harris
TX
77338
44045
Houston
Harris
TX
77073
44060
Spring
Harris
TX
77373
44347
Spring
Harris
TX
77373
44350
Houston
Harris
TX
77013
45282
Houston
Harris
TX
77067
295650
Houston
Harris
TX
77045
47186
Houston
Harris
TX
77014
48854
Houston
Harris
TX
77015
50240
Houston
Harris
TX
77044
52351
Humble
Harris
TX
77338
56850
Humble
Harris
TX
77396
56854
Houston
Harris
TX
77073
57663
Houston
Harris
TX
77032
59352
Spring
Harris
TX
77373
62404
Humble
Harris
TX
77338
62406
Humble
Harris
TX
77346
62411
Spring
Harris
TX
77388
62412
Humble
Harris
TX
77396
62401
Houston
Harris
TX
77084
62416
Katy
Harris
TX
77449
62525
Spring
Harris
TX
77373
64238
Houston
Harris
TX
77067
96366
Houston
Harris
TX
77067
96367
Cypress
Harris
TX
77433
96369
Cypress
Harris
TX
77433
307516
Houston
HARRIS
TX
77032
29942
Cypress
Harris
TX
77433
47023
Humble
Harris
TX
77338
32657
Katy
Harris
TX
77449
62414
Katy
Harris
TX
77449
33206
Tomball
Harris
TX
77375
41906
Spring
Harris
TX
77373
41909
Spring
Harris
TX
77373
42749
Spring
Harris
TX
77373
42752
Houston
Harris
TX
77073
42756
Tomball
Harris
TX
77375
42765
Spring
Harris
TX
77373
44040
Spring
Harris
TX
77373
44787
Houston
Harris
TX
77044
44789
Houston
Harris
TX
77066
44878
Katy
Harris
TX
77449
46995
Katy
Harris
TX
77449






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
48851
Houston
Harris
TX
77045
49579
Missouri City
Harris
TX
77489
52348
Katy
Harris
TX
77449
52552
Houston
Harris
TX
77071
56858
Houston
Harris
TX
77099
62399
Houston
Harris
TX
77073
62410
Spring
Harris
TX
77379
180944
Katy
HARRIS
TX
77449
77152
Spring
Harris
TX
77373
84097
Cypress
Harris
TX
77429
84286
Spring
Harris
TX
77379
96368
Katy
Harris
TX
77449
96372
Houston
Harris
TX
77047
97844
Houston
Harris
TX
77083
168561
Houston
HARRIS
TX
77064
571765
Katy
HARRIS
TX
77449
58957
Houston
Harris
TX
77083
62504
Humble
Harris
TX
77396
62511
Spring
Harris
TX
77373
62526
Houston
Harris
TX
77066
83883
Houston
Harris
TX
77095
83889
Houston
Harris
TX
77066
83890
Houston
Harris
TX
77041
84277
Houston
Harris
TX
77066
99866
Houston
Harris
TX
77045
572618
Humble
HARRIS
TX
77338
54410
Houston
Harris
TX
77073
125968
Houston
Harris
TX
77044
125969
Houston
Harris
TX
77067
125973
Houston
Harris
TX
77086
575779
Houston
HARRIS
TX
77084
136324
Spring
Harris
TX
77373
136328
Spring
Harris
TX
77373
161736
Tomball
HARRIS
TX
77375
167601
Houston
HARRIS
TX
77064
172572
Katy
HARRIS
TX
77449
172584
Houston
HARRIS
TX
77070
621470
Humble
HARRIS
TX
77346
176889
Houston
HARRIS
TX
77095
176904
Spring
HARRIS
TX
77373
295611
Houston
Harris
TX
77045
622531
Spring
HARRIS
TX
77388
177555
Katy
HARRIS
TX
77449






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
177949
Spring
Harris
TX
77373
177950
Humble
Harris
TX
77338
177951
Houston
Harris
TX
77066
217944
Humble
HARRIS
TX
77396
177955
Houston
Harris
TX
77049
177958
Houston
Harris
TX
77067
182060
Houston
HARRIS
TX
77067
182509
Houston
HARRIS
TX
77044
184022
Humble
HARRIS
TX
77346
184060
Humble
HARRIS
TX
77338
184079
Houston
HARRIS
TX
77086
185230
Houston
HARRIS
TX
77073
186709
Katy
HARRIS
TX
77449
188962
Houston
HARRIS
TX
77073
192425
Humble
HARRIS
TX
77346
88253
Houston
Harris
TX
77072
182935
Houston
HARRIS
TX
77038
83880
Cypress
Harris
TX
77433
83891
Houston
Harris
TX
77053
126675
Humble
Harris
TX
77338
177952
Houston
Harris
TX
77044
167595
Houston
HARRIS
TX
77059
277074
Humble
HARRIS
TX
77338
283752
Humble
HARRIS
TX
77396
177960
Houston
Harris
TX
77073
289393
Houston
HARRIS
TX
77067
180966
Houston
HARRIS
TX
77041
182966
Houston
HARRIS
TX
77066
304364
Humble
HARRIS
TX
77396
188937
Katy
HARRIS
TX
77449
265353
Humble
HARRIS
TX
77338
35587
Katy
Harris
TX
77449
194917
Spring
HARRIS
TX
77373
197744
Spring
HARRIS
TX
77389
198472
Humble
HARRIS
TX
77346
278925
Humble
HARRIS
TX
77338
206728
Humble
HARRIS
TX
77338
283697
Houston
HARRIS
TX
77088
46950
Houston
Harris
TX
77060
208392
Houston
HARRIS
TX
77066
285377
Houston
HARRIS
TX
77073
285385
Houston
HARRIS
TX
77066
215222
Houston
HARRIS
TX
77088






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
44886
Katy
Harris
TX
77449
220675
Houston
HARRIS
TX
77066
225513
Houston
HARRIS
TX
77073
230873
Cypress
HARRIS
TX
77433
295600
Houston
Harris
TX
77045
40582
Spring
Harris
TX
77373
295609
Houston
Harris
TX
77045
317603
Humble
HARRIS
TX
77396
295640
Houston
Harris
TX
77045
295648
Houston
Harris
TX
77045
193021
Katy
HARRIS
TX
77449
193067
Houston
HARRIS
TX
77072
336020
Houston
Harris
TX
77082
208413
Cypress
HARRIS
TX
77433
208960
Houston
HARRIS
TX
77073
213863
Houston
HARRIS
TX
77088
229627
Humble
HARRIS
TX
77338
295597
Houston
Harris
TX
77045
295599
Houston
Harris
TX
77045
295602
Houston
Harris
TX
77045
295612
Houston
Harris
TX
77045
295613
Houston
Harris
TX
77045
295617
Houston
Harris
TX
77045
295621
Houston
Harris
TX
77045
295623
Houston
Harris
TX
77045
295625
Houston
Harris
TX
77045
295629
Houston
Harris
TX
77045
295632
Houston
Harris
TX
77045
295633
Houston
Harris
TX
77045
295634
Houston
Harris
TX
77045
295635
Houston
Harris
TX
77045
295641
Houston
Harris
TX
77045
295647
Houston
Harris
TX
77045
295649
Houston
Harris
TX
77045
295651
Houston
Harris
TX
77045
295654
Houston
Harris
TX
77045
295655
Houston
Harris
TX
77045
295657
Houston
Harris
TX
77045
324453
Houston
HARRIS
TX
77082
329953
Houston
HARRIS
TX
77082
56847
Houston
Harris
TX
77066
332528
Houston
HARRIS
TX
77088
332586
HOUSTON
HARRIS
TX
77044






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
14060
Katy
Harris
TX
77449
28971
Humble
Harris
TX
77338
29887
Spring
Harris
TX
77388
29946
Humble
Harris
TX
77396
32027
Houston
Harris
TX
77073
33117
Houston
Harris
TX
77083
40390
Spring
Harris
TX
77373
40561
Tomball
Harris
TX
77375
44068
Houston
Harris
TX
77067
46952
Houston
Harris
TX
77044
335621
Houston
Harris
TX
77073
50245
Humble
Harris
TX
77338
335654
Houston
Harris
TX
77065
335657
Stafford
Harris
TX
77477
335702
Houston
Harris
TX
77070
335726
Houston
Harris
TX
77083
335760
Houston
Harris
TX
77073
335797
Spring
Harris
TX
77379
335834
Humble
Harris
TX
77346
335866
Cypress
Harris
TX
77433
335876
Humble
Harris
TX
77338
335883
Humble
Harris
TX
77338
335895
Spring
Harris
TX
77379
336205
Houston
Harris
TX
77064
336630
Spring
HARRIS
TX
77379
336638
Houston
HARRIS
TX
77082
383758
Houston
Harris
TX
77070
383819
Katy
Harris
TX
77449
383826
Houston
Harris
TX
77084
572654
Houston
Harris
TX
77083
383639
Houston
Harris
TX
77099
343792
Houston
HARRIS
TX
77038
438825
Houston
Harris
TX
77066
14058
Spring
Harris
TX
77379
20426
Spring
Harris
TX
77388
22936
Spring
Harris
TX
77389
28982
Spring
Harris
TX
77373
28995
Houston
Harris
TX
77083
345246
Houston
HARRIS
TX
77083
29935
Katy
Harris
TX
77449
29939
Cypress
Harris
TX
77433
29947
Cypress
Harris
TX
77433
346080
Houston
HARRIS
TX
77067






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
32879
Spring
Harris
TX
77373
349587
Houston
HARRIS
TX
77067
41082
Houston
Harris
TX
77044
41084
Houston
Harris
TX
77084
41908
Spring
Harris
TX
77373
184050
Houston
HARRIS
TX
77067
42747
Houston
Harris
TX
77067
42748
Houston
Harris
TX
77086
42751
Houston
Harris
TX
77073
42763
Houston
Harris
TX
77014
44342
Missouri City
Harris
TX
77489
62403
Houston
Harris
TX
77088
44345
Cypress
Harris
TX
77433
47017
Houston
Harris
TX
77044
47164
Houston
Harris
TX
77041
47224
Houston
Harris
TX
77073
50242
Houston
Harris
TX
77041
52347
Houston
Harris
TX
77049
54436
Humble
Harris
TX
77396
295618
Houston
Harris
TX
77045
56855
Spring
Harris
TX
77373
57662
Houston
Harris
TX
77099
176922
Humble
HARRIS
TX
77396
62408
Spring
Harris
TX
77373
62413
Cypress
Harris
TX
77433
68239
Katy
Harris
TX
77449
310972
Houston
HARRIS
TX
77073
96371
Houston
Harris
TX
77084
14059
Houston
Harris
TX
77086
14061
Humble
Harris
TX
77338
14062
Humble
Harris
TX
77396
18582
Humble
Harris
TX
77338
125971
Houston
Harris
TX
77082
126674
Houston
Harris
TX
77073
29933
Katy
Harris
TX
77449
29948
Katy
Harris
TX
77449
32034
Humble
Harris
TX
77338
175657
Katy
HARRIS
TX
77449
33158
Spring
Harris
TX
77388
33215
Houston
Harris
TX
77073
177961
Houston
Harris
TX
77086
182958
Houston
HARRIS
TX
77083
42770
Humble
Harris
TX
77346






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
570181
Houston
HARRIS
TX
77070
572132
Houston
Harris
TX
77084
173845
Houston
HARRIS
TX
77066
187148
Cypress
HARRIS
TX
77433
295643
Houston
Harris
TX
77045
32035
Spring
Harris
TX
77373
42757
Humble
Harris
TX
77396
42759
Houston
Harris
TX
77073
83878
Houston
Harris
TX
77086
83887
Houston
Harris
TX
77095
83895
Houston
Harris
TX
77066
49564
Katy
Harris
TX
77449
50241
Humble
Harris
TX
77338
383806
Cypress
Harris
TX
77433
160424
Spring
HARRIS
TX
77389
62409
Spring
Harris
TX
77373
225474
Missouri City
HARRIS
TX
77071
295624
Houston
Harris
TX
77045
96362
Katy
Harris
TX
77449
47226
Humble
Harris
TX
77346
96365
Houston
Harris
TX
77067
18575
Humble
Harris
TX
77396
29943
Spring
Harris
TX
77373
125976
Katy
Harris
TX
77493
384049
Katy
Harris
TX
77449
104324
Spring
Harris
TX
77373
295631
Houston
Harris
TX
77045
176944
Katy
HARRIS
TX
77449
176956
Houston
HARRIS
TX
77084
84110
Humble
Harris
TX
77346
104256
Houston
Harris
TX
77067
179829
Houston
HARRIS
TX
77041
334252
Houston
HARRIS
TX
77086
198497
Katy
HARRIS
TX
77449
125966
Houston
Harris
TX
77014
125970
Houston
Harris
TX
77067
136326
Spring
Harris
TX
77373
142367
Cypress
HARRIS
TX
77429
184045
Houston
HARRIS
TX
77067
186728
Houston
HARRIS
TX
77071
187153
Katy
HARRIS
TX
77449
187155
Houston
HARRIS
TX
77084
187191
Houston
HARRIS
TX
77064






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
192154
Katy
HARRIS
TX
77449
194334
Houston
HARRIS
TX
77073
160187
Houston
HARRIS
TX
77095
18683
Kingwood
Harris
TX
77339
33142
Katy
Harris
TX
77449
33284
Spring
Harris
TX
77373
310962
Humble
HARRIS
TX
77338
177564
Katy
HARRIS
TX
77449
177954
Spring
Harris
TX
77379
183385
Katy
HARRIS
TX
77449
50738
Spring
Harris
TX
77373
217901
Humble
HARRIS
TX
77338
284900
Houston
HARRIS
TX
77088
59355
Spring
Harris
TX
77373
295601
Houston
Harris
TX
77045
295607
Houston
Harris
TX
77045
295638
Houston
Harris
TX
77045
289575
Houston
HARRIS
TX
77082
305816
Cypress
HARRIS
TX
77433
309333
Houston
HARRIS
TX
77073
64251
Houston
Harris
TX
77049
68229
Houston
Harris
TX
77082
177554
Katy
HARRIS
TX
77449
315428
Spring
HARRIS
TX
77379
204946
Spring
HARRIS
TX
77373
328606
Houston
HARRIS
TX
77038
295605
Houston
Harris
TX
77045
289592
Cypress
HARRIS
TX
77429
18574
Katy
Harris
TX
77449
32026
Houston
Harris
TX
77073
83884
Houston
Harris
TX
77066
198544
Houston
HARRIS
TX
77067
188945
Cypress
HARRIS
TX
77433
22770
Humble
Harris
TX
77396
46985
Humble
Harris
TX
77396
42746
Houston
Harris
TX
77073
198505
Katy
HARRIS
TX
77449
125967
Houston
Harris
TX
77014
180920
Houston
HARRIS
TX
77095
218849
Cypress
HARRIS
TX
77433
47026
Houston
Harris
TX
77066
52352
Cypress
Harris
TX
77433
225508
Spring
HARRIS
TX
77373






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
295637
Houston
Harris
TX
77045
29932
Humble
Harris
TX
77346
52349
Houston
Harris
TX
77047
227100
Katy
HARRIS
TX
77449
228283
Cypress
HARRIS
TX
77433
295603
Houston
Harris
TX
77045
295604
Houston
Harris
TX
77045
295616
Houston
Harris
TX
77045
295630
Houston
Harris
TX
77045
295626
Houston
Harris
TX
77045
295636
Houston
Harris
TX
77045
295639
Houston
Harris
TX
77045
48834
Houston
Harris
TX
77045
44344
Houston
Harris
TX
77083
295645
Houston
Harris
TX
77045
295652
Houston
Harris
TX
77045
295653
Houston
Harris
TX
77045
295656
Houston
Harris
TX
77045
29940
Humble
Harris
TX
77396
334360
Humble
HARRIS
TX
77396
334549
Houston
HARRIS
TX
77083
35589
Spring
Harris
TX
77373
335806
Houston
Harris
TX
77084
335902
Humble
Harris
TX
77338
335916
Spring
Harris
TX
77389
335953
Houston
Harris
TX
77067
336218
Houston
Harris
TX
77088
336618
Houston
HARRIS
TX
77088
295610
Houston
Harris
TX
77045
295619
Houston
Harris
TX
77045
295622
Houston
Harris
TX
77045
44356
Spring
Harris
TX
77373
295642
Houston
Harris
TX
77045
22917
Spring
Harris
TX
77373
427559
Burleson
JOHNSON
TX
76028
179782
Burleson
Johnson
TX
76028
379636
Burleson
Johnson
TX
76028
383222
Burleson
Johnson
TX
76028
145073
Burleson
Johnson
TX
76028
578817
Burleson
Johnson
TX
76028
191451
Mansfield
Johnson
TX
76063
159044
Forney
Kaufman
TX
75126
134301
Forney
Kaufman
TX
75126






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
171365
Heartland
Kaufman
TX
75126
335275
Forney
Kaufman
TX
75126
134241
Heartland
Kaufman
TX
75126
213581
Forney
Kaufman
TX
75126
396481
Spring
Montgomery
TX
77386
198487
Spring
MONTGOMERY
TX
77386
22910
Spring
Montgomery
TX
77386
176913
Spring
MONTGOMERY
TX
77386
206101
Spring
MONTGOMERY
TX
77386
211076
Spring
MONTGOMERY
TX
77386
186701
Spring
MONTGOMERY
TX
77386
158530
Rockwall
Rockwall
TX
75087
134107
Rockwall
Rockwall
TX
75032
192469
Rowlett
Rockwall
TX
75088
213900
Rowlett
Rockwall
TX
75088
1032946
Fort Worth
Tarrant
TX
76108
155344
Arlington
Tarrant
TX
76016
184733
Arlington
Tarrant
TX
76017
137279
Arlington
Tarrant
TX
76014
281012
White Settlement
Tarrant
TX
76108
304384
Fort Worth
Tarrant
TX
76120
316824
Fort Worth
Tarrant
TX
76137
207551
Fort Worth
Tarrant
TX
76133
339000
Saginaw
Tarrant
TX
76179
341888
Fort Worth
Tarrant
TX
76133
372522
Arlington
Tarrant
TX
76016
394009
Arlington
Tarrant
TX
76001
96357
Fort Worth
Tarrant
TX
76134
194686
Fort Worth
Tarrant
TX
76123
281026
Fort Worth
Tarrant
TX
76133
187212
Fort Worth
Tarrant
TX
76179
206795
Fort Worth
Tarrant
TX
76134
406351
Fort Worth
Tarrant
TX
76140
437813
Watauga
Tarrant
TX
76148
64294
Arlington
Tarrant
TX
76002
405397
Fort Worth
Tarrant
TX
76133
128099
Arlington
Tarrant
TX
76018
176838
Fort Worth
Tarrant
TX
76116
155373
Arlington
Tarrant
TX
76016
208435
North Richland Hills
Tarrant
TX
76182
212100
Fort Worth
Tarrant
TX
76140
229735
Fort Worth
Tarrant
TX
76140
376461
Grand Prairie
Tarrant
TX
75052






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
379502
Fort Worth
Tarrant
TX
76116
64293
Arlington
Tarrant
TX
76018
374724
Arlington
Tarrant
TX
76018
376449
Fort Worth
Tarrant
TX
76123
382113
North Richland Hills
Tarrant
TX
76180
435015
Arlington
Tarrant
TX
76018
388988
Fort Worth
Tarrant
TX
76179
391541
Arlington
Tarrant
TX
76018
392286
Grand Prairie
Tarrant
TX
75052
8027
Watauga
Tarrant
TX
76148
395844
Fort Worth
Tarrant
TX
76140
396721
Burleson
Tarrant
TX
76028
403107
Arlington
Tarrant
TX
76002
406859
Fort Worth
Tarrant
TX
76133
417569
Fort Worth
Tarrant
TX
76120
62930
Fort Worth
Tarrant
TX
76133
64273
Arlington
Tarrant
TX
76014
64281
Arlington
Tarrant
TX
76002
66776
Saginaw
Tarrant
TX
76179
66783
Saginaw
Tarrant
TX
76179
70474
Fort Worth
Tarrant
TX
76112
96356
Fort Worth
Tarrant
TX
76120
109325
Fort Worth
Tarrant
TX
76107
437959
Burleson
Tarrant
TX
76028
440290
Watauga
Tarrant
TX
76148
440295
Fort Worth
Tarrant
TX
76120
442251
Arlington
Tarrant
TX
76017
442285
Fort Worth
Tarrant
TX
76133
174879
Fort Worth
Tarrant
TX
76108
182072
Arlington
Tarrant
TX
76002
41176
Arlington
Tarrant
TX
76017
84245
Fort Worth
Tarrant
TX
76137
125965
Fort Worth
Tarrant
TX
76137
155440
Arlington
Tarrant
TX
76018
163739
Fort Worth
Tarrant
TX
76123
165427
Arlington
Tarrant
TX
76002
171350
Fort Worth
Tarrant
TX
76137
173793
Fort Worth
Tarrant
TX
76140
178086
Arlington
Tarrant
TX
76002
179771
Arlington
Tarrant
TX
76018
192462
Fort Worth
Tarrant
TX
76131
194684
Fort Worth
Tarrant
TX
76133
435283
Arlington
Tarrant
TX
76001






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
570396
Arlington
Tarrant
TX
76001
570445
Fort Worth
Tarrant
TX
76131
66771
Fort Worth
Tarrant
TX
76179
84220
Fort Worth
Tarrant
TX
76123
109323
Fort Worth
Tarrant
TX
76112
125964
Fort Worth
Tarrant
TX
76133
128043
Fort Worth
Tarrant
TX
76120
128080
Arlington
Tarrant
TX
76014
128100
Fort Worth
Tarrant
TX
76133
141742
Fort Worth
Tarrant
TX
76179
144613
Arlington
Tarrant
TX
76018
144621
Burleson
Tarrant
TX
76028
155315
Hurst
Tarrant
TX
76054
155404
Arlington
Tarrant
TX
76018
155686
Fort Worth
Tarrant
TX
76133
155771
Euless
Tarrant
TX
76039
165371
Fort Worth
Tarrant
TX
76108
165513
Fort Worth
Tarrant
TX
76123
165682
Fort Worth
Tarrant
TX
76131
167530
Arlington
Tarrant
TX
76002
168490
Grand Prairie
Tarrant
TX
75052
168498
Fort Worth
Tarrant
TX
76133
582823
Azle
Tarrant
TX
76020
172449
Haltom City
Tarrant
TX
76137
172450
Fort Worth
Tarrant
TX
76137
583348
Fort Worth
Tarrant
TX
76134
173000
Fort Worth
Tarrant
TX
76119
173012
Arlington
Tarrant
TX
76001
175591
Arlington
Tarrant
TX
76018
176817
Watauga
Tarrant
TX
76148
177964
Arlington
Tarrant
TX
76017
178091
Fort Worth
Tarrant
TX
76133
179765
Fort Worth
Tarrant
TX
76137
627249
Arlington
Tarrant
TX
76018
631002
Fort Worth
Tarrant
TX
76137
182077
Fort Worth
Tarrant
TX
76179
41175
Arlington
Tarrant
TX
76018
184719
Arlington
Tarrant
TX
76017
186745
Watauga
Tarrant
TX
76148
188883
Watauga
Tarrant
TX
76148
194682
North Richland Hills
Tarrant
TX
76182
194685
Arlington
Tarrant
TX
76017
194687
Arlington
Tarrant
TX
76001






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
229699
Arlington
Tarrant
TX
76018
239706
Fort Worth
Tarrant
TX
76140
239710
Fort Worth
Tarrant
TX
76134
241299
Fort Worth
Tarrant
TX
76123
163746
Fort Worth
Tarrant
TX
76123
274702
Fort Worth
Tarrant
TX
76120
277906
Fort Worth
Tarrant
TX
76123
279763
Fort Worth
Tarrant
TX
76140
280777
Fort Worth
Tarrant
TX
76133
172995
Arlington
Tarrant
TX
76018
174871
Burleson
Tarrant
TX
76028
175639
Fort Worth
Tarrant
TX
76140
177965
Fort Worth
Tarrant
TX
76133
180889
Watauga
Tarrant
TX
76148
184181
Arlington
Tarrant
TX
76018
434157
Fort Worth
Tarrant
TX
76137
307100
Arlington
Tarrant
TX
76002
307560
Fort Worth
Tarrant
TX
76135
309427
Fort Worth
Tarrant
TX
76134
310648
Arlington
Tarrant
TX
76018
314394
Arlington
Tarrant
TX
76002
314410
Grand Prairie
Tarrant
TX
75052
316460
Saginaw
Tarrant
TX
76131
217774
Crowley
Tarrant
TX
76036
133832
Arlington
Tarrant
TX
76002
320198
Fort Worth
Tarrant
TX
76108
323320
Arlington
Tarrant
TX
76018
344609
Fort Worth
Tarrant
TX
76244
266258
Fort Worth
Tarrant
TX
76179
194385
Fort Worth
Tarrant
TX
76123
194961
Watauga
Tarrant
TX
76148
196072
Fort Worth
Tarrant
TX
76120
197819
Fort Worth
Tarrant
TX
76134
198599
Arlington
Tarrant
TX
76018
201023
Arlington
Tarrant
TX
76018
201045
Fort Worth
Tarrant
TX
76134
287214
Fort Worth
Tarrant
TX
76120
209769
Arlington
Tarrant
TX
76017
288468
Fort Worth
Tarrant
TX
76137
213574
Arlington
Tarrant
TX
76018
214588
Fort Worth
Tarrant
TX
76135
289603
Arlington
Tarrant
TX
76017
217621
Everman
Tarrant
TX
76140






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
217962
Fort Worth
Tarrant
TX
76112
222432
Arlington
Tarrant
TX
76002
225585
Fort Worth
Tarrant
TX
76123
305890
Fort Worth
Tarrant
TX
76133
229682
Fort Worth
Tarrant
TX
76133
229686
Fort Worth
Tarrant
TX
76179
317642
Fort Worth
Tarrant
TX
76112
332663
Fort Worth
Tarrant
TX
76140
333573
Fort Worth
Tarrant
TX
76140
339017
Arlington
Tarrant
TX
76018
222436
Fort Worth
Tarrant
TX
76179
224200
Fort Worth
Tarrant
TX
76133
347309
Fort Worth
Tarrant
TX
76140
632675
Grand Prairie
Tarrant
TX
75052
133820
Fort Worth
Tarrant
TX
76108
334850
Fort Worth
Tarrant
TX
76135
376542
Fort Worth
Tarrant
TX
76131
336608
Fort Worth
Tarrant
TX
76140
380491
Arlington
Tarrant
TX
76001
386090
Fort Worth
Tarrant
TX
76134
386093
Fort Worth
Tarrant
TX
76148
387516
Roanoke
Tarrant
TX
76262
388928
Fort Worth
Tarrant
TX
76123
391618
Fort Worth
Tarrant
TX
76134
392282
Fort Worth
Tarrant
TX
76135
395769
Grand Prairie
Tarrant
TX
75052
339828
Grand Prairie
Tarrant
TX
75052
398922
Fort Worth
Tarrant
TX
76137
403780
Fort Worth
Tarrant
TX
76108
404653
Fort Worth
Tarrant
TX
76108
405390
Fort Worth
Tarrant
TX
76133
405635
Arlington
Tarrant
TX
76018
406899
Fort Worth
Tarrant
TX
76108
417279
Saginaw
Tarrant
TX
76179
417543
Fort Worth
Tarrant
TX
76140
167570
Arlington
Tarrant
TX
76018
428363
Fort Worth
Tarrant
TX
76123
334894
Fort Worth
Tarrant
TX
76108
436937
Fort Worth
Tarrant
TX
76131
437859
Arlington
Tarrant
TX
76002
442255
Fort Worth
Tarrant
TX
76120
442272
Fort Worth
Tarrant
TX
76135
892621
Fort Worth
Tarrant
TX
76179






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
912745
Fort Worth
Tarrant
TX
76123
929546
Fort Worth
Tarrant
TX
76120
932581
Fort Worth
Tarrant
TX
76137
959517
Burleson
Tarrant
TX
76028
959534
Fort Worth
Tarrant
TX
76120
963536
Azle
Tarrant
TX
76020
967198
Fort Worth
Tarrant
TX
76120
967279
Fort Worth
Tarrant
TX
76133
967427
North Richland Hills
Tarrant
TX
76182
967431
Watauga
Tarrant
TX
76148
976191
Fort Worth
Tarrant
TX
76140
978619
Burleson
Tarrant
TX
76028
978621
Fort Worth
Tarrant
TX
76134
978622
Arlington
Tarrant
TX
76018
978623
Fort Worth
Tarrant
TX
76123
978625
Fort Worth
Tarrant
TX
76123
978626
Fort Worth
Tarrant
TX
76123
978627
Grand Prairie
Tarrant
TX
75052
978630
Fort Worth
Tarrant
TX
76140
978632
Fort Worth
Tarrant
TX
76179
978633
Fort Worth
Tarrant
TX
76123
978635
Fort Worth
Tarrant
TX
76134
978636
Crowley
Tarrant
TX
76036
978637
Fort Worth
Tarrant
TX
76123
978638
Grand Prairie
Tarrant
TX
75052
993548
Fort Worth
Tarrant
TX
76133
994348
Fort Worth
Tarrant
TX
76140
1001342
Fort Worth
Tarrant
TX
76135
1001343
Fort Worth
Tarrant
TX
76120
1001346
Fort Worth
Tarrant
TX
76108
1001347
Keller
Tarrant
TX
76244
1001349
Arlington
Tarrant
TX
76018
1032949
Fort Worth
Tarrant
TX
76135
1032953
Fort Worth
Tarrant
TX
76112
225601
Fort Worth
Tarrant
TX
76120
378825
Arlington
Tarrant
TX
76018
378854
Fort Worth
Tarrant
TX
76123
386094
Fort Worth
Tarrant
TX
76112
403142
Arlington
Tarrant
TX
76016
84206
Fort Worth
Tarrant
TX
76133
84235
Fort Worth
Tarrant
TX
76108
96355
Arlington
Tarrant
TX
76014
134110
Fort Worth
Tarrant
TX
76135






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
142923
Arlington
Tarrant
TX
76018
167519
Fort Worth
Tarrant
TX
76123
182524
Arlington
Tarrant
TX
76002
194683
Arlington
Tarrant
TX
76018
571862
Hurst
Tarrant
TX
76054
572312
Fort Worth
Tarrant
TX
76134
621908
Keller
Tarrant
TX
76248
627181
Fort Worth
Tarrant
TX
76120
630988
North Richland Hills
Tarrant
TX
76182
179742
Fort Worth
Tarrant
TX
76123
57549
Fort Worth
Tarrant
TX
76123
125963
Grand Prairie
Tarrant
TX
75052
134184
Fort Worth
Tarrant
TX
76133
57509
Fort Worth
Tarrant
TX
76140
172433
Fort Worth
Tarrant
TX
76131
64272
Arlington
Tarrant
TX
76014
64291
Arlington
Tarrant
TX
76018
155252
Fort Worth
Tarrant
TX
76120
77184
Crowley
Tarrant
TX
76036
96358
Fort Worth
Tarrant
TX
76137
97767
Arlington
Tarrant
TX
76018
118570
Fort Worth
Tarrant
TX
76108
177963
Fort Worth
Tarrant
TX
76133
405670
Fort Worth
Tarrant
TX
76133
173015
Fort Worth
Tarrant
TX
76116
175615
Fort Worth
Tarrant
TX
76123
177966
Blue Mound
Tarrant
TX
76131
179762
Fort Worth
Tarrant
TX
76179
126677
Fort Worth
Tarrant
TX
76133
141723
Forest Hill
Tarrant
TX
76119
142920
Arlington
Tarrant
TX
76001
155403
Arlington
Tarrant
TX
76016
162339
Arlington
Tarrant
TX
76002
187220
Fort Worth
Tarrant
TX
76108
163053
Fort Worth
Tarrant
TX
76028
165632
Arlington
Tarrant
TX
76002
217777
Fort Worth
Tarrant
TX
76133
217778
Fort Worth
Tarrant
TX
76133
177500
Grand Prairie
Tarrant
TX
75052
239707
Fort Worth
Tarrant
TX
76133
239716
White Settlement
Tarrant
TX
76108
266477
Arlington
Tarrant
TX
76018
181656
Arlington
Tarrant
TX
76001






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
182514
Saginaw
Tarrant
TX
76131
279007
Arlington
Tarrant
TX
76018
185267
Fort Worth
Tarrant
TX
76134
186740
Fort Worth
Tarrant
TX
76133
287236
Fort Worth
Tarrant
TX
76120
289606
Forest Hill
Tarrant
TX
76119
217775
Fort Worth
Tarrant
TX
76112
217776
Arlington
Tarrant
TX
76002
303128
Arlington
Tarrant
TX
76018
308158
Arlington
Tarrant
TX
76002
308169
Azle
Tarrant
TX
76020
309009
Watauga
Tarrant
TX
76148
231866
Fort Worth
Tarrant
TX
76179
322200
Forest Hill
Tarrant
TX
76140
277720
Fort Worth
Tarrant
TX
76140
323338
Saginaw
Tarrant
TX
76179
323987
Fort Worth
Tarrant
TX
76120
278367
Fort Worth
Tarrant
TX
76120
162376
Fort Worth
Tarrant
TX
76131
287210
Fort Worth
Tarrant
TX
76123
306588
Saginaw
Tarrant
TX
76179
194982
Burleson
Tarrant
TX
76028
310037
Fort Worth
Tarrant
TX
76123
204990
North Richland Hills
Tarrant
TX
76182
321616
North Richland Hills
Tarrant
TX
76182
205510
Arlington
Tarrant
TX
76018
165570
Fort Worth
Tarrant
TX
76123
193074
Fort Worth
Tarrant
TX
76123
198567
Forest Hill
Tarrant
TX
76140
214558
Arlington
Tarrant
TX
76017
201083
Fort Worth
Tarrant
TX
76108
205479
Fort Worth
Tarrant
TX
76120
206815
Arlington
Tarrant
TX
76017
207576
Fort Worth
Tarrant
TX
76131
210410
Fort Worth
Tarrant
TX
76120
214631
Arlington
Tarrant
TX
76014
219023
Benbrook
Tarrant
TX
76126
224186
Forest Hill
Tarrant
TX
76140
227125
Saginaw
Tarrant
TX
76179
332691
Arlington
Tarrant
TX
76018
627607
Fort Worth
Tarrant
TX
76140
338998
Fort Worth
Tarrant
TX
76133
340407
Fort Worth
Tarrant
TX
76131






--------------------------------------------------------------------------------





Property ID
 City
 County
 State
 ZIP
342207
Fort Worth
Tarrant
TX
76134
343832
Grand Prairie
Tarrant
TX
75052
346458
Arlington
Tarrant
TX
76015
346449
Fort Worth
Tarrant
TX
76123
349785
Fort Worth
Tarrant
TX
76134
350712
Fort Worth
Tarrant
TX
76135
350743
Fort Worth
Tarrant
TX
76134
391635
Rhome
Wise
TX
76078






